 

 

ASHDOWN PROJECT LLC

 

OPERATING AGREEMENT

 

by and between

 

WIN-ELDRICH GOLD, INC.

and

GOLDEN PHOENIX MINERALS, INC.

 

 

SEPTEMBER 28, 2006

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

ARTICLE I

Definitions and Cross-references

1

 

1.1

Definitions

1

 

1.2

Cross References

1

ARTICLE II

NAME, PURPOSES, TERM AND OFFICES

1

 

2.1

Name

1

 

2.2

Purposes

2

 

2.3

Limitation

2

 

2.4

Term

2

 

2.5

Resident Agent; Offices

3

 

2.6

Powers

3

 

2.7

Principal Office

3

 

2.8

Officers

3

ARTICLE III

MEMBERS, OWNERSHIP INTERESTS AND THE TRANSFER OF OWNERSHIP INTERESTS

3

 

3.1

Initial Membership

3

 

3.2

Changes in Ownership Interests

3

 

3.3

Admission of New Members

4

 

3.4

Environmental Compliance

4

 

3.5

Relationship of the Members

4

 

3.6

Transfer of Interest and Preemptive Rights

7

 

3.7

Elimination of Minority Interest

11

 

3.8

Recalculation of Ownership Interests

12

 

3.9

Documentation of Adjustments to Ownership Interests

12

 

3.10

Continuing Liabilities

12

 

3.11

Waiver of Rights to Partition or Other Division of Assets

13

 

3.12

Bankruptcy of a Member

13

 

3.13

No Certificate

13

 

3.14

Implied Covenants

13

 

-i-

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

ARTICLE IV

MANAGEMENT COMMITTEE AND MEETINGS

13

 

4.1

Organization and Composition

13

 

4.2

Decisions

14

 

4.3

Meetings

14

 

4.4

Matters Requiring Approval

15

 

4.5

Matters Requiring Unanimous Approval

15

ARTICLE V

MANAGER

16

 

5.1

Appointment

16

 

5.2

Powers and Duties of Manager

16

 

5.3

Standard of Care

21

 

5.4

Resignation; Deemed Offer to Resign

21

 

5.5

Payments to Manager

22

 

5.6

Transactions with Affiliates

22

 

5.7

Activities During Deadlock

22

ARTICLE VI

PROGRAMS AND BUDGETS

22

 

6.1

Operations Pursuant to Programs and Budgets

22

 

6.2

Initial Programs and Budgets

22

 

6.3

Quarterly Programs and Budgets

22

 

6.4

Presentation of Programs and Budgets

23

 

6.5

Review and Adoption of Proposed Programs and Budgets

23

 

6.6

Election to Participate

24

 

6.7

Recalculation or Restoration of Reduced Interest Based on Actual Expenditures

25

 

6.8

Expansion or Modification Programs and Budgets

26

 

6.9

Budget Overruns; Program Changes

26

 

6.10

Emergency or Unexpected Expenditures

26

 

6.11

References to the Manager

27

ARTICLE VII

Accounts and Settlements

27

 

7.1

Monthly Statements

27

 

7.2

Cash Calls

27

 

-ii-

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

7.3

Failure to Meet Cash Calls

27

 

7.4

Cover Payment

27

 

7.5

Remedies

28

ARTICLE VIII

DISTRIBUTION OF NET CASH FLOW

29

 

8.1

Monthly Statements

29

 

8.2

Audits

30

 

8.3

Distributions of Net Cash Flow

30

ARTICLE IX

FISCAL YEAR AND ACCOUNTING PROCEDURES

31

 

9.1

Fiscal Year

31

 

9.2

Accounting Procedures

31

 

9.3

Charges to Business Account

32

 

9.4

Basis of Charges to Business Account

35

 

9.5

Inventories

36

ARTICLE X

FEDERAL TAX MATTERS

36

 

10.1

Federal Tax Elections and Allocations

36

 

10.2

State Income Tax

36

 

10.3

Tax Returns

36

ARTICLE XI

INSURANCE

36

 

11.1

Coverage

36

 

11.2

Increases

37

ARTICLE XII

CONFIDENTIALITY

37

 

12.1

Business Information

37

 

12.2

Member Information

37

 

12.3

Permitted Disclosure of Confidential Business Information

38

 

12.4

Disclosure Required By Law

38

 

12.5

Public Announcements

38

 

12.6

Canadian Disclosure Rules

39

ARTICLE XIII

DISPUTES

39

 

13.1

Governing Law

39

 

13.2

Dispute Resolution

39

 

-iii-

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

ARTICLE XIV

RESIGNATION AND DISSOLUTION

40

 

14.1

Events of Dissolution

40

 

14.2

Resignation

40

 

14.3

Disposition of Assets on Dissolution

41

 

14.4

Filing of Certificate of Cancellation

41

 

14.5

Right to Data After Dissolution

41

 

14.6

Continuing Authority

41

ARTICLE XV

GENERAL PROVISIONS

41

 

15.1

Notices

41

 

15.2

Interpretation

43

 

15.3

Currency

43

 

15.4

Headings

43

 

15.5

Waiver

43

 

15.6

Modification

43

 

15.7

Force Majeure

43

 

15.8

Rule Against Perpetuities

44

 

15.9

Further Assurances

44

 

15.10

Entire Agreement; Successors and Assigns

44

 

15.11

Appointment of Initial Directors

44

 

15.12

Counterparts

44

 

15.13

Severability

44

 

15.14

Attorneys’ Fees

45

 

15.15

Creditors

45

 

 

-iv-

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

EXHIBITS

Exhibit A

Definitions

Exhibit B

Win-Eldrich Contribution Agreement

Exhibit C

Golden Phoenix Contribution Agreement

Exhibit D

Underlying Agreements

Exhibit E

Federal Tax Matters

Exhibit F

Area of Interest Map

Exhibit G

The Properties

Exhibit H

Services Provided by GPM

Exhibit I

Net Profits Calculations

Exhibit J

Initial Program and Budget

Exhibit K

Net Returns

 

Schedule

Schedule of Members

 

 

 

-v-

 

--------------------------------------------------------------------------------



ASHDOWN PROJECT LLC OPERATING AGREEMENT

This Ashdown Project LLC Operating Agreement is made by and between Win-Eldrich
Gold, Inc., a Nevada corporation (“WEG”), and Golden Phoenix Minerals, Inc., a
Minnesota corporation (“GPM”), effective as of the 28th day of September, 2006
(the “Effective Date”).

Recitals

A.           WEG and GPM have formed a limited liability company called the
Ashdown Project LLC (the “Company”) pursuant to the Nevada Limited Liability
Company Act under Chapter 86 of the Nevada Revised Statutes (the “Act”).

B.           Pursuant to separate Contribution Agreements (collectively, the
“Contribution Agreements”) of even date herewith between WEG and the Company
(the “WEG Contribution Agreement”) and GPM and the Company (the “GPM
Contribution Agreement”), respectively, WEG and GPM contributed certain
interests in real and personal property and other assets to the Company in
return for membership interests in the Company, all as described in the
Contribution Agreements.

C.           WEG and GPM, as the sole Members of the Company, now desire to
enter into this Operating Agreement to govern the management of the Company and
the future mineral exploration, evaluation, development and if warranted, mining
operations by the Company on the Properties.

Agreement

Now therefore, in consideration of their mutual covenants and promises, WEG and
GPM agree as follows:

ARTICLE I

 

DEFINITIONS AND CROSS-REFERENCES

1.1          Definitions. The capitalized terms defined in Exhibit A and
elsewhere shall have the defined meaning wherever used in this Agreement,
including in Exhibits.

1.2          Cross References. References to “Exhibits” and “Sections” refer to
Exhibits and Sections of this Agreement.

ARTICLE II

 

NAME, PURPOSES, TERM AND OFFICES

2.1          Name. The name of the Company will be “Ashdown Project LLC.” The
Manager shall accomplish any filings or registrations required by jurisdictions
in which the Company conducts its Business.

 

--------------------------------------------------------------------------------



2.2          Purposes. The Company has been formed under the Act for the
following purposes and for no others, and this Agreement shall serve as the
exclusive means by which all and each of the Members accomplishes such purposes:

 

2.2.1

To conduct Exploration within the Area of Interest;

2.2.2      To acquire additional real property and other interests within the
Area of Interest;

2.2.3      To evaluate the possible Development and Mining of the Properties,
and, if feasible, to engage in Development and Mining;

 

2.2.4

To engage in Operations on the Properties;

 

2.2.5

To engage in marketing Products on behalf of the Members;

2.2.6      To complete and satisfy all Environmental Compliance obligations and
Continuing Obligations affecting the Properties; and

2.2.7      To perform any other activity necessary, appropriate, or incidental
to any of the foregoing.

WEG and GPM agree that it is their intention that the Company will ultimately
operate on a stand-alone, self-managing basis, managed initially by a Manager,
but ultimately by the Members through the Management Committee, as set forth in
Article IV and Sections 5.1 and 5.2.

2.3          Limitation. Unless the Members otherwise agree in writing, the
Business of the Company shall be limited to the purposes described in
Section 2.2, and nothing in this Agreement shall be construed to enlarge such
purposes. The terms and provisions of this Agreement shall be construed to
benefit and shall be enforceable by the Members and their respective successors
and assigns only, and shall not be construed to create third party beneficiary
rights in any other party or in any governmental organization or agency. Nothing
contained in this Agreement shall be deemed a waiver or reduction of the
limitations on the liabilities of the Members as provided by the Act and other
applicable Law.

2.4          Term. The term of this Agreement shall begin on the Effective Date
and shall continue for twenty-five (25) years from and after that date and so
long thereafter as Products are produced from the Properties or other Operations
are being conducted in good faith on a continuous basis, and thereafter until
all materials, supplies, equipment and infrastructure pertaining to Operations
have been salvaged and disposed of, and any required Environmental Compliance
has been completed and accepted, unless the Agreement is earlier terminated in
accordance with the terms and provisions hereof. Products shall be deemed to be
produced from the Properties on a “continuous basis” so long as production in
profitable quantities is not halted for more than twelve (12) consecutive full
calendar months; Operations shall be deemed to be conducted on a “continuous
basis” so long as they do not cease for more than twelve (12) consecutive full
calendar months.

 

2

 

--------------------------------------------------------------------------------



2.5          Resident Agent; Offices. The Manager shall select a duly qualified
resident agent for the Company. The registered office of the Company in the
State of Nevada shall be located at the Nevada office of GPM, unless and until
the Management Committee chooses another address. The principal office of the
Company shall be at any location which the Management Committee shall select.

2.6          Powers. The Company shall have all of the powers of a limited
liability company set forth in the Act.

2.7          Principal Office. The principal office of the Company is initially
1675 E. Prater Way, Suite 102, Sparks, Nevada 89434, but the Company may
maintain offices wherever the business of the Company may require.

2.8          Officers. The officers of the Company will be appointed by the
Management Committee. The officers may include a Chief Executive Officer,
President, Mine General Manager, and such other officers as the Management
Committee may determine. Any person may hold two or more offices at the same
time. The following persons who are Directors of the Company shall serve as the
initial representatives of the Company who shall have the authority to execute
documents on behalf of the Company (although any such document, to be effective,
must be signed by one Director appointed by each Member), and to have the powers
and duties as may be delegated from time to time by the Management Committee:

GPM Directors

 

WEG Directors

 

 

 

Dave Caldwell (Managing Director)

 

Perry Muller (Managing Director)

Ken Ripley

 

Pete Winn

 

ARTICLE III

 

MEMBERS, OWNERSHIP INTERESTS AND

THE TRANSFER OF OWNERSHIP INTERESTS

3.1          Initial Membership. There will be two Members with the following
initial Ownership Interests:

3.1.1      Golden Phoenix Minerals, Inc. (“GPM”) – 60% Ownership Interest
pursuant to the GPM Contribution Agreement attached hereto as Exhibit B.

3.1.2      Win-Eldrich Gold, Inc. (“WEG”) – 40% Ownership Interest pursuant to
the WEG Contribution Agreement attached hereto as Exhibit C.

3.2          Changes in Ownership Interests. The Ownership Interests of the
Members shall be eliminated or changed as follows:

3.2.1      Upon an election by either Member pursuant to Section 6.6.1 or
Section 6.6.2 to contribute less to an adopted Program and Budget than the
percentage equal to its Ownership Interest, or to contribute nothing to an
adopted Program and Budget;

 

3

 

--------------------------------------------------------------------------------



3.2.2      In the event of default by either Member in making its agreed-upon
contribution to an adopted Program and Budget, followed by an election by the
other Member to invoke any of the remedies in Article VII;

3.2.3      Upon voluntary Transfer by either Member of part or all of its
Ownership Interest; or

3.2.4      Upon acquisition by either Member of part or all of the Ownership
Interest of the other Member, however arising.

3.3          Admission of New Members. Except in the event of a permitted
Transfer, a new member may be admitted only with the unanimous written approval
of the Members.

3.4          Environmental Compliance. The Company shall be responsible for
complying with all Laws relating to all reclamation and other Environmental
Compliance obligations existing on the Properties and all Continuing
Obligations, including, without limitation, any obligation to reclaim all such
disturbances as required by and in accordance with applicable Laws, and all
applicable permit and closure requirements relating to such disturbances, and
assumes from the Members all such obligations (other than (a) any such
obligations and related liabilities which had accrued and were required to have
been performed prior to the Effective Date and (b) any such obligations and
related liabilities which arise from a breach by either of the Members of any of
their respective representations, warranties or covenants set forth in this
Agreement or the Contribution Agreements) existing as of the Effective Date.

 

3.5

Relationship of the Members.

3.5.1      Limitation on Authority of Members. The liability of each Member
shall be limited as provided by the Act. The Members intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that neither Member be a partner or joint venturer of the other
Member, other than as set forth in Article X, and this Agreement may not be
construed to suggest otherwise. No Member is an agent of the Company or the
other Member solely by virtue of being a Member, and no Member has authority to
act for the Company or the other Member solely by virtue of being a Member. Each
Member has the authority to act on behalf of the Company only to the extent
expressly authorized to do so under this Agreement. This Section 3.5.1
supersedes any authority granted to the Members pursuant to the Act. Any Member
that takes any action or binds the Company in violation of this Section 3.5.1
shall be solely responsible for any loss and expense incurred by the Company as
a result of the unauthorized action and shall defend, indemnify and hold the
Company and the other Member harmless with respect to such loss or expense. The
Members expressly agree that there is no fiduciary relationship between them
pursuant to this Agreement.

 

3.5.2

Indemnities.

(a)          By the Company. The Company shall defend, indemnify and hold
harmless each Member and the Manager from and against any Material Loss (as
defined in Section 3.5.2(c), below), whatsoever arising from or related to the
Business or a Member’s membership in the Company, or any act or omission of
either Member or the Manager believed in good faith to be within the scope of
authority conferred by this Agreement, so long as such

 

4

 

--------------------------------------------------------------------------------



Material Loss does not arise from a breach of that Member’s representations and
warranties set forth in the Contribution Agreements attached as Exhibits B and
C, or the breach of or failure to perform by that Member any of its covenants or
obligations under those Contribution Agreements or in this Agreement, or the
gross negligence or willful misconduct of that Member. Without limiting the
foregoing in any manner, the Company shall defend, indemnify and hold GPM
harmless from and against any Material Loss arising from or based on (i) any
draw made by any governmental agency or other beneficiary under any reclamation
bond or other surety pertaining to Operations or other activities on the
Properties and currently held in GPM’s name (a “GPM Bond”), or (ii) any judicial
arbitration or governmental proceeding arising out of or relating to any GPM
Bond, with the understanding that GPM will transfer any and all GPM Bonds to the
Company as soon as feasible. The Company shall also have the authority to
indemnify the Directors as reasonably deemed necessary by the Management
Committee.

(b)          By the Members. Each Member shall defend, indemnify and hold the
other Member, its directors, officers, employees, agents and attorneys, and
Affiliates (collectively, the “Indemnified Party”) harmless from and against the
entire amount of any Material Loss arising from or based on a breach or failure
to perform by a Member (the “Indemnifying Party”) of any representation,
warranty or covenant contained in this Agreement, including without limitation:

(i)           any action taken for or obligation or responsibility assumed on
behalf of the Company or another Member by a Member or any of its directors,
officers, employees, agents and attorneys, or Affiliates, in violation of this
Agreement;

(ii)          failure of a Member or its Affiliates to comply with the Area of
Interest provisions of Section 3.5.4, below;

(iii)         any Transfer that causes termination of the tax partnership
established under this Agreement, against which the transferring Member shall
indemnify the non-transferring Member as provided in this Section 3.5.2 and
Exhibit E; and

(iv)         failure of a Member or its Affiliates to comply with the preemptive
rights provisions of Section 3.6.3.

(c)          Threshold. A Material Loss shall mean all direct and indirect
costs, expenses, damages or liabilities incurred by the Indemnified Party,
including reasonable attorneys’ fees and other costs of threatened or pending
litigation, and shall be deemed to have occurred upon a breach of or failure to
perform any covenant in this Agreement, but shall not be deemed to have occurred
following breaches of warranties and representations contained in the
Contribution Agreements attached as Exhibits B and C until an Indemnified Party
incurs losses, costs, damages or liabilities in excess of Ten Thousand Dollars
($10,000.00), in the aggregate, relating to such breaches.

(d)          Claim Procedure. If either Member believes it has suffered a
Material Loss for which the other Member or the Company is obligated to
indemnify it under this Section 3.5.2 or otherwise under this Agreement, or if
any claim or demand is asserted by a third party against an Indemnified Party in
respect of which such Indemnified Party may be

 

5

 

--------------------------------------------------------------------------------



entitled to indemnification under this Agreement, written notice of such belief,
claim or demand shall promptly be given to the Indemnifying Party.
Notwithstanding the foregoing, the Indemnified Party’s failure to provide prompt
notice shall not be deemed to relieve the Indemnifying Party from any of its
indemnification obligations under this Agreement unless the Indemnifying Party
is materially prejudiced thereby. With respect to any third party claim or
demand, the Indemnifying Party shall have the right, but not the obligation, by
notifying the Indemnified Party within thirty (30) days after its receipt of the
notice from the Indemnified Party, to assume the entire control of (subject to
the right of the Indemnified Party to participate, at the Indemnified Party’s
expense and with counsel of the Indemnified Party’s choice), the defense,
compromise, or settlement of the matter, including, at the Indemnifying Party’s
expense, employment of counsel of the Indemnifying Party’s choice. Until the
Indemnifying Party has agreed to defend any third party claim or demand, the
Indemnified Party may file any notice, answer or other pleading or take such
other actions as are reasonably appropriate to protect its interests, those of
the Company, the Assets or the Business, or those of the Indemnifying Party. Any
damages to the assets or business of the Indemnified Party or the Company caused
by a failure by the Indemnifying Party to defend, compromise, or settle a claim
or demand in a reasonable and expeditious manner requested by the Indemnified
Party, after the Indemnifying Party has given notice that it will assume control
of the defense, compromise, or settlement of the matter, shall be included in
the damages for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party. Any settlement or compromise of a matter by the Indemnifying
Party shall include a full release of claims against the Indemnified Party which
have arisen from the indemnified claim or demand, and may not include the
payment or provision of any consideration by or any restriction whatsoever on
the Indemnified Party (other than a reciprocal release by the Indemnified
Party), or else may not be made without the express prior written consent of the
Indemnified Party, which may not be unreasonably withheld or delayed.

3.5.3      Liability and Limitations. Neither Member nor the Company shall be
liable to the other Member or the Company for any consequential, punitive,
special, or indirect damages, including but not limited to, loss of profit.
Neither of the Members in their capacity as Members or Manager shall be bound
by, or liable for, any debt, liability or obligation of the Company, whether
arising in contract, tort, or otherwise, except as expressly provided by this
Agreement. Except as otherwise provided in this Agreement, the Members shall be
under no obligation to restore a deficit Capital Account upon the dissolution of
the Company or the liquidation of any of their Ownership Interests.

 

3.5.4

Acquisitions in the Area of Interest.

(a)          Until it is dissolved, only the Company, and not either of the
Members individually, can acquire lands and interests in lands or water rights
or locate mining claims or millsites within the Area of Interest. If a Member or
any Affiliate breaches this Section 3.5.4(a), such Member shall be obligated to
deliver to the Company, without cost, any property interest so acquired (or
ensure its Affiliate offers to convey the property interest to the Company, if
the acquiring party is the acquiring Member’s Affiliate). Such offer shall be
made in writing and can be accepted by the other Member (on behalf of the
Company) at any time within ten (10) days after the offer is received by the
other Member. Neither Member shall structure any arrangement for the acquisition
of any interests in real property or water rights

 

6

 

--------------------------------------------------------------------------------



within the AOI with the intention of avoiding or undermining the provisions of
this Section 3.5.4(a).

(b)          Neither a Member that resigns pursuant to this Agreement, or is
deemed to have resigned pursuant to this Agreement, nor any Affiliate of such a
Member, shall directly or indirectly acquire any interest or right to explore,
develop or mine, or both, on any property any part of which is within the AOI
for two (2) years after the effective date of resignation. If a resigning
Member, or the Affiliate of a resigning Member, breaches this Section 3.5.4(b),
such Member shall be obligated to offer to convey to the non-resigning Member
(or the Company if it has not been dissolved), without cost, any such property
or interest so acquired (or ensure its Affiliate offers to convey the property
or interest to the non-resigning Member or the Company, if the acquiring party
is the resigning Member’s Affiliate). Such offer shall be made in writing and
can be accepted by the non-resigning Member or Company at any time within ten
(10) days after the offer is received by such non-resigning Member. Failure of a
Member’s Affiliate to comply with this Section shall be a breach by such Member
of this Agreement.

 

3.5.5

Other Business Opportunities.

(a)          Each Member shall have the right to engage in and receive full
benefits from any independent business activities or operations, whether or not
competitive with the Company or the Business, without consulting with, or
obligation to, the other Member or the Company. The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied to the Business nor
to any other activity or operation of any Member.

(b)          No Member shall have any obligation to the Company or any other
Member with respect to any opportunity to acquire any property outside the Area
of Interest at any time, or within the Area of Interest after the dissolution of
the Company or the termination of this Agreement regardless of whether the
incentive or opportunity of a Member to acquire any such interest may be based,
in whole or in part, upon information learned (i) during the course of or as a
result of the conduct of Operations or (ii) in connection with the Properties
during the term of this Agreement, except as limited under Section 3.5.4 above.

(c)          No Member shall have any obligation to mill, beneficiate or
otherwise treat any Products in any facility owned or controlled by such Member,
with the understanding that the Ashdown Mill is owned and controlled by the
Company pursuant to the GPM Contribution Agreement and not by any Member.

 

3.6

Transfer of Interest and Preemptive Rights.

3.6.1      General. A Member shall have the right to Transfer to a third party
its Ownership Interest, or any beneficial interest therein, solely as provided
in this Section 3.6.

 

7

 

--------------------------------------------------------------------------------



3.6.2      Limitations on Free Transferability. Any Transfer by either Member
shall be subject to the following limitations:

(a)          Neither Member shall Transfer any beneficial interest in the
Company (including, but not limited to, any royalty, profits, or other interest
in the Products) except in conjunction with the Transfer of part or all of its
Ownership Interest;

(b)          No transferee of all or any part of a Member’s Ownership Interest
shall have the rights of a Member unless and until the transferring Member has
provided to the other Member notice of the Transfer, the other Member has
consented in writing to the Transfer (such consent not to be unreasonably
withheld or delayed), and, except as provided in Sections 3.6.2(f) and (g), the
transferee, as of the effective date of the Transfer, has committed in writing
to assume and be bound by this Agreement to the same extent as the transferring
Member;

(c)          Neither Member, without the consent of the other Member, shall make
a Transfer that shall violate any Law, or result in the cancellation, suspension
or revocation of any permits, licenses, or other similar authorization;

(d)          No Transfer shall relieve the transferring Member of any liability
of such transferring Member under this Agreement, whether accruing before or
after such Transfer, unless the other Member consents to such Transfer in
writing;

(e)          Any Member that makes a Transfer that shall cause termination for
federal income tax purposes of the tax partnership established by this Agreement
shall defend, indemnify and hold the other Member harmless for, from and against
any and all loss, cost, expense, damage, liability or claim therefore arising
from the Transfer, including without limitation any increase in taxes, interest
and penalties or decrease in credits caused by such termination and any tax on
indemnification proceeds received by the indemnified Member;

(f)           In the event of a Transfer of less than all of an Ownership
Interest, the transferring Member and its transferee shall act and be treated as
one Member under this Agreement; provided however, that in order for such
Transfer to be effective, the transferring Member and its transferee must first:

(i)           Agree, as between themselves, that one of them is authorized to
act as the sole agent (“Agent”) on their behalf with respect to all matters
pertaining to this Agreement and the Company; and

(ii)          Notify the other Member of the designation of the Agent, and in
such notice warrant and represent to the other Member that:

(1)          the Agent has the sole authority to act on behalf of, and to bind,
the transferring Member and its transferee with respect to all matters
pertaining to this Agreement and the Company;

 

8

 

--------------------------------------------------------------------------------



(2)          the other Member may rely on all decisions of, notices and other
communications from, and failures to respond by, the Agent, as if given (or not
given) by the transferring Member and its transferee; and

(3)          all decisions of, notices and other communications from, and
failures to respond by, the other Member to the Agent shall be deemed to have
been given (or not given) to the transferring Member and its transferee.

The transferring Member and its transferee may change the Agent (but such
replacement must be one of them) by giving notice to the other Member.

(g)          If the Transfer is the grant of an Encumbrance on an Ownership
Interest to secure a loan or other indebtedness of either Member in a bona fide
transaction, other than a transaction approved unanimously by the Management
Committee or Project Financing approved by the Management Committee, such
Encumbrance shall be granted only in connection with such Member’s financing
payment or performance of that Member’s obligations under this Agreement and
shall be subject to the terms of this Agreement and the rights and interests of
the other Member hereunder. Any such Encumbrance shall be further subject to the
condition that the holder of such Encumbrance (the “Chargee”) first enters into
a written agreement with the other Member in form satisfactory to the other
Member, acting reasonably, binding upon the Chargee, to the effect that:

(i)           The Chargee shall not enter into possession or institute any
proceedings for foreclosure or partition of the encumbering Member’s Ownership
Interest and that such Encumbrance shall be subject to the provisions of this
Agreement;

(ii)          The Chargee’s remedies under the Encumbrance shall be limited to
the sale of the whole (but only of the whole) of the encumbering Member’s
Ownership Interest to the other Member, or, failing such a sale, at a public
auction to be held at least thirty (30) days after prior notice to the other
Member, such sale to be subject to the purchaser entering into a written
agreement with the other Member whereby such purchaser assumes all obligations
of the encumbering Member under the terms of this Agreement. The price of any
preemptive sale to the other Member shall be the remaining principal amount of
the loan plus accrued interest and related expenses, and such preemptive sale
shall occur within sixty (60) days after the Chargee’s notice to the other
Member of its intent to sell the encumbering Member’s Ownership Interest.
Failure of a sale to the other Member to close by the end of such period, unless
failure is caused by the encumbering Member or by the Chargee, shall permit the
Chargee to sell the encumbering Member’s Ownership Interest at a public sale;
and

(iii)        The Encumbrance shall be subordinate to any then-existing debt,
including Project Financing previously approved by the Management Committee,
encumbering the transferring Member’s Ownership Interest.

(h)          If a sale or other commitment or disposition of Products or
proceeds from the sale of Products by a Member upon distribution to it creates
in a third party a security interest in Products or proceeds therefrom prior to
such distribution, such sales, commitment or disposition shall be subject to the
terms and conditions of this Agreement.

 

9

 

--------------------------------------------------------------------------------



(i)           Only United States currency shall be used for Transfers for cash
consideration or monetary equivalent.

3.6.3      Preemptive Rights. If a Member intends to Transfer all or any part of
its Ownership Interest, or an Affiliate of a Member intends to Transfer Control
of such Member (“Transferring Entity”), such Member shall promptly notify the
other Member of such intentions. The notice shall state the price and all other
pertinent terms and conditions of the intended Transfer, and shall be
accompanied by a copy of the offer or the contract for sale. If the
consideration for the intended transfer is, in whole or in part, other than
monetary, the notice shall describe such consideration and its monetary
equivalent (based upon the fair market value of the nonmonetary consideration
and stated in terms of cash or currency). The other Member shall have sixty (60)
days from the date such notice is delivered to notify the Transferring Entity
(and the Member if its Affiliate is the Transferring Entity) whether it elects
to acquire the offered interest at the same price (or its monetary equivalent in
cash or currency) and on the same terms and conditions as stated in the notice.
If the non-Transferring Entity Member elects to acquire the offered interest,
its acquisition of the offered interest shall be consummated promptly.

(a)          If the non-Transferring Entity Member fails to so elect within the
period provided for above, the Transferring Entity shall have ninety (90) days
following the expiration of such period to consummate the Transfer to a third
party at a price and on terms no less favorable to the Transferring Entity than
those offered by the Transferring Entity to the non-Transferring Entity Member
in the aforementioned notice.

(b)          If the Transferring Entity fails to consummate the Transfer to a
third party within the period stated above, the preemptive right of the
non-Transferring Entity Member and the correlative obligation of the
Transferring Entity in respect of such offered interest shall be deemed to be
revived. Any subsequent proposal to Transfer such interest shall be conducted in
accordance with all of the procedures stated in this Section.

(c)          If a Member’s Affiliate intends to Transfer Control of that Member,
the Members acknowledge that the preemptive right provided for herein shall
apply only to the Transferring Entity’s Ownership Interest and not to ownership
or control of the Transferring Entity itself. In such an event, the Ownership
Interest of the Transferring Entity shall be offered to the other Member at its
then current fair market value. The Transferring Entity shall provide its
determination as to the fair market value of its Ownership Interest in the
notice to the other Member(s) referred to in this Section 3.6.3. If the other
Member disagrees with the Transferring Entity’s calculation of the fair market
value of its Ownership Interest, then the fair market value will be determined
by a qualified independent appraiser designated by the other Member. If the
Transferring Entity conveys notice of objection to the person so appointed
within five (5) days after receiving notice thereof, then an independent and
qualified appraiser shall be appointed by the joint action of the appraiser
appointed by the other Member and a qualified independent appraiser appointed by
the Transferring Entity; provided, however, that if the Transferring Entity
fails to designate a qualified independent appraiser for such purpose within
five (5) days after giving notice of such objection, then the person originally
designated by the other Member shall serve as the appraiser. The appraiser shall
make a determination as to the fair market value of the Transferring Entity’s
Ownership Interest not later than thirty (30)

 

10

 

--------------------------------------------------------------------------------



days after the effective date of his or her appointment. The fees and expenses
of the appraiser shall be split equally between the Members.

3.6.4      Exceptions to Preemptive Right. Section 3.6.3 above shall not apply
to the following:

(a)          Transfer by a Member of all or any part of its Ownership Interest
to an Affiliate, except that this exception will no longer apply and the
preemptive right set forth above will be triggered in the event that the
Affiliate to whom a Member Transfers its Ownership Interest ceases being an
Affiliate of the Transferring Entity;

(b)          Incorporation of a Member, or corporate consolidation or
reorganization of a Member by which the surviving entity shall possess
substantially all of the stock or all of the property rights and interests, and
be subject to substantially all of the liabilities and obligations of that
Member;

(c)          Corporate merger or amalgamation involving a Member by which the
surviving entity or amalgamated company shall possess all of the stock or all of
the property rights and interests, and be subject to substantially all of the
liabilities and obligations of that Member; provided, however, that the value of
the merging or amalgamating Member’s interest in the Company, evidenced by its
Capital Account balance (as described in Exhibit E), does not exceed fifty
percent (50 %) of the Net Worth of the surviving entity or amalgamated company
(not including the value of that interest in the Company);

(d)          The transfer of Control of a Member by an Affiliate to such Member
or to another Affiliate;

(e)          Subject to Section 3.6.2(g), the grant by a Member of a security
interest in its Ownership Interest by Encumbrance;

(f)           The creation by any Affiliate of a Member of an Encumbrance
affecting its Control of such Member; or

(g)          Unintentional change of Control of Members which are publicly held
companies.

3.7          Elimination of Minority Interest. A Member whose Recalculated
Ownership Interest becomes less than ten percent (10%) (a “Reduced Member”)
shall be deemed to have withdrawn from the Company and shall relinquish its
entire Ownership Interest free and clear of any Encumbrances arising by, through
or under the Reduced Member, except any such Encumbrances listed in Exhibit G or
to which the Members have agreed in writing. Such relinquished Ownership
Interest shall be deemed to have accrued automatically to the other Member. The
Reduced Member’s Capital Account shall be automatically transferred to the
remaining Member. The Reduced Member shall have no further right, title, or
interest in the Assets or in the Company, and the tax partnership established in
Article X shall dissolve pursuant to Article XIV and Exhibit E if only one
Member remains. In addition, upon such relinquishment (unless it is the result
of failure to contribute to an approved Program and Budget for Expansion or
Modification of Operations, in which case the provisions of Section 7.5.2(b)

 

11

 

--------------------------------------------------------------------------------



shall apply), the Company shall convey to the Reduced Member, by way of a
royalty deed in form and substance mutually agreeable to the parties, a
production royalty of three percent (3%) of the Net Returns derived from
Products produced and sold from the Properties.

3.8          Recalculation of Ownership Interests. The relinquishment and
resignation for which Section 3.7 provides shall be effective as of the
effective date of the recalculation under Sections 6.6 or 7.5.2. However, if the
final adjustment provided under Section 6.7 for any recalculation under
Section 6.6 results in a Recalculated Ownership Interest of ten percent (10%) or
more: (a) the Recalculated Ownership Interest shall be deemed, effective
retroactively as of the first day of the Program Period, to have automatically
revested; (b) the Reduced Member shall be reinstated as a Member, with all of a
Member’s rights and obligations; and (c) the Manager or Management Committee, on
behalf of the Members, or the Company, shall make any necessary reimbursements,
reallocations of Products, contributions and other adjustments as provided in
Section 6.7.4. Similarly, if such final adjustment under Section 6.7 results in
a Recalculated Ownership Interest for either Member of less than ten percent
(10%) for a Program Period as to which the provisional calculation under
Section 6.6 had not resulted in an Ownership Interest of less than ten percent
(10%), then such Member, at its election within thirty (30) days after notice of
the final adjustment, may contribute an amount resulting in a revised final
adjustment and resultant Recalculated Ownership Interest of ten percent (10%).
If no such election is made, such Member shall be deemed to have withdrawn under
the terms of Section 3.7 as of the beginning of such Program Period, and the
Manager or Management Committee, on behalf of the Members, or the Company, shall
make any necessary reimbursements, reallocations of Products, contributions and
other adjustments as provided in Section 6.7.4.

3.9          Documentation of Adjustments to Ownership Interests. Each Member’s
Ownership Interest and related Equity Account balance shall be shown in the
accounting records of the Company, and any adjustments, including any reduction,
readjustment, and restoration of Ownership Interests under Sections 3.7, 6.6,
6.7 and 7.5.2, shall be made monthly. The Company’s register of Members shall be
amended from time to time to reflect such changes.

3.10       Continuing Liabilities. Any reduction or elimination of a Member’s
Ownership Interest shall not relieve such Member of its share of any liability,
including, without limitation, Continuing Obligations, Environmental Liabilities
and Environmental Compliance, whether arising before or after such reduction or
elimination, from Operations conducted beginning February 5, 2004 and continuing
throughout the term of this Agreement, regardless of when any funds may be
expended to satisfy such liability. For purposes of this Section 3.10, such
Member’s share of such liability shall be equal to its Ownership Interest at the
time the act or omission giving rise to the liability occurred, after first
taking into account any prior reduction, readjustment or restoration of
Ownership Interests under this Agreement (or, as to such liability arising from
acts or omissions occurring or conditions existing before the Effective Date,
equal to such Member’s initial Ownership Interest). Should the cumulative cost
of satisfying Continuing Obligations exceed the cumulative amounts accrued or
otherwise charged to the Environmental Compliance Fund, and should any Member be
found personally liable therefor, each of the Members shall make a capital
contribution to the Company for its proportionate share (that is, its Ownership
Interest in the Company at the time of the act or omission giving rise to such
liability occurred), after first taking into account any reduction, readjustment
and restoration

 

12

 

--------------------------------------------------------------------------------



of Ownership Interests, of the cost of satisfying such Continuing Obligations,
notwithstanding that a Member has previously resigned from the Company. On
dissolution of the Company, each Member shall remain liable for its respective
share of liabilities to third parties (whether such arises before or after such
dissolution), including Environmental Liabilities and Continuing Obligations. In
the event of the resignation of a Member, the resigning Member’s share of such
liabilities shall be equal to its Ownership Interest at the time such liability
was incurred, after first taking into account any reduction, readjustment and
restoration of Ownership Interests under this Agreement (or, as to liabilities
arising before the Effective Date, its initial Ownership Interest). The
foregoing provisions are solely for the benefit of the Members and are not
intended to benefit any third party.

3.11       Waiver of Rights to Partition or Other Division of Assets. The
Members waive and release all rights of partition, or of sale in lieu thereof,
or other division of Assets, including any such rights provided by Law.

3.12       Bankruptcy of a Member. A Member shall cease to have any power as a
Member or Manager or any voting rights on the Management Committee or rights of
approval hereunder upon voluntary or involuntary bankruptcy, insolvency,
dissolution or assignment for the benefit of creditors of such Member, and its
successor upon the occurrence of any such event shall have only the rights,
powers and privileges of a transferee enumerated in Section 3.6.2, and shall be
liable for all obligations of the Member under this Agreement. In no event,
however, shall a personal representative or successor become a substitute Member
unless the requirements of Sections 3.6.2 and 3.6.3 are satisfied.

3.13       No Certificate. The Company shall not issue certificates representing
Ownership Interests in the Company.

3.14       Implied Covenants. There are no implied covenants contained in this
Agreement other than those of good faith and fair dealing.

ARTICLE IV

 

MANAGEMENT COMMITTEE AND MEETINGS

4.1          Organization and Composition. The Members hereby establish a
Management Committee which shall determine overall policies, objectives,
procedures, methods and actions of the Company under this Agreement, except as
otherwise expressly set forth in this Agreement. The Management Committee shall
constitute the Company’s board of directors. The Management Committee shall
consist of two (2) Directors appointed by WEG and three (3) Directors appointed
initially by GPM. The Management Committee shall be reconstituted as necessary
whenever Ownership Interests are recalculated under this Agreement, so that the
Management Committee always consists of three (3) directors appointed by the
Member with the greater Ownership Interest (the “Majority Member”). One of the
Directors appointed by GPM (or subsequently, by the Majority Member) shall be an
individual experienced in the mining business and in the operation of a mine who
is not a current officer, director or employee of either Member, or a direct
relative of the officers, directors or employees of either Member, and the
appointing Member will make good faith efforts to appoint a qualified person to
this post.

 

13

--------------------------------------------------------------------------------



His or her appointment or replacement shall require the consent of the other
Member, such consent not to be unreasonably withheld or delayed, and the other
Member shall also have the right to request that he or she be replaced. All
Directors shall represent the Company and its best interests and not the
specific interest of any Member. Each Member may appoint one or more alternates
to act in the absence of a regular Director. Any alternate so acting shall be
deemed a Director. Appointments of Directors by a Member shall be made or
changed by notice to the other Member. The Member with the right to appoint
three (3) directors shall designate one of its Directors to serve as the chair
of the Management Committee, although the designation of that Director as chair
of the Management Committee shall in no way alter the decision-making process
set forth in Section 4.2. The chair of the Management Committee shall not by
virtue of that designation have a second or a tie-breaking vote.

4.2          Decisions. Each Director in attendance at a meeting shall have a
vote on the Management Committee. The vote of the majority of the Directors of
the Management Committee shall control except with respect to the specific items
listed in Section 4.5.

 

4.3

Meetings.

4.3.1      Schedule of Meetings. With respect to Operations pertaining to
Development, Mining and the production of Products through the end of 2006, the
Management Committee shall meet in Reno, Nevada, during each month to vote on
the Program and Budget for such Operations for the upcoming calendar month, as
set forth in Section 6.2. Thereafter, the Management Committee shall hold
regular meetings at least quarterly in Reno, Nevada, or at other agreed places,
approximately fifteen days before the end of the calendar quarter. The chair of
the Management Committee shall give thirty (30) days notice to the Members and
the Directors of such meetings. Additionally, either Member may call a special
meeting upon seven (7) days notice to the other Member. In case of an emergency,
reasonable notice of a special meeting shall suffice. There shall be a quorum if
at least one Director representing each Member is present; provided, however,
that if a Member fails to attend two consecutive properly called meetings, then
a quorum shall exist at the second meeting if the other Member is represented by
at least one appointed Director, and a vote of such Director shall be considered
the vote required for the purposes of the conduct of all business properly
noticed even if such vote would otherwise require unanimity. If business cannot
be conducted at a regular or special meeting due to the lack of a quorum, either
Member may call the next meeting upon five (5) business days notice to the other
Member.

4.3.2      Minutes of Meetings. Each notice of a meeting shall include an
itemized agenda prepared by the chair of the Management Committee in the case of
a regular meeting or by the Member calling the meeting in the case of a special
meeting, but any matters may be considered if either Member adds the matter to
the agenda at least five (5) business days before the meeting or with the
consent of the other Member. The chair of the Management Committee shall prepare
minutes of all meetings and shall distribute copies of such minutes to the other
within five (5) business days after the meeting. Either Member may
electronically record the proceedings of a meeting with the consent of the other
Member. The other Member shall sign and return or object to the minutes prepared
by the chair of the Management Committee within five (5) business days after
receipt, and failure to do either shall be deemed acceptance of the minutes as
prepared by the chair of the Management Committee. The minutes, when signed or

 

14

 

--------------------------------------------------------------------------------



deemed accepted by both Members, shall be the official record of the decisions
made by the Management Committee. Decisions made at a Management Committee
meeting shall be implemented in accordance with adopted Programs and Budgets. If
a Member timely objects to minutes proposed by the chair of the Management
Committee, the members of the Management Committee shall seek, for a period not
to exceed thirty (30) days from receipt by the chair of the Management Committee
of notice of the objections, to agree upon minutes acceptable to both Members.
If the Management Committee does not reach agreement on the minutes of the
meeting within such thirty (30) day period, the minutes of the meeting as
prepared by the chair of the Management Committee together with the other
Member’s proposed changes shall collectively constitute the record of the
meeting. If personnel employed in Operations are required to attend a Management
Committee meeting, reasonable costs incurred in connection with such attendance
shall be charged to the Business Account. All other costs shall be paid by the
Members individually.

4.3.3      Action Without Meeting in Person. In lieu of meetings in person, at
the request of either Member, the Management Committee may conduct meetings by
telephone or video conference, so long as minutes of such meetings are prepared
in accordance with the section above. The Management Committee may also, in lieu
of meetings, take actions in writing signed by all the Directors of the
Management Committee.

4.4          Matters Requiring Approval. Except as otherwise provided in this
Agreement, the Management Committee shall have exclusive authority to determine
all matters related to overall policies, objectives, procedures, methods and
actions of the Company under this Agreement.

4.5          Matters Requiring Unanimous Approval. The following require
unanimous written approval of the Management Committee:

 

4.5.1

Any amendments to this Agreement.

4.5.2      Sale of Properties or Capital Expenditures in excess of $100,000.00
per calendar quarter.

4.5.3      Incurring debts in excess of $100,000.00 per calendar quarter or
granting of any security interests in the Assets, other than as specifically
provided for in this Agreement.

4.5.4      Filing lawsuits in the name of the Company against third parties,
except where the Manager or the Mine General Manager reasonably believes that
emergency action (such as the filing of a request for a temporary restraining
order or a preliminary injunction) is necessary.

4.5.5      Expanding the rate of Production of Products by an amount costing
more than 75% of the Net Cash Flow of the Company during any period of time,
which period also requires unanimous agreement.

4.5.6      Acquisition of Assets in excess of $100,000.00 per calendar quarter,
other than as specifically provided for in this Agreement.

 

15

 

--------------------------------------------------------------------------------



4.5.7      Payment of consulting fees to any third party other than one of the
Members in excess of $25,000 per calendar quarter (on an aggregate basis).

4.5.8      Distributions to the Members, except to the extent specifically
provided for in Article VIII.

 

4.5.9

Any amendments to the GPM or WEG Contribution Agreements.

 

4.5.10

Any amendments to the Underlying Agreements.

 

4.5.11

The addition of a new Member.

4.5.12    Any non-arm’s-length agreement or transaction involving expenditures
by the Company in excess of $100,000.

4.5.13    Any agreements the Company enters into for the sale of Products,
including derivative agreements.

 

4.5.14

Any Project Financing.

ARTICLE V

 

MANAGER

5.1          Appointment. The Members hereby appoint GPM as the initial Manager
of the Company with overall management responsibility for Operations. GPM will
serve as the Manager at the discretion of the Management Committee following the
Effective Date. Within 180 days after the Effective Date, the Management
Committee will make a decision as to whether it is necessary to retain GPM as
the Manager for any additional period of time, or whether the Company should be
managed going forward by the Management Committee, with the Mine General Manager
and the other officers of the Company being responsible for the day-to-day
operations of the Company. When the Management Committee makes that decision
(the “Stand-Alone Date”), the Company’s Articles of Organization shall promptly
be amended as required.

5.2          Powers and Duties of Manager. Subject to the terms and provisions
of this Agreement, and subject to the Company having adequate funding in place
to perform all Operations agreed to in adopted Programs and Budgets, the Manager
shall have the following powers and duties, which, from and after the Effective
Date, shall be discharged in accordance with adopted Programs and Budgets. From
and after the Stand-Alone Date, the following powers and duties shall be vested
in and the responsibility of the Management Committee, to be carried out by the
Mine General Manager on behalf of the Management Committee, except where such
powers are specifically identified in the remainder of this Section 5.2 as being
vested in or the responsibility of the Majority Member or the Company (as
directed by the Management Committee).

 

16

 

--------------------------------------------------------------------------------



5.2.1      The Manager shall manage, direct and control Operations, and shall
prepare and present to the Management Committee proposed Programs and Budgets as
provided in Article VI.

5.2.2      The Manager shall implement the decisions of the Management
Committee, shall cause the Company to make all expenditures necessary to carry
out adopted Programs, and shall promptly advise the Management Committee if it
lacks sufficient funds to carry out its responsibilities under this Agreement.

5.2.3      The Manager shall use reasonable efforts to: (a) purchase or
otherwise acquire all material, supplies, equipment, water, utility and
transportation services required for Operations (to the extent the same are
available using commercially reasonable efforts), such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances; (b) obtain such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions; and (c) keep the Assets free and clear of all
Encumbrances, except any such Encumbrances listed in Exhibit G and those
existing at the time of, or created concurrent with, the acquisition of such
Assets, or mechanic’s or materialmen’s liens (which shall be contested, released
or discharged in a diligent matter) or Encumbrances specifically approved by the
Management Committee.

5.2.4      The Manager or, following the Stand-Alone Date, the Company, shall
conduct such title examinations of the Properties and cure such title defects
pertaining to the Properties as may be advisable in its reasonable judgment.

5.2.5      The Manager shall: (a) make or arrange for all payments required by
leases, licenses, permits, contracts and other agreements related to the Assets;
(b) pay all taxes, assessments and like charges on Operations and Assets except
taxes determined or measured by a Member’s sales revenue or net income and
taxes, including production taxes, attributable to a Member’s share of Products,
and shall otherwise promptly pay and discharge expenses incurred in Operations;
provided, however, that if authorized by the Management Committee, the Manager
shall have the right to contest (in the courts or otherwise) the validity or
amount of any taxes, assessments or charges if the Manager deems them to be
unlawful, unjust, unequal or excessive, or to undertake such other steps or
proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (c) do all other acts reasonably necessary to
maintain the Assets.

5.2.6      The Manager shall: (a) apply for all necessary permits, licenses and
approvals; (b) comply with all Laws; (c) promptly notify the Management
Committee of any allegations of substantial violation thereof; and (d) prepare
and file all reports or notices required for or as a result of Operations. The
Manager shall not be in breach of this provision if a violation has occurred in
spite of the Manager’s good faith efforts to comply consistent with its standard
of care under Section 5.3. In the event of any such violation, the Company shall
timely cure or dispose of such violation through performance, payment of fines
and penalties, or both, and the cost thereof shall be charged to the Business
Account. With respect to the posting of any bonds or other surety required to
obtain any permits, licenses or approvals, neither Member shall

 

17

 

--------------------------------------------------------------------------------



have any obligation to provide corporate guarantees or make its balance sheet or
other property owned by it available to ensure that such bonds or other surety
are in place.

5.2.7      The Company shall prosecute and defend, but shall not initiate
without consent of the Management Committee, all litigation or administrative
proceedings arising out of Operations. Each Member shall have the right to
participate, at its own expense, in such litigation or administrative
proceedings. The Management Committee shall approve in advance the commencement
of any litigation or any settlement involving payments, commitments or
obligations in excess of Fifty Thousand Dollars ($50,000.00) in cash or value.

5.2.8      The Manager shall obtain insurance in the name and for the benefit of
the Company as provided in Article XI or as may otherwise be determined from
time to time by the Management Committee.

5.2.9      The Company may dispose of Assets, whether by abandonment, surrender,
or Transfer in the ordinary course of business, except that Properties may be
abandoned or surrendered only with the approval of the Management Committee.
Without prior authorization from the Management Committee, however, the Company
shall not dispose of Assets in any one transaction (or in any series of related
transactions) having a value in excess of Fifty Thousand Dollars ($50,000.00).
The Company shall not dispose of any data, records or reports or any core, pulps
or samples without the prior consent of each Member, and the Company shall
assure the safe preservation of all of the foregoing. The Manager or the
Majority Member shall take reasonable actions to preserve and maintain the
condition of the historic building and the mobile home, the use of which WEG has
licensed to the Company in accordance with the WEG Contribution Agreement,
provided that under no circumstances shall GPM or the Company be obligated to
incur any expenditures in connection with any such actions required by a third
party or governmental agency.

5.2.10    While GPM is acting as the Manager, it shall have the right to carry
out its responsibilities hereunder through agents, Affiliates, consultants, or
independent contractors.

5.2.11    The Manager shall cause the Company to perform all assessment and
other work, and shall pay all Governmental Fees, required by Law in order to
maintain the unpatented mining claims included within the Properties (the
“Claims”). The Manager shall have the right to cause the Company to perform the
assessment work required hereunder pursuant to a common plan of exploration and
continued actual occupancy of such claims shall not be required. The Manager
shall not be liable on account of any determination by any court or governmental
agency that the work performed by the Manager does not constitute the required
annual assessment work or occupancy for the purposes of preserving or
maintaining ownership of the Claims, provided that the work done is performed in
accordance with the Manager’s standard of care under Section 5.3. The Manager
shall cause the Company to timely record with the appropriate county and file
with the appropriate United States agency any required affidavits, notices of
intent to hold and other documents in proper form attesting to the payment of
Governmental Fees, the performance of assessment work or intent to hold the
Claims, in each case in sufficient detail to reflect compliance with the
requirements applicable to each Claim. The Manager shall not be liable for the
loss of any of the claims on account of (a) any determination by any court or
governmental agency that any such document submitted by the

 

18

 

--------------------------------------------------------------------------------



Manager does not comply with applicable requirements, provided that such
document is prepared and recorded or filed in accordance with the Manager’s
standard of care under Section 5.3, or (b) any other governmental determination
or third party action challenging the validity of the claims, so long as the
Manager has conducted Operations in accordance with the Manager’s standard of
care under Section 5.3. GPM shall not be liable for the loss of any of the
Claims on account of (a) the claim conflicts referred to in the WEG Contribution
Agreement, or (b) circumstances constituting a breach of any of WEG’s title
representations and warranties set forth in the WEG Contribution Agreement.

5.2.12    If authorized by the Management Committee, the Company may:
(a) locate, amend or relocate any unpatented mining claim comprising a portion
of the Properties; (b) locate any fractions resulting from such amendment or
relocation; (c) apply for patents or mining leases or other forms of mineral
tenure for any such unpatented claims or sites; (d) abandon any unpatented
mining claims for the purpose of locating mill sites or otherwise acquiring from
the United States rights to the ground covered thereby; (e) abandon any
unpatented mill sites for the purpose of locating mining claims or otherwise
acquiring from the United States rights to the ground covered thereby;
(f) exchange with or convey to the United States any of the Properties for the
purpose of acquiring rights to the ground covered thereby or other adjacent
ground; and (g) convert any of the unpatented claims into one or more leases or
other forms of mineral tenure pursuant to any Law hereafter enacted.

5.2.13    The Manager shall cause the Company to keep and maintain all required
accounting and financial records pursuant to the procedures described in
Article IX and in accordance with customary cost accounting practices in the
mining industry, and shall ensure appropriate separation of accounts unless
otherwise agreed by the Members.

5.2.14    The Manager or the Majority Member shall cause the Company to keep and
maintain all required records, make elections, and prepare and file all federal
and state tax returns or other required tax forms, and perform the other duties
described in Article X and Exhibit E.

5.2.15    The Manager shall cause the Company to maintain Equity Accounts and
Capital Accounts for each Member as described in Article X and in Exhibit E,
respectively.

5.2.16    From and after the Effective Date, the Manager shall keep the
Management Committee advised of all Operations by submitting in writing to the
members of the Management Committee: (a) monthly progress reports that include
statements of expenditures and comparisons of such expenditures to the adopted
Budget; (b) periodic summaries of data acquired; (c) copies of reports
concerning Operations; (d) a detailed final report within thirty (30) days after
completion of each Program and Budget, which shall include comparisons between
actual and budgeted expenditures and comparisons between the objectives and
results of Programs; and (e) such other reports as any member of the Management
Committee may reasonably request. So long as a Member complies with the
provisions of Article XII, at all reasonable times the Company shall provide to
the Directors appointed by that Member to the Management Committee, or any other
representative of a Member upon the request of any of the Directors appointed by
that Member to the Management Committee, access to, and the right to inspect
and, at such Member’s cost and expense, copy Existing Data and all

 

19

 

--------------------------------------------------------------------------------



maps, drill logs and other drilling data, core, pulps, reports, surveys, assays,
analyses, production reports, operations, technical, accounting and financial
records, and other Business Information, to the extent preserved or kept by the
Company. In addition, each Member, at its sole risk, cost and expense, and
subject to reasonable safety regulations, shall have the right to inspect the
Assets and Operations at all reasonable times, so long as such inspection does
not unreasonably interfere with Operations. Any Member (at its sole expense) may
install security cameras and/or retain an onsite employee to ensure it is
receiving its pro rata share of Net Cash Flow.

5.2.17    The Manager shall prepare an Environmental Compliance plan for all
Operations consistent with the requirements of any applicable Laws or
contractual obligations and shall include in each Program and Budget sufficient
funding to implement the Environmental Compliance plan and to satisfy the
financial assurance requirements of any applicable Law or contractual obligation
pertaining to Environmental Compliance. To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of
Properties disturbed by Operations.

5.2.18    The Manager shall undertake to cause the Company to perform Continuing
Obligations when and as economic and appropriate, whether before or after
termination of the Company. The Company shall have the right to delegate
performance of Continuing Obligations to persons having demonstrated skill and
experience in relevant disciplines. As part of each Program and Budget
submittal, there shall be specified in such Program and Budget the measures to
be taken for performance of Continuing Obligations and the cost of such
measures. The Company shall keep the Members reasonably informed about efforts
to discharge Continuing Obligations. Authorized representatives of each Member
shall have the right from time to time to enter the Properties to inspect and
monitor (either in person, electronically and/or by video surveillance) work
directed toward satisfaction of Continuing Obligations and audit books, records,
and related accounts and past and present documents, respecting the Properties.

5.2.19    The funds that are to be deposited into the Environmental Compliance
Fund shall be maintained in a separate, interest bearing cash management account
in the name of the Company, which may include, but is not limited to, money
market investments and money market funds, and/or in longer term investments if
approved by the Management Committee. Such funds shall be used solely for
Environmental Compliance and Continuing Obligations, including the committing of
such funds, interests in property, insurance or bond policies, or other security
to satisfy Laws regarding financial assurance for the reclamation or restoration
of the Properties, and for other Environmental Compliance requirements.

5.2.20    If Ownership Interests are adjusted in accordance with this Agreement
the Schedule of Members shall be modified to properly reflect such adjustment
and shall propose from time to time one or more methods for fairly allocating
costs for Continuing Obligations.

5.2.21    The Manager or, after the Stand-Alone Date, the Mine General Manager,
shall cause the Company to undertake all other activities reasonably necessary
to fulfill the foregoing, and to implement the policies, objectives, procedures,
methods and actions determined by the Management Committee pursuant to
Article IV.

 

20

 

--------------------------------------------------------------------------------



5.2.22    The Ashdown Mill, located within the AOI, is an Asset of the Company
and the Management Committee shall have the right, at any time when the Mill has
excess capacity available and in a manner that does not unreasonably interfere
with Operations, to direct that the Mill be used in connection with toll and
other milling arrangements, either with Members or with third parties. All net
revenues generated by such activities will be distributed to the Members in
accordance with their Ownership Interests.

5.3          Standard of Care. The Manager shall discharge its duties under
Section 5.2 and conduct all Operations in a good, workmanlike and efficient
manner, in accordance with sound mining and other prevailing applicable industry
standards and practices, and in accordance with Laws and with the terms and
provisions of leases, licenses, permits, contracts and other agreements
pertaining to the Assets. The Manager shall not be liable to the other Member
for any act or omission resulting in damage or loss except to the extent caused
by or attributable to the Manager’s willful misconduct or gross negligence. The
Manager shall not be in default of any of its duties or obligations under
Section 5.2 or otherwise under this Agreement or have any liability of any kind
to the other Member or the Company if its inability or failure to perform
results from the failure of the other Member to perform acts or to contribute
amounts required of it by this Agreement, or from the Company having
insufficient funds on hand to allow the Manager to perform any such duties or
obligations. The Manager acting under this Agreement shall not be liable to the
Company or to the other Member for the Manager’s good faith reliance on
information, opinions, reports or statements presented to the Manager by the
Management Committee, or any of the Company’s employees, or by any other person
or entity as to matters the Manager reasonably believes are within such other
person’s or entity’s professional or technical competence and who has been
selected with reasonable care by or on behalf of the Company.

5.4          Resignation; Deemed Offer to Resign. Prior to the Stand-Alone Date,
the Manager may resign upon not less than one month’s prior notice to the other
Member, in which case the other Member may elect to become the new Manager by
notice to the resigning Member within ten (10) days after the notice of
resignation. If any of the following shall occur prior to the Stand-Alone Date,
the Manager shall be deemed to have resigned upon the occurrence of the event
described in each of the following Sections, with the successor Manager to be
appointed by the other Member at a subsequently called meeting of the Management
Committee, at which the Manager shall not be entitled to vote. The other Member
may appoint itself or a third party as the Manager.

5.4.1      The aggregate Ownership Interest of the Manager and its Affiliates
becomes less than fifty (50%);

5.4.2      Subject to the provisions of Section 5.3, the Manager fails to
perform a material obligation imposed upon it under this Agreement, including
preparation of Programs and Budgets, and such failure continues for a period of
sixty (60) days after notice from the other Member demanding performance subject
to the Manager’s right to dispute the assertion that it has failed to perform
the material obligation in question;

5.4.3      A receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for a substantial part of its assets is appointed and such
appointment is neither made

 

21

 

--------------------------------------------------------------------------------



ineffective nor discharged within sixty (60) days after the making thereof, or
such appointment is consented to, requested by, or acquiesced to by the Manager;
or

5.4.4      Entry is made against the Manager of a judgment, decree or order for
relief affecting its ability to serve as Manager or a substantial part of its
Ownership Interest or its other assets by a court of competent jurisdiction in a
case commenced under any applicable bankruptcy, insolvency or other similar law
of any jurisdiction now or hereafter in effect.

Under Sections 5.4.3 or 5.4.4 above, the appointment of a successor Manager
shall be deemed to pre-date the event causing a deemed resignation.

5.5          Payments to Manager. The Manager shall be compensated for its
services and reimbursed for its costs hereunder in accordance with
Section 9.3.14.

5.6          Transactions with Affiliates. If the Manager engages Affiliates to
provide services, it shall do so on terms no less favorable than would be the
case in arm’s-length, competitively priced transactions with unrelated parties.

5.7          Activities During Deadlock. If the Management Committee for any
reason fails to adopt an initial or any subsequent Program and Budget,
Operations shall continue to be funded at levels sufficient to maintain the
Properties, subject to the contrary direction of the Management Committee and
the receipt of necessary funds.

ARTICLE VI

 

PROGRAMS AND BUDGETS

6.1          Operations Pursuant to Programs and Budgets. Except as set forth in
Section 6.2, Operations shall be conducted, expenses shall be incurred, and
Assets shall be acquired only pursuant to adopted Programs and Budgets. Every
Program and Budget adopted pursuant to this Agreement shall provide for accrual
of reasonably anticipated Environmental Compliance expenses for all Operations
contemplated under the Program and Budget.

6.2          Initial Programs and Budgets. Attached as Exhibit J hereto is an
initial Program and Budget which has been approved and adopted by the Management
Committee through the end of October. With respect to that initial Program and
Budget, each Member agrees, notwithstanding any provision of this Agreement to
the contrary, to provide funds to the Company for its proportionate share of
that Program and Budget for the month of October, not later than October 5,
2006. Within fifteen (15) days after the Effective Date, the Manager shall
deliver to the Management Committee a proposed follow-up Program and Budget for
the month of November. On or before November 15, 2006, the Manager shall prepare
and deliver to the Management Committee a proposed Program and Budget for
Operations for the following calendar month, and the provisions of
Sections 6.4-6.8 below shall apply to such proposed Programs and Budgets.

6.3          Quarterly Programs and Budgets. On or before December 15, 2006, the
Manager shall prepare and deliver to the Management Committee a proposed Program
and Budget for Operations for the following calendar quarter, and the provisions
of Sections 6.4-6.8

 

22

 

--------------------------------------------------------------------------------



below shall apply to such proposed Program and Budget. This Program and Budget
shall include plans and costs for completing a preliminary Feasibility Study of
the gold resource on the Properties as identified by previous feasibility
studies performed with respect to the Properties. Thereafter, the Manager shall
prepare and deliver to the Management Committee a proposed Program and Budget
for Operations at least fifteen (15) days before the end of each calendar
quarter for the following calendar quarter, and the provisions of
Sections 6.4-6.8 below shall apply to such proposed Program and Budget.

6.4          Presentation of Programs and Budgets. Except for the Programs and
Budgets referred to in Sections 6.2 and 6.3, above, proposed Programs and
Budgets shall be prepared by the Manager for a period of one year, or any other
Period approved by the Management Committee. Each Program and Budget shall be
submitted to the Management Committee for review and consideration thirty (30)
days prior to the end of the Period. All proposed Programs and Budgets may
include Exploration, Feasibility Study, Development, Mining and Expansion or
Modification Operations components, or any combination thereof, and shall be
reviewed and voted upon by the Management Committee in accordance with
Sections 4.2 and 6.5. Each Program and Budget adopted by the Management
Committee for any Period longer than a calendar quarter shall be reviewed at
least once per calendar quarter at a meeting of the Management Committee.

6.5          Review and Adoption of Proposed Programs and Budgets. Within
fifteen (15) days after submission of a proposed Program and Budget (or ten (10)
days after submission of any Programs and Budget which covers a Period of three
months or less), each Member shall submit in writing to the Management
Committee:

6.5.1      Notice that the Member approves any or all of the components of the
proposed Program and Budget; or

6.5.2      Modifications proposed by the Member to the components of the
proposed Program and Budget; or

6.5.3      Notice that the Member rejects any or all of the components of the
proposed Program and Budget.

6.5.4      If a Member fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be a vote by the Member for
adoption of the Manager’s proposed Program and Budget. If a Member makes a
timely submission to the Management Committee pursuant to Sections 6.5.1, 6.5.2,
or 6.5.3 above, then the Manager working with the other Member shall seek for a
period of time not to exceed fifteen (15) days (or five (5) days with respect to
Programs and Budgets which cover Periods of three months or less) to develop a
Program and Budget acceptable to both Members. In this case the regularly
scheduled quarterly meeting will be delayed until a Program and Budget
acceptable to both Members has been developed, at which time Manager shall then
call a special Management Committee meeting in accordance with Section 4.3 for
purposes of reviewing and voting upon the proposed Program and Budget. If the
Members have failed to agree on a Program and Budget within thirty (30) days
(ten (10) days with respect to Programs and Budgets which cover

 

23

 

--------------------------------------------------------------------------------



Periods of three months or less) after its proposal by the Manager, the
provisions of Section 5.7 shall apply.

6.5.5      The Manager may propose amendments (“Amendments”) to the currently
approved Program and Budget from time to time prior to incurring costs under
such Amendment. In such event, the Members shall have fifteen (15) days after
the proposal of a Amendments in which to submit to the Management Committee one
of the responses set forth in Sections 6.5.1, 6.5.2 or 6.5.3 above (substituting
“Amendment” for “Program and Budget” in each case). If a Member makes a timely
submission to the Management Committee pursuant to Sections 6.5.1, 6.5.2, or
6.5.3, above, then the Manager working with the other Member shall seek for a
period of time not to exceed fifteen (15) days (or five (5) days with respect to
Programs and Budgets which cover Periods of less than three months) to develop
an Amendment acceptable to both Members. In this case the regularly scheduled
quarterly meeting will be delayed until an Amendment acceptable to both Members
have been developed, at which time the Manager or the Majority Member shall then
call a special Management Committee meeting in accordance with Section 4.3 for
purposes of reviewing and voting upon the proposed Amendments. If the Management
Committee fails to adopt any Amendment within thirty (30) days (ten (10) days
with respect to Programs and Budgets which cover Periods of less than three
months) after its proposal by the Manager, then Operations shall continue under
the currently approved Program and Budget.

 

6.6

Election to Participate.

6.6.1      (a)         With respect to (i) all of the Programs and Budgets
described in Section 6.2, (ii) each Program and Budget described in Section 6.3
until the first proposed quarterly Program and Budget after the first full
calendar quarter during which Operations at the Properties have resulted in
positive Net Cash Flow, (iii) any proposed Program and Budget thereafter in
which Operations have not resulted in positive Net Cash Flow for the period
covered by the previous Program and Budget, and (iv) proposed Programs and
Budgets for any Expansion or Modification of Operations, each Member, by notice
to the Management Committee within ten (10) calendar days after the final vote
adopting such a Program and Budget, and notwithstanding its vote concerning
adoption of that Program and Budget, may elect to participate in the approved
Program and Budget: (i) in proportion to its respective Ownership Interest;
(ii) in some lesser amount than its respective Ownership Interest; or (iii) not
at all. In case of an election under (ii) or (iii) above, that Member’s
Ownership Interest shall be recalculated as provided in Section 6.6.2 below,
with dilution effective as of the first day of the Program Period for the
adopted Program and Budget. If a Member fails to so notify the Management
Committee of the extent to which it elects to participate, the Member shall be
deemed to have elected to contribute to such Program and Budget in proportion to
its respective Ownership Interest as of the beginning of the Program Period.

(b)          With respect to each subsequent proposed Program and Budget to
which Subsection 6.6.1(a) does not apply, neither Member shall be required to
make any contribution to the capital of the Company, except for contributions
approved unanimously by the Management Committee, and with respect to such
Programs and Budgets, recalculation of Ownership Interests will be determined by
the Management Committee.

 

24

 

--------------------------------------------------------------------------------



6.6.2      If a Member elects pursuant to Section 6.6.1(a) to contribute to an
adopted Program and Budget some lesser amount than in proportion to its
respective Ownership Interest, or not at all, and the other Member elects to
fund all or any portion of the deficiency, the Ownership Interest of the Reduced
Member shall be provisionally recalculated by dividing: (a) the sum of (1) the
amount credited to the Reduced Member’s Equity Account with respect to its
contribution under the Contribution Agreement; (2) the total of all of the
Reduced Member’s contributions to the Company under Section 6.6.1 or otherwise
pursuant to this Agreement; and (3) the amount, if any, the Reduced Member
elects to contribute to the adopted current Program and Budget; by (b) the sum
of (1), (2) and (3) above for both Members; and then multiplying the result by
one hundred. The Ownership Interest of the other Member shall be increased by
the amount of the reduction in the Ownership Interest of the Reduced Member, and
if the other Member elects not to fund the entire deficiency, the Manager shall
adjust the Program and Budget to reflect the funds available.

6.6.3      Whenever the Ownership Interests are recalculated pursuant to this
Section 6.6, (a) the Equity Accounts of both Members shall be revised to bear
the same ratio to each other as their recalculated Ownership Interests; (b) the
Schedule of Members shall be amended to reflect the recalculated Ownership
Interests; and (c) the portion of Capital Account attributable to the reduced
Ownership Interest of the Reduced Member shall be transferred to the other
Member.

6.7          Recalculation or Restoration of Reduced Interest Based on Actual
Expenditures.

6.7.1      If a Member makes an election under Section 6.6.1(a)(i), (ii), (iii)
or (iv), then within thirty (30) days after the conclusion of such Program and
Budget, the Manager shall report the total amount of money expended plus the
total obligations incurred by the Manager for such Budget.

6.7.2      If the Company expended or incurred obligations that were more or
less than the adopted Budget, the Ownership Interests shall be recalculated
pursuant to Section 6.6.2 by substituting each Member’s actual contribution to
the adopted Budget for that Member’s estimated contribution at the time of the
Reduced Member’s election under Section 6.6.1.

6.7.3      If the Company expended or incurred obligations of less than eighty
percent (80%) of the adopted Budget, within thirty (30) days after receiving the
Manager’s report on expenditures, the Reduced Member may notify the other Member
of its election to reimburse the other Member for the difference between any
amount contributed by the Reduced Member to such adopted Program and Budget and
the Reduced Member’s proportionate share (at the Reduced Member’s former
Ownership Interest) of the actual amount expended or incurred for the Program,
plus interest on the difference accruing at the Prime Rate plus two (2)
percentage points. The Reduced Member shall deliver the appropriate amount
(including interest) to the other Member with such notice. Failure of the
Reduced Member to so notify and tender such amount shall result in dilution
occurring in accordance with this Article VI and shall bar the Reduced Member
from exercising its rights under this Section 6.7.3 concerning the relevant
adopted Program and Budget.

 

25

 

--------------------------------------------------------------------------------



6.7.4      All recalculations under this Section 6.7 shall be effective as of
the first day of the Program Period for the Program and Budget in question. The
Company, on behalf of both Members, shall make such reimbursements,
reallocations of Products, contributions and other adjustments as are necessary
so that, to the extent possible, each Member will be placed in the position it
would have been in had its Ownership Interests as recalculated under this
Section been in effect throughout the Program Period for such Program and
Budget.

6.7.5      Whenever the Ownership Interests are recalculated pursuant to this
Section 6.7, (a) the Members’ Equity Accounts shall be revised to bear the same
ratio to each other as their Recalculated Ownership Interests; (b) the Schedule
of Members shall be amended to reflect the recalculated Ownership Interests; and
(c) the Capital Accounts of the Members shall be determined without regard to
Section 6.6.3, provided, that the portion of Capital Account attributable to the
reduced Ownership Interest of the Reduced Member, if any, after taking into
account the adjustments required by this Section 6.7 shall be transferred to the
other Member.

6.8          Expansion or Modification Programs and Budgets. Any Program and
Budget proposed by the Manager involving Expansion or Modification shall be
based on a Feasibility Study prepared by the Company, Feasibility Contractors,
or both, or prepared by the Company and audited by Feasibility Contractors, as
the Management Committee determines. Any Program and Budget which includes
Expansion or Modification shall be submitted for review by the Management
Committee within thirty (30) days following receipt by the Manager of such
Feasibility Study.

6.9          Budget Overruns; Program Changes. The Manager shall promptly notify
the Management Committee of any material departure from an adopted Program and
Budget. Prior to the Stand-Alone Date, if the Manager exceeds an adopted Budget
by more than ten percent (10%) in the aggregate, then the excess over ten
percent (10%), unless directly caused by an emergency or unexpected expenditure
made pursuant to Section 6.10 below, or unless otherwise authorized or ratified
by the Management Committee, shall be the sole account of the Manager, and such
excess shall not be included as a charge against the Business Account. The
Manager shall be promptly reimbursed for Budget overruns of ten percent (10%) or
less in the aggregate by the Members in proportion to their respective Ownership
Interests at the time such overruns are incurred.

6.10       Emergency or Unexpected Expenditures. In case of emergency, the
Company may take any reasonable action necessary to protect life, limb or
property, to protect the Assets or to comply with law or government regulation.
The Manager or, after the Stand-Alone Date, the Mine General Manager, may also
cause the Company to make reasonable expenditures for unexpected events which
are beyond its reasonable control (and which do not result from a breach by the
Manager of its standard of care set forth in Section 5.3). The Manager or the
Mine General Manager shall promptly notify the Members of the emergency or
unexpected expenditure, and the Company shall be reimbursed for all resulting
costs incurred by it (if any) by the Members in proportion to their respective
Ownership Interests at the time the emergency or unexpected expenditures are
incurred.

 

26

 

--------------------------------------------------------------------------------



6.11       References to the Manager. All references to the Manager set forth in
this Article VI shall be deemed, after the Stand-Alone Date, to be references to
the Mine General Manager.

ARTICLE VII

 

ACCOUNTS AND SETTLEMENTS

7.1          Monthly Statements. The Manager or, following the Stand-Alone Date,
the Mine General Manager, shall promptly submit to the Management Committee
monthly statements of account reflecting in reasonable detail the charges and
credits to the Business Account during the preceding month.

7.2          Cash Calls. With respect to each Program and Budget to which the
provisions of Section 6.6.1(a) apply, or with respect to which both Members have
agreed to make contributions, the Manager shall submit at least ten (10) days
prior to the last day of each month a billing for estimated cash requirements
for the next month. Within ten (10) days after receipt of each billing, each
Member shall advance its proportionate share of such cash requirements. The
Manager or, following the Stand-Alone Date, the Mine General Manager, shall
record all funds received in the Business Account. The Manager or, following the
Stand-Alone Date, the Mine General Manager, shall at all times maintain a cash
balance approximately equal to the rate of disbursement for up to thirty (30)
days. All funds in excess of immediate cash requirements shall be invested for
the benefit of the Company in cash management accounts and investments selected
at the discretion of the Management Committee and in the name of the Company,
which accounts may include, but are not limited to, money market investments and
money market funds.

7.3          Failure to Meet Cash Calls. A Member that fails to meet
reimbursement obligations (as described in Section 6.2) or cash calls in the
amount and at the times specified in Section 7.2 shall be in default, and the
amounts of the defaulted cash call shall bear interest from the date due at an
annual rate equal to two (2) percentage points over the Prime Rate, but in no
event shall the rate of interest exceed the maximum permitted by Law. Such
interest shall accrue to the benefit of and be payable to the non-defaulting
Member, but shall not be deemed as amounts contributed by the defaulting Member
in the event dilution occurs in accordance with Section 6.6.2. In addition to
any other rights and remedies available to it by Law, the non-defaulting Member
shall have those other rights, remedies, and elections specified in Sections 7.4
and 7.5.

7.4          Cover Payment. If a Member defaults in making a contribution or
cash call required by (a) a Program and Budget to which the provisions of
Section 6.6.1(a) apply, or (b) an adopted Program and Budget to which that
Member has agreed to contribute, the non-defaulting Member may, but shall not be
obligated to, advance some portion or all of the amount in default on behalf of
the defaulting Member (a “Cover Payment”). Each and every Cover Payment shall
constitute a demand loan bearing interest from the date of the advance at the
rate provided in Section 7.3. If more than one Cover Payment is made, the Cover
Payments shall be aggregated and the rights and remedies pertaining to an
individual Cover Payment shall apply to the aggregated Cover Payments. The
failure to repay such loan upon demand shall be a default.

 

27

 

--------------------------------------------------------------------------------



7.5          Remedies. The Members acknowledge that if either Member defaults in
making a cash call, or in repaying a loan, as required under Sections 7.2, 7.3
or 7.4, whether or not a Cover Payment is made, it will be difficult to measure
the damages resulting from such default (it being understood and agreed that the
Members have attempted to determine such damages in advance and determined that
the calculation of such damages cannot be ascertained with reasonable
certainty). Both Members acknowledge and recognize that the damage to the
non-defaulting Member could be significant. In the event of such default, as
reasonable liquidated damages, the non-defaulting Member may, with respect to
any such default not cured by repayment of the defaulted amount plus interest
from the due date at an annual rate equal to seven (7) percentage points over
the Prime Rate, within thirty (30) days after notice to the defaulting Member of
such default, elect any of the following remedies by giving notice to the
defaulting Member. Such election may be made with respect to each failure to
meet a cash call relating to a Program and Budget, regardless of the frequency
of such cash calls, provided such cash calls are made in accordance with
Section 7.2.

7.5.1      The defaulting Member grants to the non-defaulting Member a power of
sale as to all or any portion of its Ownership Interest or of its interest in
any Assets, upon a default under Sections 7.3 or 7.4. Such power shall be
exercised in the manner provided by applicable Law or otherwise in a
commercially reasonable manner and upon reasonable notice. If the non-defaulting
Member elects to enforce the lien or security interest pursuant to the terms of
this Section, the defaulting Member shall be deemed to have waived any available
right of redemption, any required valuation or appraisal of the secured property
prior to sale, any available right to stay execution or to require a marshaling
of assets, and any required bond in the event a receiver is appointed, and the
defaulting Member shall be liable for any deficiency.

7.5.2      The non-defaulting Member may elect to have the defaulting Member’s
Ownership Interest diluted or eliminated as follows:

(a)          The Reduced Member’s Ownership Interest shall be recalculated by
dividing: (i) the sum of (A) the value of the Reduced Member’s Initial
Contribution, as applicable; (B) the total of all of the Reduced Member’s
contributions to the Company pursuant to the Contribution Agreements or
otherwise pursuant to this Agreement; and (C) the amount, if any, the Reduced
Member contributed to the adopted current Program and Budget with respect to
which the default occurred; by (ii) the sum of (A), (B) and (C) above for both
Members; and then multiplying the result by eighty percent (80%). The Ownership
Interest of the other Member shall be increased by the amount of the reduction
in the Ownership Interest of the Reduced Member, including the further reduction
under this Section 7.5.2.

(b)          For a default relating to a Program and Budget covering in whole or
in part Expansion or Modification to which the defaulting Member has agreed to
contribute, at the non-defaulting Member’s election, the defaulting Member shall
be deemed to have withdrawn and to have automatically relinquished its interest
in the Assets to the non-defaulting Member; provided, however, the defaulting
Member shall have the right to receive only from ten percent (10%) of Net
Profits, if any, and not from any other source, an amount equal to eighty
percent (80%) of the defaulting Member’s Equity Account balance at the time of
such default. Upon receipt of such amount the defaulting Member shall thereafter
have no further right, title or interest in the Assets.

 

28

 

--------------------------------------------------------------------------------



(c)          Dilution under this Section 7.5.2 shall be effective as of the date
of the original default, and Section 6.7 shall not apply. The amount of any
Cover Payment under Section 7.4 and interest, or any interest accrued in
accordance with Section 7.3, shall be deemed to be amounts contributed by the
non-defaulting Member, and not as amounts contributed by the defaulting Member.

(d)          Whenever the Ownership Interests are recalculated pursuant to this
Section 7.5.2, (i) the Equity Accounts of both Members shall be adjusted to bear
the same ratio to each other as their recalculated Ownership Interests; and
(ii) the portion of Capital Account attributable to the reduced Ownership
Interest of the Reduced Member shall be transferred to the other Member.

7.5.3      If a Member has defaulted in meeting a cash call or repaying a loan,
and if the non-defaulting Member has made a Cover Payment, then, in addition to
a reduction in the defaulting Member’s Ownership interest effected pursuant to
Section 7.5.2, the non-defaulting Member shall have the right, if the
indebtedness arising from a default or Cover Payment is not discharged within
fifteen (15) days after the default and upon not less than thirty (30) days
advance notice to the defaulting Member, to elect to purchase all the right,
title, and interest, whenever acquired or arising, of the defaulting Member in
the Company and Assets, including but not limited to its Ownership Interest or
interest in Net Smelter Returns, together with all proceeds from and accessions
of the foregoing (collectively the “Defaulting Member’s Entire Interest”) at a
purchase price equal to eighty percent (80%) of the fair market value thereof as
determined by a qualified independent appraiser appointed by the non-defaulting
Member. If the defaulting Member conveys notice of objection to the person so
appointed within ten (10) days after receiving notice thereof, then an
independent and qualified appraiser shall be appointed by the joint action of
the appraiser appointed by the non-defaulting Member and a qualified independent
appraiser appointed by the defaulting member; however, that if the defaulting
Member fails to designate a qualified independent appraiser for such purpose
within ten (10) days after giving notice of such objection, then the person
originally designated by the non-defaulting Member shall serve as the appraiser;
provided further, that if the appraisers appointed by each of the Members fail
to appoint a third qualified independent appraiser within five (5) days after
the appointment of the last of them, then an appraiser shall be appointed by a
judge of a court of competent jurisdiction in the state in which the Assets are
situated upon the application of either Member. There shall be withheld from the
purchase price payable, upon transfer of the Defaulting Member’s Entire
Interest, the amount of any Cover Payment under Section 7.4 and unpaid interest
thereon to the date of such transfer. Upon payment of such purchase price, the
defaulting Member shall be deemed to have relinquished all of the Defaulting
Member’s Entire Interest to the non-defaulting Member. The fees of all
appraisers appointed pursuant to the provisions of this Section 7.5 shall be
split evenly between the Members.

ARTICLE VIII

 

DISTRIBUTION OF NET CASH FLOW

8.1          Monthly Statements. The Manager or, following the Stand-Alone Date,
the Mine General Manager, shall promptly submit to the Management Committee
monthly

 

29

 

--------------------------------------------------------------------------------



statements of account reflecting in reasonable detail the charges and credits to
the Business Account during the preceding month.

 

8.2

Audits.

8.2.1      Within 90 (ninety) days after the end of each calendar year, an audit
shall be completed by certified public accountants selected by, and independent
of, either Member. The audit shall be conducted in accordance with generally
accepted auditing standards and shall cover all books and records maintained by
the Company pursuant to this Agreement, all Assets and Encumbrances, and all
transactions and Operations conducted during such calendar year, including
production and inventory records and all costs for which the Manager sought
reimbursement under this Agreement (prior to the Stand-Alone Date), together
with all other matters customarily included in such audits. All written
exceptions to and claims for discrepancies disclosed by such audit shall be made
not more than three (3) months after receipt of the audit report, unless either
Member elects to conduct an independent audit pursuant to Section 8.2.2 below
which is ongoing at the end of such three (3) month period, in which case such
exceptions and claims may be made within the period provided in Section 8.2.2.
Failure to make any such exception or claim within such period shall mean the
audit is deemed to be correct and binding upon the Members. The cost of all
audits under this Section 8.2.1 shall be charged to the Business Account.

8.2.2      Notwithstanding the annual audit conducted pursuant to Section 8.2.1,
each Member shall have the right to have an independent audit of all Company
books, records and accounts, including all charges to the Business Account. This
audit shall review all issues raised by the requesting Member, with all costs
borne by the requesting Member. The requesting Member shall give the other
Member thirty (30) days prior notice of such audit. Any audit conducted on
behalf of either Member shall be made during the Company’s normal business hours
and shall not interfere with Operations. Neither Member shall have the right to
audit records and accounts of the Company relating to transactions or Operations
more than twenty-four (24) months after the calendar year during which such
transactions, or transactions related to such Operations, were charged to the
Business Account. All written exceptions to and claims for discrepancies
disclosed by such audit shall be made not more than three (3) months after
completion and delivery of such audit, or they shall be deemed waived.

 

8.3

Distributions of Net Cash Flow.

 

8.3.1

Net Cash Flow is defined as set forth in Exhibit A.

8.3.2      No Member is entitled to any part of the other Member’s share of
Distributions and no Member may encumber the other Member’s share of
Distributions, Properties or Assets without the prior written agreement of the
other Member, except as noted in Article II. No Member shall have any obligation
to account to the other Member for, nor have any interest or right of
participation in any profits or proceeds from, nor have any obligation to share
in any losses from, futures contracts, forward sales, trading in puts, calls,
options or any similar hedging, price protection or marketing mechanism employed
by a Member with respect to its proportionate share of any Products from the
Company.

 

30

 

--------------------------------------------------------------------------------



8.3.3      The Company shall receive all revenue from the sale of Products and
Assets and use this revenue to pay all Expenditures for Operations. However, the
Company is required to distribute a minimum of 25% of Net Cash Flow as defined
in this Article VIII and Exhibit A according to each Member’s Ownership Interest
as directed by the Management Committee (or an amount in excess of 25%, as
directed by the Management Committee), no less frequently than once each
calendar quarter (“Distributions”). If it is not economically feasible to make
these Distributions, or if additional funds to continue or expand Production
Operations are required, the amount of the Distributions or the additional
funding shall be determined by unanimous consent of the Management Committee, as
provided in Section 4.5. Except as otherwise provided in Exhibit E, all
Distributions by the Company to the Members shall be made in accordance with the
Members’ respective Ownership Interests at the time such Distribution is made.

ARTICLE IX

 

FISCAL YEAR AND ACCOUNTING PROCEDURES

The purpose of this Article IX is to establish equitable methods for determining
charges and credits applicable to Operations. It is the intent of the Members
that no Member shall lose or profit by reason of the designation of one of them
to exercise the duties and responsibilities of the Manager. The Members shall
meet and in good faith endeavor to agree upon changes deemed necessary to comply
with the previous sentence. Following the Stand-Alone Date, the Mine General
Manager shall cause the Company to perform all of the obligations set forth in
this Article IX.

 

9.1

Fiscal Year. The fiscal year of the Company shall be the calendar year.

 

9.2

Accounting Procedures.

9.2.1      General Accounting Records. The Company shall maintain detailed and
comprehensive cost accounting records in accordance with these Accounting
Procedures and in accordance with generally accepted accounting principles on a
consistent basis, including general ledgers, supporting and subsidiary journals,
invoices, checks and other customary documentation, sufficient to provide a
record of revenues and expenditures and periodic statements of financial
position and the results of Operations for managerial, tax, regulatory or other
financial, regulatory, or legal reporting purposes related to the Company. Such
records shall be retained for the duration of the period allowed the Members for
audit or the period necessary to comply with tax or other regulatory
requirements. The records shall reflect all obligations, advances and credits of
the Members.

9.2.2      Cash Management Accounts. The Company shall maintain one or more
separate cash management accounts in the name of the Company for the payment of
all expenses and the deposit of all cash receipts for the Company.

(a)          Deposits. All monies from sales of Products or other Assets shall
be deposited into one of the above-referenced accounts owned by the Company and
not into accounts owned by Members.

 

31

 

--------------------------------------------------------------------------------



(b)          Payments. All payments from any of the above-referenced accounts
owned by the Company above $5,000 shall require signatures by a representative
of the Manager (or the Mine General Manager) and by a representative of the
other Member (or both Members after the Stand-Alone Date).

9.2.3      Equity Accounts. The Company shall maintain Equity Accounts for each
Member. Each Member’s Equity Account shall be credited with the value of such
Member’s contributions as applicable, and shall be credited with any additional
amounts contributed by such Member to the Company. Each Member’s Equity Account
shall be charged with the cash and the fair market value of property distributed
to such Member (net of liabilities assumed by such Member and liabilities to
which such distributed property is subject). Contributions and distributions
shall include all cash contributions or distributions plus the agreed value
(expressed in dollars) of all in-kind contributions or distributions. Solely for
purposes of determining the Equity Account balances of the Members, the Manager
shall reasonably estimate the fair market value of all Products (if any)
distributed to the Members, and such estimated value shall be used regardless of
the actual amount received by each Member upon disposition of such Products.

9.3          Charges to Business Account. Subject to the limitations stated
below, the Company’s Business Account shall be charged with the following:

9.3.1      Property Acquisition Costs, Rentals, Royalties and Other Payments.
All property acquisition and holding costs, including Governmental Fees, filing
fees, license fees, costs of permits and assessment work, delay rentals,
production royalties, including any required advances, and all other payments
made by the Company which are necessary to acquire or maintain title to the
Assets, including all payments required to be made under the Underlying
Agreements.

 

9.3.2

Labor and Employee Benefits.

(a)          Salaries and wages of the Company’s employees directly engaged in
Operations, including salaries or wages of employees who are temporarily
assigned to and directly employed by same.

(b)          The Company’s cost of holiday, vacation, sickness and disability
benefits, and other customary allowances applicable to the salaries and wages
chargeable under this Section 9.3.2(b) and Section 9.3.2(e). Such costs will
charged on a “when and as paid basis.”

(c)          The Company’s actual cost of established plans for employees’ group
life insurance, hospitalization, pension, retirement, stock purchase, thrift,
bonus (except production or incentive bonus plans under a union contract based
on actual rates of production, cost savings and other production factors, and
similar non-union bonus plans customary in the industry or necessary to attract
competent employees, which bonus payments shall be considered salaries and wages
rather than employees’ benefit plans) and other benefit plans of a like nature
applicable to salaries and wages chargeable under Sections 9.3.2(b) or 9.3.2(e),
provided that the plans are limited to the extent feasible to those customary in
the industry.

 

32

 

--------------------------------------------------------------------------------



(d)          Cost of assessments imposed by governmental authority that are
applicable to salaries and wages chargeable under Sections 9.3.2(b) or 9.3.2(e),
including all penalties except those resulting from the willful misconduct or
gross negligence of the Manager.

9.3.3      Materials, Equipment and Supplies. The cost of materials, equipment
and supplies (collectively “Material”) purchased from unaffiliated third parties
or furnished by a Member as provided in Section 9.4.2 below. The Company shall
purchase or furnish only so much Material as may be required for immediate use
in efficient and economical Operations. The Company shall also maintain
inventory levels of Material at reasonable levels to avoid unnecessary
accumulation of surplus stock.

9.3.4      Equipment and Facilities Furnished by a Member. The cost of
machinery, equipment and facilities owned by the Member and used in Operations
or used to provide support or utility services to Operations charged at rates
commensurate with the actual costs of ownership and operation of such machinery,
equipment and facilities. Such rates shall include costs of maintenance,
repairs, other operating expenses, insurance, taxes, depreciation and interest
at a rate not to exceed Prime Rate plus two percent (2%) per annum. Such rates
shall not exceed the average commercial rates currently prevailing in the
vicinity of the Operations. The Management Committee shall have the right to
authorize the purchase of such machinery, equipment and facilities by the
Company if it is in the best interests of the Company.

9.3.5      Transportation. Reasonable transportation costs incurred in
connection with the transportation of employees and material necessary for
Operations.

9.3.6      Contract Services and Utilities. The cost of contract services and
utilities procured from outside sources. If contract services are performed by
either Member or that Member’s Affiliate, the cost charged to the Business
Account shall not be greater than that for which comparable services and
utilities are available in the open market within the vicinity of Operations and
shall exclude any Contributions by Members or any charges referable to thereto,
including but not limited to interest or royalty payments.

9.3.7      Insurance Premiums. Net premiums paid for insurance required to be
carried for Operations for the protection of the Members.

9.3.8      Damages and Losses. All costs in excess of insurance proceeds
necessary to repair or replace damage or losses to any Assets resulting from any
cause other than the willful misconduct or gross negligence of either Member.
The Manager shall furnish the Management Committee with written notice of
damages or losses as soon as practicable after a report thereof has been
received by the Company.

9.3.9      Legal and Regulatory Expense. All legal and regulatory costs and
expenses incurred in or resulting from Operations or necessary to protect or
recover the Assets of the Company, including costs of title investigation and
title curative services. All attorney’s fees and other legal costs to handle,
investigate and settle litigation or claims, and amounts paid in settlement of
such litigation or claims in excess of Fifty Thousand Dollars ($50,000.00) per
annum shall not be charged to the Business Account unless approved by the
unanimous vote of the members of the Management Committee.

 

33

 

--------------------------------------------------------------------------------



 

9.3.10

Audit. Cost of annual audits under Section 8.2.1.

9.3.11    Royalties, Production Taxes and Other Payments Based on Production.
All taxes, assessments and like charges on Operations and Assets which are paid
by the Company (provided that each Member shall be separately responsible for
taxes determined or measured by a Member’s sales revenue or net income), as well
as all required payments of production royalties, taxes based on production of
Products, and other payments out of production to private parties and
governmental entities, other than the minimum production royalties under the
Hughes Agreement (Exhibit D), which are the sole obligation of WEG pursuant to
the WEG Contribution Agreement (Exhibit B), shall be determined and made by the
Company in a timely manner and otherwise in accordance with applicable laws and
agreements. The Company shall furnish to the Members evidence of timely payment
for all such required payments. In the event the Company fails to make any such
required payment, any Member shall have the right to make such payment and shall
thereby become subrogated to the rights of such third party; provided, however,
that the making of any such payment on behalf of the Company shall not
constitute acceptance by the paying Member of any liability to such third party
for the underlying obligation. In the event WEG fails to make any required
payment under the Hughes Agreement, the Company shall have the right to make
such payment and shall thereby become subrogated to the rights of WEG
thereunder; provided, however, that the making of any such payment on behalf of
WEG shall not constitute acceptance by the Company of any liability to any third
party for any underlying obligation. The Company may deduct the amount of any
such payment from any subsequent distribution of proceeds, Products, or Net Cash
Flow otherwise due to WEG.

9.3.12    Mine and Mill Site. The costs of maintaining and operating a Company
office and any necessary suboffice and all necessary Mine and Mill site camps,
including housing facilities for employees, used for Operations.

9.3.13    Project Financing. If the Management Committee approves the
Development or Expansion of a Mine at the Property and also decides to seek
Project Financing for such mine, all principal, interest, royalties, fees,
charges and costs (including attorneys and technical consultants fees and
arrangement fees) paid to the Project Financing lenders.

9.3.14    Costs Incurred by GPM. Until changed by the Management Committee, the
Parties acknowledge and agree that some employees of GPM will be providing
services to the Company, as set forth in the attached Exhibit H. The Company
shall pay GPM for such services at the rates set forth in Exhibit H. In
addition, until changed by the Management Committee, not later than fifteen (15)
days after the end of each month, the Company shall pay to GPM a monthly fee
equivalent to five percent (5%) of actual expenditures incurred by the Company
during the month in question, for its services as Manager, until the Stand-Alone
Date.

9.3.15    Environmental Compliance Fund. Costs of reasonably anticipated
Environmental Compliance which, on a Program basis, shall be determined by the
Management Committee and shall be based on proportionate contributions in an
amount sufficient to establish a fund, which through successive proportionate
contributions during the life of the Company, will pay for ongoing Environmental
Compliance conducted during Operations and which will aggregate the reasonably
anticipated costs of mine closure, post-Operations Environmental

 

34

 

--------------------------------------------------------------------------------



Compliance and Continuing Obligations. Such amounts shall be invested on behalf
of the Company as provided in Section 5.2.19 of the Agreement.

9.3.16    Other Expenditures. Any reasonable direct expenditure, other than
expenditures which are covered by the foregoing provisions, incurred by the
Company for the necessary and proper conduct of Operations, subject to the
limitations of Article IV and Article V, including any fees and expenses paid or
reimbursed by the Company to the Directors.

 

9.4

Basis of Charges to Business Account.

9.4.1      Purchases. Material purchased and services procured from third
parties shall be charged to the Business Account by the Company at invoiced
cost, including applicable transfer taxes, less all discounts taken. If any
Material is determined to be defective or is returned to a vendor for any other
reason, the Company shall credit the Business Account when an adjustment is
received from the vendor.

9.4.2      Material Furnished by a Member for Use in the Business. Any Material
furnished by a Member for use in the Business or distributed to a Member by the
Manager shall be priced on the following basis:

(a)          New Material. New Material furnished by a Member shall be priced
F.O.B. the nearest reputable supply store or railway receiving point, where like
Material is available, at the current replacement cost of the same kind of
Material, exclusive of any available cash discounts, at the time it is furnished
(the “New Price”).

 

(b)

Used Material.

(i)           Used Material in sound and serviceable condition and suitable for
reuse without reconditioning shall be priced as follows:

(1)          Used Material furnished by a Member shall be priced at its
acquisition cost or fair market value, which ever is less;

(2)          Used Material distributed to a Member shall be priced at fair
market value.

(ii)          Other used Material that, after reconditioning, will be further
serviceable for original function as good secondhand Material, or that is
serviceable for original function but not substantially suitable for
reconditioning, shall be priced at fifty percent (50%) of New Price. The cost of
any reconditioning shall be borne by the transferee.

(iii)        Bad-Order Material which is no longer usable for its original
purpose without excessive repair cost but further usable for some other purpose
shall be priced at fair market value.

(iv)         All other Material, including junk, shall be priced at a value
commensurate with its use or at prevailing prices.

 

35

 

--------------------------------------------------------------------------------



(c)          Obsolete Material. Any Material that is serviceable and usable for
its original function, but its condition is not equivalent to that which would
justify a price as provided above, shall be priced by the Management Committee.
Such price shall be set at a level that will result in a charge to the Business
Account equal to the value of the service to be rendered by such Material.

(d)          Premium Prices. Whenever Material is not readily obtainable at
published or listed prices because of national emergencies, strikes or other
unusual circumstances over which the Company has no control, the Business
Account may be charged for the required Material on the basis of the Company’s
direct cost and expenses incurred in procuring such Material and making it
suitable for use. The Company shall give written notice of the proposed charge
to the Members before the time when such charge is to be billed, whereupon a
Member shall have the right, by notifying the Manager or the Mine General
Manager within ten days of the delivery of the notice from the Manager or the
Mine General Manager, to furnish at the usual receiving point all or part of its
share of Material suitable for use and acceptable to the Manager or the Mine
General Manager.

 

9.5

Inventories.

9.5.1      Periodic Inventories, Notice and Representations. At reasonable
intervals, inventories shall be taken by the Company, which shall include all
such Material as is ordinarily considered controllable by operators of mining
properties and the expense of conducting such periodic inventories shall be
charged to the Business Account. The Company shall give written notice to the
Members of its intent to take any inventory at least thirty (30) days before
such inventory is scheduled to take place. A Member shall be deemed to have
accepted the results of any inventory taken by the Company if the Member fails
to be represented at such inventory.

9.5.2      Reconciliation and Adjustment of Inventories. Reconciliation of
inventory with charges to the Business Account shall be made, and a list of
overages and shortages shall be furnished to the Management Committee within six
(6) months after the inventory is taken. Inventory adjustments shall be made by
the Company to the Business Account for overages and shortages.

ARTICLE X

 

FEDERAL TAX MATTERS

10.1       Federal Tax Elections and Allocations. The Company shall be treated
as a partnership for federal income tax purposes, and no Member may take any
action to alter such treatment. The tax partnership shall be deemed effective as
of September 28, 2006.

10.2       State Income Tax. To the extent permissible under applicable law, the
relationship of the Members shall be treated for state income tax purposes in
the same manner as it is for federal income tax purposes.

10.3       Tax Returns. Tax returns shall be prepared and filed according the
provisions of Exhibit E.

 

36

 

--------------------------------------------------------------------------------



ARTICLE XI

 

INSURANCE

11.1       Coverage. The Manager or, following the Stand-Alone Date, the
Management Committee, shall, at all times while conducting Operations, cause the
Company to comply fully with the applicable workers’ compensation laws and
purchase, or provide protection for the Company comparable to that provided
under standard form insurance policies for comprehensive public liability and
property damage with combined limits for bodily injury and property damage as
determined by the Management Committee and in accordance with industry
standards, and automobile insurance with combined limits as determined by the
Management Committee and in accordance with industry standards, together with
adequate and reasonable insurance against risk of fire and other risks
ordinarily insured against in similar operations in such amounts of coverage as
are necessary to cover or pay the replacement cost of the insured property. Each
Member shall self-insure or purchase for its own account such additional
insurance as it deems necessary.

11.2       Increases. The Management Committee may elect to increase the
foregoing coverage amounts if the Management Committee in its discretion,
reasonably exercised, determines that it is in the best interest of the Company
and its Members to procure the additional insurance coverage.

ARTICLE XII

 

CONFIDENTIALITY

12.1       Business Information. All Business Information shall be owned jointly
by the Members regardless of their Ownership Interests. Both before and after
the dissolution of the Company, all Business Information may be used by either
Member for any purpose, whether or not competitive with the Business, without
consulting with, or obligation to, the other Member, except when such use
conflicts with this Agreement or the provisions of the remainder of this
Article XII. Except as provided in Sections 12.3 and 12.4, or unless it has
received the prior written consent of the other Member, each Member shall keep
confidential and not disclose to any third party or the public any Business
Information that constitutes Confidential Information.

12.2       Member Information. In performing its obligations under this
Agreement, neither Member shall be obligated to disclose any Member Information.
If a Member elects to disclose Member Information in performing its obligations
under this Agreement, such Member Information, together with all improvements,
enhancements, refinements and incremental additions to such Member Information
that are developed, conceived, originated or obtained by either Member in
performing its obligations under this Agreement (“Enhancements”), shall be owned
exclusively by the Member that originally developed, conceived, originated or
obtained such Member Information. Notwithstanding the foregoing, however, any
information and Enhancements pertaining to the Properties and developed after
the Effective Date shall belong to the Company. Each Member may use and enjoy
the benefits of such Member Information and Enhancements in the conduct of the
Business hereunder, but the Member that did not originally develop, conceive,
originate or obtain such Member Information may not use such Member

 

37

 

--------------------------------------------------------------------------------



Information and Enhancements for any other purpose. Except as provided in
Section 12.4 below, or with the prior written consent of the other Member, which
consent may be withheld in such Member’s sole discretion, each Member shall keep
confidential and not disclose to any third party or the public any portion of
Member Information and Enhancements owned by the other Member that constitutes
Confidential Information. In cases where it is not clear as to whether
information is Business Information or Member Information, this information
shall be considered Business Information.

12.3       Permitted Disclosure of Confidential Business Information. Either
Member may disclose Business Information that is Confidential Information: (a)
to a Member’s officers, directors, partners, members, employees, Affiliates,
shareholders, agents, attorneys, accountants, consultants, contractors,
subcontractors or advisors, for the sole purpose of such Member’s performance of
its obligations under this Agreement; (b) to any party to whom the disclosing
Member contemplates a Transfer of all or any part of its Ownership Interest, for
the sole purpose of evaluating the proposed Transfer; (c) to any actual or
potential lender, underwriter or investor for the sole purpose of evaluating
whether to make a loan to or investment in the disclosing Member; or (d) to a
third party with whom the disclosing Member contemplates any independent
business activity or operation. The Member disclosing Confidential Information
pursuant to this Section 12.3 shall disclose such Confidential Information to
only those parties that have a bona fide need to have access to such
Confidential Information for the purpose for which disclosure to such parties is
permitted under this Section 12.3 and that have agreed in writing supplied to,
and enforceable by, the other Member to protect the Confidential Information
from further disclosure, to use such Confidential Information solely for such
purpose and to otherwise be bound by the provisions of this Article XII. Such
writing shall not preclude parties described in Section 3.6 from discussing and
completing a Transfer with the other Member. The Member disclosing Confidential
Information shall be responsible and liable for any use or disclosure of the
Confidential Information by such parties in violation of this Agreement and such
other writing.

12.4       Disclosure Required By Law. Notwithstanding anything contained in
this Section, a Member may disclose any Confidential Information if, in the
opinion of the disclosing Member’s legal counsel: (a) such disclosure is legally
required to be made in a judicial, administrative or governmental proceeding
pursuant to a valid subpoena or other applicable order; or (b) such disclosure
is legally required to be made pursuant to the rules or regulations of a stock
exchange or similar trading market applicable to the disclosing Member. Prior to
any disclosure of Confidential Information under this Section 12.4, the
disclosing Member shall give the other Member at least three (3) business days
prior written notice of the contemplated disclosure and the opportunity to
comment upon the disclosure and to make its own disclosure. In making any such
disclosure, the disclosing Member shall disclose only that portion of
Confidential Information required to be disclosed and shall take all reasonable
efforts to preserve the confidentiality thereof, including, without limitation,
obtaining protective orders and supporting the other Member in intervention in
any such proceeding.

12.5       Public Announcements. Prior to making or issuing any press or news
release or other public announcement or disclosure of Business Information that
is not Confidential Information, a Member shall first consult with the other
Member as to the content and timing of such announcement or disclosure, unless
in the good faith judgment of such Member, there is not

 

38

 

--------------------------------------------------------------------------------



sufficient time to consult with the other Member before such announcement or
disclosure must be made under applicable Laws; but in such event, the disclosing
Member shall notify the other Member, as soon as possible, of the pendency of
such announcement or disclosure, and it shall notify the other Member before
such announcement or disclosure is made if at all reasonably possible. Any press
release or other public announcement or disclosure to be issued by either Member
relating to this Business shall also identify the other Member.

12.6       Canadian Disclosure Rules. Where either Member or any Affiliate of
either Member (collectively, the “Discloser”) is required by National Instrument
43-101 Standards of Disclosure for Mineral Projects as amended from time to time
(“NI 43-101”) to file a Technical Report with respect to the Properties:

12.6.1    the Company shall make available to the disclosing Member such
information concerning the Assets as is reasonably necessary for the disclosing
Member to prepare the Technical Report, but neither the non-disclosing Member
nor its Affiliates shall have any obligation to the Discloser to prepare or
provide the Technical Report or any part thereof, or to provide or make
available a Qualified Person to the Discloser;

12.6.2    the Discloser shall not designate the other Member or any associate,
Affiliate or employee of or retained by the other Member, or any Qualified
Person of the other Participant, as the Qualified Person of the Discloser,
without the prior written consent of the other Member;

12.6.3    the Discloser shall be responsible for the cost of preparing or
providing the Technical Report; except that if the non-disclosing Member chooses
to use any part of such report in any manner, it shall pay its share of the cost
based on its Ownership Interest; and

12.6.4    the non-disclosing Member shall be entitled to access to all pertinent
information related to that portion of the Technical Report pertaining to the
Properties and shall be afforded a reasonable opportunity to review and require
changes to that portion of the Technical Report prior to the filing of the
Technical Report with applicable regulatory authorities.

ARTICLE XIII

 

DISPUTES

13.1       Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada, without regard for any conflict
of laws or choice of laws principles that would permit or require the
application of the laws of any other jurisdiction.

13.2       Dispute Resolution. If a dispute arises between the Members from this
Agreement or the performance or breach of this Agreement, the procedures
prescribed in this Section 13.2 shall apply. A meeting shall be held promptly
between the Members, attended by individuals with decision-making authority
regarding the dispute, to attempt in good faith to negotiate a resolution of the
dispute. If the parties do not meet within ten (10) days following a Member’s
delivery of notice of the dispute or if following the Members’ timely meeting
the

 

39

 

--------------------------------------------------------------------------------



dispute is not resolved, the dispute shall be submitted to mediation in
accordance with the Commercial Mediation Rules of the American Arbitration
Association. In that event, the Members will jointly appoint a mutually
acceptable mediator and, if the Members are unable to agree upon an appointment
within ten (10) days from the conclusion of the negotiations, they will seek the
assistance of the American Arbitration Association for the appointment of a
mediator. The Members shall confer with the mediator within twenty (20) days
following the mediator’s appointment. If the Members are not successful in
resolving the dispute through mediation, the dispute shall be settled by
arbitration in accordance with this Section 13.2. Either Member may initiate the
arbitration procedure at any time after the completion of the mediation
proceedings by delivering a demand for arbitration to the other Member. The
arbitration shall be conducted in accordance with Chapter 38 of the Nevada
Revised Statutes and, as applicable, the Commercial Arbitration Rules of the
American Arbitration Association. Any mediation or arbitration shall be held in
Reno, Nevada. The successful or substantially prevailing Member in any such
arbitration proceeding shall be entitled to recover reasonable attorneys’ fees
and other costs incurred in that proceeding (excluding any attorneys’ fees or
costs incurred in mediation), in addition to any other relief to which it or
they may be entitled. If mediation or arbitration of an impasse concerning the
Management Committee’s adoption of a Program and Budget or Amendment to a
Program and Budget is required, the mediator shall be a person having an
educational and professional background in the development and operation of
metals mines and the arbitration shall be conducted by a three-member panel at
least one member of which shall have like credentials and qualifications. The
costs and fees for all mediation and arbitration proceedings regarding an
impasse concerning the Management Committee’s adoption of a Program and Budget
or Amendment to a Program and Budget shall be paid by the Members according to
their Ownership Interests. Either member may bring an action in a court of
competent jurisdiction to enforce an arbitrator’s decision or award rendered
under this Section 13.2.

ARTICLE XIV

 

RESIGNATION AND DISSOLUTION

14.1       Events of Dissolution. The Company shall be dissolved upon the
occurrence of any of the following:

14.1.1    Upon the expiration of the term of this Agreement pursuant to
Section 2.4;

 

14.1.2

Upon the unanimous written agreement of the Members;

14.1.3    At the election of either Member upon sixty (60) days notice of
termination to the other Member, if the Management Committee fails to adopt a
Program and Budget for eighteen (18) months after the expiration of the latest
adopted Program and Budget;

14.1.4    Upon the resignation of a Member and the election of the non-resigning
Member to resign pursuant to Section 14.2 below or upon the voluntary or
involuntary bankruptcy, insolvency, dissolution or assignment for the benefit of
creditors of a Member;

 

14.1.5

As otherwise provided by this Agreement.

 

40

 

--------------------------------------------------------------------------------



14.2       Resignation. A Member may elect to resign from the Company by giving
notice to the other Member of the effective date of resignation, which shall be
the later of the end of the then current Period or thirty (30) days after the
date of the notice. Upon resignation by a Member, the resigning Member shall be
deemed to have transferred to the remaining Member all of its Ownership
Interest, including all of its interest in the Assets and its Capital Account,
without cost and free and clear of all Encumbrances arising by, through or under
such resigning Member, except those described in Exhibit G and those to which
both Members have agreed. The resigning Member shall execute and deliver all
instruments as may be necessary in the reasonable judgment of the other Member
to effect the transfer of its interests in the Company and the Assets to the
other Member. A resigning Member shall have no right to receive the fair value
of his Ownership Interest pursuant to the Act. If within a sixty (60) day period
both Members elect to withdraw, then the Company shall instead be deemed to have
been terminated by the written agreement of the Members pursuant to
Section 14.1.1.

14.3       Disposition of Assets on Dissolution. Promptly after dissolution
under Section 14.1, the Company shall take all action necessary to wind up its
activities in accordance with this Agreement and Exhibit E. All costs and
expenses incurred in connection with the dissolution of the Company shall be
expenses chargeable to the Business Account.

14.4       Filing of Certificate of Cancellation. Upon completion of the winding
up of the affairs of the Company, the Manager or the Majority Member shall
promptly file a Certificate of Cancellation with the Office of the Secretary of
State of the State of Nevada. If the Manager has caused the dissolution of the
Company, whether voluntarily or involuntarily, then a person selected by a
majority vote of the Members to wind up the affairs of the Company shall file
the Certificate of Cancellation.

14.5       Right to Data After Dissolution. After dissolution of the Company
pursuant to Sections 14.1.1, 14.1.2, 14.1.4 or 14.1.5, each Member shall be
entitled to make copies of all applicable information acquired hereunder before
the effective date of termination not previously furnished to it, but a bankrupt
or resigning Member causing a dissolution of the Company pursuant to
Section 14.1.3 shall not be entitled to any such copies.

14.6       Continuing Authority. On dissolution of the Company under
Section 14.1 above, or the deemed resignation of either Member pursuant to other
provisions of this Agreement, the Member that was the Manager or Majority Member
prior to such dissolution (or the other Member in the event of a resignation by
the Manager or the Majority Member) shall have the power and authority to do all
things on behalf of both Members that are reasonably necessary or convenient to:
(a) wind up Operations and (b) complete any transaction and satisfy any
obligation, unfinished or unsatisfied, at the time of such termination or
resignation, if the transaction or obligation arises out of Operations prior to
such termination or resignation. The Manager or Majority Member (or the other
Member in the event of a resignation by the Manager) shall have the power and
authority to grant or receive extensions of time or change the method of payment
of an already existing liability or obligation, prosecute and defend actions on
behalf of the Company and either or both Members, encumber Assets, and take any
other reasonable action in any matter with respect to which the former Members
continue to have, or appear or are alleged to have, a common interest or a
common liability.

 

41

 

--------------------------------------------------------------------------------



ARTICLE XV

 

GENERAL PROVISIONS

15.1       Notices. All notices, payments and other required or permitted
communications (“Notices”) to either Member shall be in writing, and shall be
addressed respectively as follows:

If to WEG:

 

Win-Eldrich Gold, Inc.

1530 South Street

P.O. Box 80359

Lincoln, Nebraska 68502

Attention: Perry Muller

Facsimile: (402) 435-6341

and copy to:

 

Win-Eldrich Gold Inc.

202 North Avenue, #102

Grand Junction, CO 81501

Attention: Peter Winn

Facsimile: (303) 395-0431

 

and to:

 

William Sheridan

Lang Michner LLP

BCE Plaza, 181 Bay Street, Suite 2500

Toronto, Ontario Canada M5J 2T7

Facsimile: (416) 365-1719

 

If to GPM:

 

Golden Phoenix Minerals, Inc.

1675 E. Prater Way, Suite 102

Sparks, NV 89434

Attention: Dave Caldwell

Facsimile: (775) 853-5010

 

and to:

 

Scott Bartel

Bullivant Houser Bailey PC

1415 L Street, Suite 1000

Sacramento, California 95814

Facsimile: (916) 930-2501

 

42

 

--------------------------------------------------------------------------------



 

All Notices shall be given (a) by personal delivery to the Member; (b) by
electronic communication, capable of producing a printed transmission; (c) by
registered or certified mail return receipt requested; or (d) by overnight or
other express courier service. All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next business day following receipt, or if by electronic communication, on the
date of such communication if it is received during normal business hours or
otherwise on the next business day. Either Member may change its address by
Notice to the other Member.

15.2       Interpretation. In this Agreement, the singular shall include the
plural, and the plural the singular wherever the context so requires, and the
masculine, the feminine, and the neuter genders shall be mutually inclusive. In
this Agreement, the term “including” shall mean “including without limitation.”

15.3       Currency. All references to “dollars” or “$” shall mean lawful
currency of the United States of America.

15.4       Headings. The subject headings of the Sections and Sections of this
Agreement and Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of its provisions.

15.5       Waiver. The failure of either Member to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Member’s right thereafter to enforce any provision
or exercise any right.

15.6       Modification. No modification of this Agreement shall be valid unless
made in writing and duly executed by unanimous agreement of both Members.

15.7       Force Majeure. Except for the obligation to make payments when due
hereunder, the obligations of a Member shall be suspended, and the periods of
time with which such obligations must be completed shall be extended, to the
extent and for the period that performance is prevented by any cause, whether
foreseeable or unforeseeable, beyond its reasonable control, including, without
limitation, labor disputes (however arising and whether or not employee demands
are reasonable or within the power of the Member to grant); acts of God; Laws,
instructions or requests of any government or governmental entity; judgments or
orders of any court; inability to obtain on reasonably acceptable terms any
public or private license, permit or other authorization; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal,
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Member seeking the approval or authorization (including,
without limitation, a failure to complete any review and analysis required by
the National Environmental Policy Act or any similar state law within six (6)
months of initiation of that process); acts of war or conditions arising out of
or attributable to war, whether declared or undeclared; riot, civil strife,
insurrection or rebellion; fire, explosion, earthquake, storm, flood, sink
holes, drought or other adverse weather condition;

 

43

 

--------------------------------------------------------------------------------



delay or failure by suppliers or transporters of materials, parts, supplies,
services or equipment or by contractors’ or subcontractors’ shortage of, or
inability to obtain, labor, transportation, materials, machinery, equipment,
supplies, utilities or services; accidents; breakdown of equipment, machinery or
facilities; actions by native rights groups, environmental groups, or other
similar special interest groups; or any other cause whether similar or
dissimilar to the foregoing. The affected Member shall promptly give notice to
the other Member of the suspension of performance, stating therein the nature of
the suspension, the reasons therefore, and the expected duration thereof. The
affected Member shall resume performance as soon as reasonably possible.

15.8       Rule Against Perpetuities. The Members do not intend that there shall
be any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule. Accordingly, if
any right or option to acquire any interest in the Properties, in an Ownership
Interest, in the Assets, or in any real property exists under this Agreement,
such right or option must be exercised, if at all, so as to vest such interest
within time periods permitted by applicable rules. If, however, should any such
violation inadvertently occur, the provisions of Article XV shall be used to
reform that provision in such a way as to approximate most closely the intent of
the Members within the limits permissible under such rules.

15.9       Further Assurances. Each of the Members shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.

15.10     Entire Agreement; Successors and Assigns. This Agreement, together
with the Contribution Agreements attached as Exhibits B and C and the related
conveyances by which the Members convey various Assets to the Company, contain
the entire understanding of the Members with respect to the Company and
supersede all prior agreements, including the February 5, 2004 Letter of Intent,
and understandings between the Members relating to the subject matter hereof.
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Members.

 

44

 

--------------------------------------------------------------------------------



15.11     Appointment of Initial Directors. Pursuant to Article III, the Members
appoint the following Directors to serve the initial term:

 

For Win-Eldrich Gold, Inc:

Perry Muller and Peter S. Winn

 

For Golden Phoenix Minerals, Inc:

David Caldwell, Kenneth Ripley and Larry Hoffman. Mr. Hoffman is the director
who is not a current officer, director or employee of either Member, or a direct
relative of the officers, directors or employees of either Member, as set forth
in Section 4.1. His appointment has been approved by WEG.

 

15.12     Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both Members
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.

15.13     Severability. Except as otherwise provided in the succeeding sentence,
every provision of this Agreement is intended to be severable, and, if any term
or provision of this Agreement is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the legality or validity of the
remainder of this Agreement. The preceding sentence of this Section 15.13 shall
be of no force and effect if the consequence of enforcing the remainder of this
Agreement without such illegal or invalid term or provision would be to cause
any Member to lose the material benefit of its economic bargain.

15.14     Attorneys’ Fees. Notwithstanding Section 13.2, the prevailing party in
any dispute arising from the terms or subject matter of this Agreement shall be
entitled to payment by the other party of the prevailing party’s costs and
expenses, including without limitation, such party’s reasonable attorneys’ fees,
incurred in connection with resolving such dispute.

15.15     Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company, any Manager or any
Member.

 

[Signatures follow on next page]

 

45

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

On behalf of Win-Eldrich Gold, Inc.

 

___________________________________

Perry D. Muller

President

 

 

On behalf of Golden Phoenix Minerals, Inc.

 

___________________________________

David A. Caldwell

President

 

 

46

 

--------------------------------------------------------------------------------



Exhibit A

Ashdown Project LLC

Definitions

“Act” means Chapter 86 of the Nevada Revised Statutes.

“Affiliate” means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which Controls, is Controlled
by, or is under common Control with a Member.

“Agreement” means this Exploration, Development and Mining Limited Liability
Company Operating Agreement, including all amendments and modifications, and all
schedules and exhibits, all of which are incorporated by this reference.

“Area of Interest” or “AOI” means the area shown on the map in Exhibit F.

“Assets” means the Properties, Personal Property, Mill, Products, Business
Information, and all other real and personal property, tangible and intangible,
including existing or after-acquired properties and all contract rights held for
the benefit of the Members.

“Business” means the conduct of the business of the Company in furtherance of
the purposes stated in Article II and pursuant to and limited by this Agreement.

“Business Account” means the account maintained by the Company for the Business
in accordance with Article IX.

“Business Information” means the terms of this Agreement, and any other
agreement relating to the Business, the Existing Data, and all information,
data, knowledge and know-how, in whatever form and however communicated
(including, without limitation, Confidential Information), developed, conceived,
originated or obtained by either Member in performing its obligations under this
Agreement. The term “Business Information” shall not include any improvements,
enhancements, refinements or incremental additions to Member Information that
are developed, conceived, originated or obtained by either Member in performing
its obligations under this Agreement, except to the extent the same pertain to
the Properties.

“Capital Account” means the account maintained for each Member in accordance
with Article X and Exhibit E.

“Capital Expenditures” means all costs expended or incurred for repair or
replacement of existing capital items or the addition of new capital items
deemed necessary or desirable for improvement or expansion of a mine.

“Company” means Ashdown Project LLC, a Nevada limited liability company formed
in accordance with, and governed by, this Agreement.

 

A-1

 

--------------------------------------------------------------------------------



“Confidential Information” means all information, data, knowledge and know-how
(including, but not limited to, formulas, patterns, compilations, programs,
devices, methods, techniques and processes) that derives independent economic
value, actual or potential, as a result of not being generally known to, or
readily ascertainable by, third parties and which is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy, including
without limitation all analyses, interpretations, compilations, studies and
evaluations of such information, data, knowledge and know-how generated or
prepared by or on behalf of either Member or the Company.

“Continuing Obligations” mean obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Properties have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance.

“Contribution Agreement” means the agreement by which each Member acquired and
maintains its Ownership Interest. The WEG and GPM Contribution Agreements are
attached as Exhibits B and C, respectively.

“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through
(i) the legal or beneficial ownership of voting securities or membership
interests; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) operating agreement; (v) voting trust; or
otherwise; and, when used with respect to a person, means the actual or legal
ability to control the actions of another, through family relationship, agency,
contract or otherwise; and “Control” used as a noun means an interest which
gives the holder the ability to exercise any of the foregoing powers.

“Development” means all preparation (other than Exploration) for the removal and
recovery of Products, including construction and installation of a mill, leach
facilities or any other improvements to be used for the mining, handling,
milling, processing, or other beneficiation of Products, and all related
Environmental Compliance.

“Director” means a person appointed to the Management Committee by a Member
pursuant to Article IV.

“Effective Date” means the date set forth in the first paragraph of this
Agreement.

“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any
nature.

“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Properties or other compliance with
Environmental Laws.

“Environmental Compliance Fund” means the account established pursuant to
Article IX and maintained by the Manager according to Article V.

 

A-2

 

--------------------------------------------------------------------------------



“Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.

“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against a Member and/or the Company, by any person or entity other than the
other Members, alleging liability (including, without limitation, liability for
studies, testing or investigatory costs, cleanup costs, response costs, removal
costs, remediation costs, containment costs, restoration costs, corrective
action costs, closure costs, reclamation costs, natural resource damages,
property damages, business losses, personal injuries, penalties or fines)
arising out of, based on or resulting from (1) the presence, release, threatened
release, discharge or emission into the environment of any hazardous materials
or substances existing or arising on, beneath or above the Properties and/or
emanating or migrating and/or threatening to emanate or migrate from the
Properties to off-site properties, as well as the transportation and disposal of
the same; (2) physical disturbance of the environment; or (3) the violation or
alleged violation of any Environmental Laws.

“Equity Account” means the account maintained for each Member in accordance with
Article IX.

“Existing Data” means maps, drill logs and other drilling data, core, pulps,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other material information developed in
operations on the Properties before the Effective Date, all of which shall be
owned by the Company.

“Expansion” or “Modification” means (1) a material increase in mining or
production capacity; (2) a material change in the recovery process; or (3) a
material change in waste or tailings disposal methods (but not in the capacity
of waste or tailings disposal facilities). An increase or change shall be deemed
“material” if it is anticipated to cost more than 50% of original capital costs
attributable to the Development of the mining or production capacity, recovery
process or waste or tailings disposal facility to be expanded or modified.

“Expenditures” means all costs incurred on or for the benefit of the Properties
for Exploration, Development and Mining Operations pursuant to this Agreement,
including but not limited to: (a) salaries, wages and costs of benefits, labor
expenses and travel and living expenses for employees employed directly on or
for the benefit of the Properties; (b) costs and expenses of equipment,
machinery, materials and supplies, including the Mill; (c) all payments to
contractors and consultants for work on or for the benefit of the Properties;
(d) costs of sampling,

 

A-3

 

--------------------------------------------------------------------------------



assays, metallurgical testing and analyses and other costs incurred to determine
the quantity and quality of minerals on the Properties; (e) costs incurred to
apply for and obtain approvals, consents, licenses, permits and rights-of-way
and other similar rights in connection with activities on the Properties;
(f) expenses and payments of rentals, bonuses, minimum advance royalties and
other payments pursuant to the Underlying Agreements, if any; (g) costs and
expenses of performance of annual assessment work and the filing and recording
of proof of performance of annual assessment work, if required to be performed;
(h) costs and expenses of payment of federal annual mining claim maintenance
fees and the filing and recording of proof of payment of federal annual mining
claim maintenance fees; (i) all costs and expenses of performance of all
obligations under the Underlying Agreements, if any; (j) all taxes and
assessments levied against the Properties; (k) costs incurred in the examination
of and curative actions taken concerning title to the Properties or the validity
of the unpatented mining claims comprising the Properties; (l) costs incurred to
acquire new properties in the Area of Interest; (m) management fees; (n) taxes
assessed or incurred; (o)  costs of insurance and bond premiums or other bonding
costs; and (p) costs of reclamation and clean-up, but do not include royalties
or interest payments without the unanimous approval of the Management Committee.

“Exploration” means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of Products,
including but not limited to additional drilling required after discovery of
potentially commercial mineralization, and including related Environmental
Compliance.

“Feasibility Contractors” means one or more engineering firms approved by the
Management Committee for purposes of preparing or auditing any Feasibility
Study.

“Feasibility Study” means a report prepared by the Company or an independent
third party to ascertain whether a deposit or deposits of Products from the
Property can profitably be extracted, treated and sold in circumstances that
would provide reasonable long term returns to the Members, and shall include,
without limiting the generality of the foregoing, (a) reasonable assessments of
the size and quality of the minable reserves of ore; (b) reasonable assessments
of the amenability of the minerals to metallurgical treatment; (c) a mine plan
and reasonable descriptions of the work, equipment and supplies required to
bring the prospective ore body or deposit of minerals into production, including
beneficiation, environmental baseline, health and permitting requirements, and
the estimated costs thereof; (d) a marketing plan for marketing Products, and
the assumed terms of sale and prices to be received; (e) conclusions and
recommendations regarding the economic feasibility and timing for bringing the
prospective ore body or deposit of minerals into commercial production, taking
into account items (a) through (d) above; and (f) such other information in such
form and level of detail as may be appropriate and necessary to allow a bank or
other lending institution familiar with the mining industry to make a decision
as to whether to loan funds for such operations.

“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by Law to locate and
hold unpatented mining claims.

“GPM” means Golden Phoenix Minerals, Inc, a Minnesota corporation.

 

A-4

 

--------------------------------------------------------------------------------



“Hughes Royalty” means the production royalty described in Exhibit D.

“Law” or “Laws” means all applicable federal, state and local laws (statutory or
common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, judgments, decrees, and other governmental
restrictions, including permits and other similar requirements, whether
legislative, municipal, administrative or judicial in nature.

“Management Committee” means the committee established under Article IV.

“Manager” means the Member appointed under Article V to manage Operations, or
any successor Manager.

“Member” means WEG or GPM, any permitted successor or assign of WEG or GPM, or
any other person admitted as a Member of the Company under Article III.

“Member Information” means all information, data, knowledge and know-how, in
whatever form and however communicated (including, without limitation,
Confidential Information but excluding the Existing Data), which, as shown by
written records, was developed, conceived, originated or obtained by a Member:
(1) before entering into this Agreement, or (2) independent of its performance
under the terms of this Agreement.

“Mine General Manager” means an employee of the Company to be selected by and
reporting to the Management Committee.

“Mill” means the crushing, grinding, flotation, thickening, filtering and drying
equipment and all associated equipment and supplies required for processing of
Products located on the property covered by the Morris Lease and used to process
ore from the Properties.

“Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products and equipment and supplies associated
with mining

“Morris Lease” means that Mining Lease between Claude Edward Morris and GPM
dated April 1, 2005 and included within the AOI.

“Net Cash Flow” for any partial or full calendar quarter shall be calculated by
calculating all revenues received by the Company from the sale of Products for
the calendar quarter in question, and any other revenues received by the
Business from Operations or otherwise (including without limitation interest
income, insurance proceeds and proceeds from the sale of equipment or other
Assets for that period), and deducting therefrom all cash payments for all
costs, expenses, liabilities and charges incurred within that calendar quarter
for Exploration, Development and the construction or replacement of facilities
upon the Properties, and the Mining, processing, treatment, transportation,
refining, sales and marketing of Products from the Properties, plus a working
capital reserve equal to one month of expenditures necessary for mining,
processing, treatment, transportation, refining, sales and marketing of
Products, all in accordance with generally accepted accounting principles
consistently applied, including, without limitation, deduction of all of the
costs and charges as described in Section 9.3, except for any non-cash charges
such as depreciation, amortization or depletion. In calculating Net Cash Flow,
no deduction shall be made for income taxes payable to either federal or state

 

A-5

 

--------------------------------------------------------------------------------



governments which are a liability of the individual Members and not of the
Company. Any capital expenditures incurred after the commencement of commercial
production, including capitalized exploration and deferred mining, shall be
deducted at their actual cost at the time they are incurred. If, in any calendar
quarter, an operating loss results, the amount of the loss shall be considered
as and be included with outstanding costs and expenses and carried forward in
determining Net Cash Flow for subsequent quarterly periods.

“Net Returns” shall have the meaning set forth in Exhibit K attached hereto.

“Net Worth” means the remainder after total liabilities are deducted from total
assets. In the case of a corporation, Net Worth includes both capital stock and
surplus. In the case of a limited liability company, Net Worth includes member
contributions. In the case of a partnership or sole proprietorship, Net Worth
includes the original investment plus accumulated and reinvested profits.

“Operations” means the activities carried out by the Company under this
Agreement.

“Ownership Interest” means the percentage interest representing the membership
interest of a Member in the Company, and all other rights and obligations
arising under this Agreement, as such interest may from time to time be adjusted
hereunder. Ownership Interests shall be calculated to three decimal places and
rounded to two decimal places as follows: Decimals of .005 or more shall be
rounded up (e.g., 1.519% rounded to 1.52%); decimals of less than .005 shall be
rounded down (e.g., 1.514% rounded to 1.51%). The initial Ownership Interests of
the Members are stated in Article III.

“Parties” means the Members and Company collectively.

“Period” means the time frame for Programs and Budgets as designated by the
Management Committee.

“Prime Rate” means the interest rate quoted and published as “Prime” as
published in The Wall Street Journal, under the heading “Money Rate,” as the
rate may change from day to day.

“Products” means all ores, minerals and mineral resources produced from the
Properties and Mill, including concentrates and dore suitable for sale to third
parties.

“Program and Budget” means a description in reasonable detail of Operations to
be conducted with a detailed estimate of all costs to be incurred for a
specified Period as proposed by the Manager and approved by the Management
Committee.

“Project Financing” means any financing approved by the Management Committee and
obtained by the Members for the purpose of placing a mineral deposit situated on
the Properties into commercial production, but shall not include any such
financing obtained individually by either Member to finance payment or
performance of its obligations under this Agreement.

“Properties” means those interests in real property contributed by the Members
as described in Exhibit and all other interests in real property within the AOI
that are acquired and held subject to this Agreement.

 

A-6

 

--------------------------------------------------------------------------------



“Qualified Person” means an individual who (a) is an engineer or geoscientist
with at least five years experience in mineral exploration, mine development or
operation or mineral project assessment, or any combination of these; (b) has
experience relevant to the subject matter of the mineral project and the
Technical Report; and (c) is a member in good standing of a statutorily
recognized self-regulating professional organization with disciplinary powers.
The definition of “Qualified Person” under this Agreement will be deemed to be
automatically modified if the definition of that term is modified in the
National Instrument 43-101, “Standards of Disclosure for Mineral Projects”
applicable to all companies listed on a Canadian stock exchange.

“Recalculated Ownership Interest” means the modified Ownership Interest of a
Member as recalculated under Article III.

“Reduced Member” means a Member whose Ownership Interest is reduced under
Article III.

“Technical Report” means a report prepared, filed and certified in accordance
with this Agreement and National Instrument 43-101, applicable to all companies
listed on a Canadian stock exchange.

“Transfer” means, when used as a verb, to sell, grant, assign or create an
Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing, or to arrange for substitute performance by an Affiliate or third
party either directly or indirectly, as described in Article II; and, when used
as a noun, means such a sale, grant, assignment, Encumbrance, pledge or other
conveyance or disposition, or such an arrangement.

“Underlying Agreement” means singly each of and “Underlying Agreements” means
collectively any agreements, conveyances and instruments of assets, personal
property, mining claims, mineral rights or other property interests and rights
entered into or acquired by the Parties in accordance with or subject to the
terms of this Agreement, as identified in Exhibit D.

“WEG” means Win-Eldrich Gold, Inc., a Nevada corporation and wholly owned
subsidiary of Win-Eldrich Mines Limited, a Canadian public corporation.

 

 

A-7

 

--------------------------------------------------------------------------------



Exhibit B

Ashdown Project LLC

Win-Eldrich Gold, Inc. Contribution Agreement

 

[to be attached at Closing]

 

 

B-1

 

--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT

BETWEEN

WIN-ELDRICH GOLD, INC. AND THE ASHDOWN PROJECT LLC

 

This Contribution Agreement (the “Agreement”) is made by and between Win-Eldrich
Gold, Inc., a Nevada corporation (“WEG”), and Ashdown Project LLC, a Nevada
limited liability company (the “Company”) as of the 28th day of September, 2006.

 

Recitals

 

A.           WEG owns certain personal property (the “Personal Property”) and
certain unpatented mining claims situated in Humboldt County, Nevada (the
“Properties”), which are described in Exhibit A and which are collectively
referred to hereinafter as the “Assets.”

 

B.           WEG and Golden Phoenix Minerals, Inc. (“GPM”) are parties to a
Letter of Intent dated February 5, 2004 (the “Letter of Intent”), concerning the
Properties.

 

C.           WEG and GPM desire to participate in the exploration, evaluation
and, if justified, the development and mining of mineral resources within the
Properties.

 

D.           WEG wishes to become Member of a limited liability company under
the Nevada Limited Liability Company Act set forth in Chapter 86 of the Nevada
Revised Statutes (the “Act”), which will own the Properties and conduct the
operations contemplated by Recital C.

 

E.           WEG and GPM have created the Company pursuant to the Ashdown
Project LLC Articles of Organization (the “Articles of Organization”) which were
filed with the Nevada Secretary of State on September 26, 2006, which, along
with the Company’s Operating Agreement (the “Operating Agreement”), shall govern
the Company’s activities and operations at the Properties and with respect to
the Assets.

 

Agreement

 

Now therefore, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confirmed, WEG and the
Company agree as follows:

 

1.

Definitions and Cross-references.

 

1.1        Definitions. Any terms which are capitalized but not defined in this
Agreement shall have the defined meaning ascribed to them in the Articles of
Organization of the Operating Agreement.

 

1.2        Cross References. References to “Exhibits” and “Sections” refer to
Exhibits and Sections of this Agreement.

 

2.            Contributions by WEG. WEG agrees to contribute all of its right,
title and interest in and to the Assets described in Exhibit A to the capital of
the Company. The parties agree that

 

B-2

 

--------------------------------------------------------------------------------



value of this contribution is $3,333,333.33. In addition to the foregoing, WEG:
(a) shall pay all production royalties payable under and remain responsible for
obligations and liabilities that may arise under the Hughes Agreement (see
Exhibit B) and GPM and the Company shall have no liability for or obligation to
pay such production royalties (which will be paid solely from WEG’s share of Net
Profits); (b) hereby grants to the Company an exclusive license to use the 1979
mobile home described in Exhibit A with the understanding that WEG retains
ownership of the mobile home, may use it from time to time, and that WEG does
not need to provide advance notice to the Company for such use unless an
overnight stay is planned, such license granted in consideration for payment by
the Company of all taxes assessed on the value of the mobile home, as well as
costs of required maintenance and improvements, and to terminate when the
Company ceases to carry on business, and (c) hereby grants to the Company a
license to use the historic building on the public lands described in Exhibit A,
with the understanding that WEG retains ownership of the building, may construct
an office in the building for its own use, and does not need to provide advance
notice to the Company for use of its own office, such license granted in
consideration for payment by the Company of all property taxes assessed on the
building, as well as costs of required maintenance and improvements, with the
exception that WEG will pay the costs of constructing its own office and its
share of utilities, such license to terminate when the Company ceases to carry
on business.

 

3.            Title. Title to the Assets shall be held by the Company, and WEG
shall, simultaneously with the execution and delivery of this Agreement, convey
the Assets to the Company pursuant to conveyance documents mutually agreeable to
the parties which such conveyance documents, to the extent they cover the
Properties, the Company will record in the official records of Humboldt County.
All data, information, documents, maps, reports and studies relating to the
Properties and the activities of WEG, GPM and the Company on the Properties
shall be part of the Company’s Assets.

 

4.            Initial Ownership Interests. Upon its execution and delivery of
the conveyance documents referred to in Section 3.1, WEG shall receive the
following Initial Ownership Interest in the Company:

 

WEG – 40 units, representing a 40% Ownership Interest

 

WEG acknowledges that the Ownership Interest in the Company will total 100
units, and that the other 60 units will be owned by GPM, pursuant to the terms
and conditions of the Contribution Agreement between GPM and the Company of even
date herewith (the “GPM Contribution Agreement”).

 

5.

Representations and Warranties.

 

5.1        Corporate Representations and Warranties. As of the Effective Date,
WEG represents and warrants to the Company and GPM that:

 

5.1.1     It is a corporation duly organized and in good standing in its
jurisdiction of incorporation and is qualified to do business and is in good
standing in the State of Nevada;

 

B-3

 

--------------------------------------------------------------------------------



 

5.1.2.   It has the capacity to enter into and perform this Agreement and the
Operating Agreement and all transactions contemplated herein and that all
corporate, board of directors, shareholder, governmental, stock exchange,
surface and mineral rights owner, lessor, lessee and other actions and consents
required to authorize it to enter into and perform this Agreement and the
Operating Agreement have been properly taken or obtained;

 

5.1.3     It will not breach any other agreement or arrangement to which it is a
party by entering into or performing this Agreement or the Operating Agreement;

 

5.1.4     It is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude its execution and delivery of,
and performance under this Agreement, or the permitting or implementation of
Operations at the Properties;

 

5.1.5    This Agreement and the Operating Agreement have been duly executed and
delivered by it and are valid and binding upon it and enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, fraudulent
transfer or other similar laws affecting creditors’ rights generally, or by the
principles governing the availability of equitable remedies;

 

5.1.6     It is not on the Specially Designated National & Blocked Persons List
of the Office of Foreign Assets Control of the United States Treasury Department
and is not otherwise blocked or banned by any foreign assets office rule or any
other law or regulation, including the USA Patriot Act or Executive Order 13224;
and

 

5.1.7     It does not control, hold or own any fee lands, mill sites, patented
mining claims, unpatented mining claims, mineral rights, royalties or other
interests in the Area of Interest described in Section 1.5 of Exhibit A except
as set forth in Section 1.1 of Exhibit A.

 

5.2.       Representations and Warranties Concerning the Properties. WEG
represents and warrants to the Company and GPM as follows:

 

5.2.1     WEG owns good and defensible record title to the unpatented mining
claims included in the Properties, subject only to (i) the limitations described
in Section 1.4 of Exhibit A, and (ii) all covenants, conditions, restrictions,
reservations, rights, right-of-way and easements recorded against the Properties
(but only to the extent that the existence of the same does not have a material
adverse effect on WEG’s ownership of the Properties or the right to conduct
mineral exploration, development, processing, mining and related activities
thereon). With respect to the unpatented mining claims included in the
Properties which were located by WEG, except as provided in Exhibit A and
subject to the paramount title of the United States, WEG represents as follows:
(a) those unpatented mining claims were properly laid out and monumented on
public lands open to appropriation by mineral location; (b) location notices or
certificates for each of those claims were properly recorded and filed with
appropriate governmental agencies; (c) if required to have been performed under
applicable law, work believed in good faith by WEG to comply with the annual
assessment work requirements under applicable laws and regulations has been
performed for each of the

 

B-4

 

--------------------------------------------------------------------------------



claims on an annual basis; (d) all affidavits of assessment work and other
filings required to maintain the claims in good standing have been properly and
timely recorded and filed with appropriate governmental agencies; (e) except as
described in Exhibit A, the claims are free and clear of defects and
Encumbrances arising by, through or under WEG; (f) the federal annual mining
claim maintenance or rental fees necessary to assure the uninterrupted and
continued validity of unpatented mining claims through the assessment year
ending September 1, 2004, have been timely and properly paid on an annual basis
to the Bureau of Land Management; (g) all assessment work, fees and recordings
required by the laws of the State of Nevada have been timely and properly paid
or made on an annual basis to maintain the unpatented mining claims through the
assessment year ending September 1, 2004; and (h) WEG has no knowledge of
conflicting mining claims, except that WEG has disclosed to the Company that
conflicts may exist among certain of the unpatented mining claims held by WEG
and the Chican 1-30 unpatented mining claims located by a third party. Nothing
in this Section 4.2.1 shall be deemed to be a representation or a warranty that
any of the unpatented mining claims contains a discovery of minerals. The
conflict among the unpatented mining claims held by WEG and the Chican 1-30
unpatented mining claims shall not constitute a breach of WEG’s representations
and warranties concerning title to the Properties. With respect to those
unpatented mining claims that were not located by WEG or an Affiliate of WEG,
but which are described in Exhibit A and which are included within the
Properties, WEG makes the same representations and warranties as are set forth
in (a)-(h) above (with the same exceptions), but with respect thereto, the
representations and warranties in (a), (b) and (c) above are made to the best of
its knowledge and belief.

 

5.2.2     WEG has made available for inspection by GPM and the Company all
engineering, geologic and other data in WEG’s possession pertaining to the
Properties. WEG makes no representation or warranty concerning the accuracy,
reliability or completeness of such information, and the Company shall rely on
the same at its sole risk. WEG makes no representation or warranty concerning
the extent, nature, quality or any other characteristic of the mineral
resources, if any, located on the Properties.

 

5.2.3     WEG has no knowledge of any actions, suits or proceedings naming WEG
as a party pending or threatened against or affecting the Properties, including
any actions, suits, or proceedings being prosecuted by any federal, state or
local department, commission, board, bureau, agency, or instrumentality. To the
best of WEG’s knowledge, WEG is not subject to any order, writ, injunction,
judgment or decree of any court or any federal, state or local department,
commission, board, bureau, agency, or instrumentality which relates to the
Properties. WEG has not received any inquiry from or notice of a pending
investigation for administrative or judicial proceeding from any governmental
agency concerning the Properties and the violation of any Laws with respect
thereto.

 

6.

Additional Agreements.

 

6.1        WEG has entered into a contract with a British marketing company,
Derek Raphael & Company Limited dated October 25, 2005 (the “DRC Contract”) to
sell its share of molybdenum concentrates produced from the Properties. WEG
agrees to assign and delegate its rights and obligations under the DRC Contract
to the Company, and agrees that the Company

 

B-5

 

--------------------------------------------------------------------------------



may renegotiate the sale of WEG’s share of molybdenum concentrates produced from
the Properties in accordance with the Company’s Operating Agreement.

 

6.2        WEG agrees to comply with all of the terms and conditions of the
Company’s Articles of Organization and the Company’s Operating Agreement.

 

7.            Disclosures. WEG represents and warrants that it is unaware of any
material facts or circumstances that have not been disclosed in this Agreement
which should be disclosed to the Company in order to prevent the representations
and warranties in this Section 4 from being materially misleading. WEG
represents and warrants to the Company that in negotiating and entering into
this Agreement it has relied solely on its own appraisals and estimates as to
the value of the Assets and upon its own geologic and engineering
interpretations related thereto.

 

8.

Indemnification.

 

8.1        By WEG. WEG shall defend, indemnify and hold the Company and GPM, and
their respective directors, officers, managers, members, employees, agents,
attorneys and Affiliates (each an “Indemnified Party”) harmless from and against
the entire amount of any “Material Loss” (which shall mean all direct and
indirect costs, expenses, damages or liabilities, including reasonable
attorneys’ fees and other costs of threatened or pending litigation) arising
from or based on (a) a breach or failure to perform by WEG (the “Indemnifying
Party”) of any representation, warranty or covenant contained in this Agreement,
or (b) any breach of or failure to perform any obligations under the Hughes
Agreement. A Material Loss shall be deemed to have occurred upon a breach of or
failure to perform any covenant in this Agreement, but shall not be deemed to
have incurred following breaches of warranties and representations contained in
this Agreement until an Indemnified Party incurs losses, costs, damages or
liabilities in excess of $5,000, in the aggregate, relating to such breaches.

 

8.2        If the Company or GPM believes it has suffered a Material Loss for
which WEG is obligated to indemnify it under this Agreement, or if any claim or
demand is asserted by a third party against an Indemnified Party in respect of
which such Indemnified Party may be entitled to indemnification under this
Agreement, written notice of such belief, claim or demand shall promptly be
given to the Indemnifying Party. Notwithstanding the foregoing, the Indemnified
Party’s failure to provide prompt notice shall not be deemed to relieve the
Indemnifying Party from any of its indemnification obligations under this
Agreement unless the Indemnifying Party is materially prejudiced thereby. With
respect to any third-party claim or demand, the Indemnifying Party shall have
the right, but not the obligation, by notifying the Indemnified Party within
thirty (30) days after its receipt of the notice from the Indemnified Party, to
assume the entire control of (subject to the right of the Indemnified Party to
participate, at the Indemnified Party’s expense and with counsel of the
Indemnified Party’s choice), the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of counsel of
the Indemnifying Party’s choice. Until the Indemnifying Party has agreed to
defend any third-party claim or demand, the Indemnified Party may file any
notice, answer or other pleading or take such other actions as are reasonably
appropriate to protect its interests, those of the Company and the assets of the
business or the Company, or those of the Indemnifying Party. Any damages to the
assets or business of the Indemnified Party or the Company caused by a failure
by the Indemnifying Party to defend, compromise, or settle a claim or demand in
a reasonable and expeditious manner requested by the Indemnified Party,

 

B-6

 

--------------------------------------------------------------------------------



after the Indemnifying Party has given notice that it will assume control of the
defense, compromise, or settlement of the matter, shall be included in the
damages for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party. Any settlement or compromise of a matter by the Indemnifying
Party shall include a full release of claims against the Indemnified Party which
have arisen from the indemnified claim or demand, and may not involve the
payment or provision of any consideration by or any restriction whatsoever on
the Indemnified Party (other than a reciprocal release by the Indemnified
Party), or else may not be made without the express prior written consent of the
Indemnified Party, which may not be unreasonably withheld or delayed.

 

8.3        WEG shall not be liable to the Company or GPM for any consequential,
punitive, incidental, special, or indirect damages, including but not limited
to, loss of profit.

 

9.            Loss of Title. Any failure or loss of title to the Properties or
Assets, and all costs of defending title, shall be charged to the Company’s
Business Account, except that in the event of costs or losses arising out of or
resulting from any breach of the representations and warranties of WEG as to
title to the Properties arising from actions before February 5, 2004, WEG shall
defend, indemnify and hold the Company harmless from and against such costs and
losses.

 

10.

General Provisions.

 

10.1      Notices. All notices, payments and other required or permitted
communications (“Notices”) made under this Agreement shall be in writing, and
shall be addressed as follows:

 

 

If to WEG:

Win-Eldrich Gold, Inc.

 

1530 South Street

 

P.O. Box 80359

 

Lincoln, NE 68502

 

Attention: Perry Muller

 

Facsimile: (402) 435-6341

 

and copy to:

Win-Eldrich Gold Inc.

 

202 North Avenue, #102

 

Grand Junction, CO 81501

 

Attention: Peter Winn

 

Facsimile: (303) 395­-0431

 

 

and

 

 

William Sheridan

 

Lang Michner LLP

 

BCE Plaza, 181 Bay Street, Suite 2500

 

Toronto, Ontario Canada M5J 2T7

 

Facsimile: (416) 365-1719

 

 

 

B-7

 

--------------------------------------------------------------------------------



 

If to the Company:

Ashdown Project LLC

 

1675 E. Prater Way, Suite 102

 

Sparks, NV 89434

 

Attention: Dave Caldwell

 

Facsimile: (775) 853-5010

 

 

and copy to:

Golden Phoenix Minerals, Inc.

 

1675 E. Prater Way, Suite 102

 

Sparks, NV 89434

 

Attention: Dave Caldwell

 

Facsimile: (775) 853-5010

 

 

and

 

 

Scott Bartel

 

Bullivant Houser Bailey PC

 

1415 L Street, Suite 1000

 

Sacramento, CA 95814

 

Facsimile: (916) 930-2501

 

All Notices shall be given (a) by personal delivery; (b) by electronic
communication, capable of producing a printed transmission; (c) by registered or
certified mail return receipt requested; or (d) by overnight or other express
courier service. All Notices shall be effective and shall be deemed given on the
date of receipt at the principal address if received during normal business
hours, and, if not received during normal business hours, on the next business
day following receipt, or if by electronic communication, on the date of such
communication if it is received during normal business hours or otherwise on the
next business day. Either WEG or the Company may change its address by Notice to
the other party.

 

10.2      Interpretation. In this Agreement, the singular shall include the
plural, and the plural the singular wherever the context so requires, and the
masculine, the feminine, and the neuter genders shall be mutually inclusive. In
this Agreement, the term “including” shall mean “including without limitation.”

 

10.3      Currency. All references to “dollars” or “$” shall mean lawful
currency of the United States of America.

 

10.4      Headings. The subject headings of the Sections and Sections of this
Agreement and Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of its provisions.

 

10.5     Waiver. The failure of either party to insist on the strict performance
of any provision of this Agreement or to exercise any right, power or remedy
upon a breach hereof shall not constitute a waiver of any provision of this
Agreement or limit such party’s right thereafter to enforce any provision or
exercise any right.

 

B-8

 

--------------------------------------------------------------------------------



10.6      Modification. No modification of this Agreement shall be valid unless
made in writing and duly executed by both parties hereto.

 

10.7      Further Assurances. Each of the parties shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.

 

10.8      Entire Agreement; Successors and Assigns. This Agreement contains the
entire understanding of the parties with respect to WEG’s contribution to the
Company and together with the Operating Agreement supersedes all prior
agreements pertaining to the Assets, including without limitation the Letter of
Intent. This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto. WEG shall
have no right to assign or delegate to any third party any of its rights or
obligations under this Agreement.

 

10.9      Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both parties
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.

 

10.10      Recording. This Agreement shall not be recorded.

 

10.11   Third-Party Beneficiary Rights. This Agreement shall be construed to
benefit WEG and the Company and their respective successors and assigns only,
and shall not be construed to create third-party beneficiary rights in any other
party or in any governmental organization or agency, except that WEG and the
Company expressly agree that GPM is an intended third-party beneficiary with
respect to all of the provisions of this Agreement, and GPM shall have the right
to enforce the same directly against WEG or the Company.

 

10.12   Survival. The terms and conditions of this Agreement shall survive the
execution and delivery of the conveyance documents referred to in Section 3, and
shall not be deemed merged into those conveyance documents.

 

B-9

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first set forth above.

 

On behalf of Win-Eldrich Gold, Inc.,

a Nevada corporation

 

 

______________________________
Perry D. Muller, President

 

 

On behalf of Ashdown Project LLC,

a Nevada limited liability company

 

 

______________________________
David A. Caldwell, Managing Director

 

 

______________________________
Perry D. Muller, Managing Director

 

B-10

 

--------------------------------------------------------------------------------



Exhibit A

 

Properties Contributed to Company and Area of Interest

 

1.1

Unpatented Mining Claims Owned by WEG

 

Claim Name

Date of Location

Humboldt County Book/Page

NMC Serial Number

 

 

 

 

MISSY 13

1/10/1980

133/686

142990

MISSY 14

1/10/1980

133/687

142991

 

 

 

 

AD 4

2/11/1980

135/122

147898

AD 5

2/11/1980

135/123

147899

AD 6

2/11/1980

135/124

147900

 

 

 

 

AD 11

2/11/1980

135/129

147905

AD 12

2/11/1980

135/130

147906

AD 13

2/11/1980

135/131

147907

AD 14

2/11/1980

135/132

147908

AD 15

2/11/1980

135/133

147909

 

 

 

 

AD 20

2/11/1980

135/138

147914

 

 

 

 

AD 35

2/11/1980

135/153

147929

 

 

 

 

AD 68

2/11/1980

135/186

147962

AD 69

2/11/1980

135/187

147963

 

 

 

 

AD 96

2/11/1980

135/214

147990

AD 97

2/11/1980

135/215

147991

AD 98

2/11/1980

135/216

147992

AD 99

2/11/1980

135/217

147993

AD 100

2/11/1980

135/218

147994

AD 101

2/11/1980

135/219

147995

 

 

 

 

WESTWATER 46

5/7/1987

232/ 47

407620

WESTWATER 47

5/11/1987

232/ 48

407621

WESTWATER 48

5/11/1987

232/ 49

407622

WESTWATER 49

5/11/1987

232/ 50

407623

WESTWATER 50

5/12/1987

232/ 51

407624

WESTWATER 51

5/12/1987

232/ 52

407625

WESTWATER 52

5/12/1987

232/ 53

407626

 

 

 

 

WEG 12

4/23/1989

274/422

554208

WEG 13

4/23/1989

274/423

554209

 

 

 

 

AD 21B

11/17/1989

282/318

576659

AD 22B

11/17/1989

282/319

576660

 

 

B-11

 

--------------------------------------------------------------------------------



 

AD 23B

11/17/1989

282/320

576661

AD 24B

11/17/1989

282/321

576662

 

 

 

 

AD 29B

11/17/1989

282/326

576667

AD 30B

11/17/1989

282/327

576668

AD 31B

11/17/1989

282/328

576669

 

 

 

 

AD 36B

11/17/1989

282/329

576670

AD 37B

11/17/1989

282/330

576671

AD 38B

11/17/1989

282/331

576672

AD 39B

11/17/1989

282/332

576673

AD 40B

11/17/1989

282/333

576674

AD 41B

11/17/1989

282/334

576675

AD 42B

11/17/1989

282/335

576676

AD 43B

11/17/1989

282/336

576677

AD 44B

11/17/1989

282/337

576678

AD 45B

11/17/1989

282/338

576679

AD 46B

11/17/1989

282/339

576680

AD 47B

11/17/1989

282/340

576681

AD 48B

11/17/1989

282/341

576682

AD 49B

11/17/1989

282/342

576683

 

 

 

 

AD 54B

11/17/1989

282/343

576684

AD 55B

11/17/1989

282/344

576685

AD 56B

11/17/1989

282/345

576686

AD 57B

11/17/1989

282/346

576687

AD 58B

11/17/1989

282/347

576688

AD 59B

11/17/1989

282/348

576689

AD 60B

11/17/1989

282/349

576690

AD 61B

11/17/1989

282/350

576691

AD 62B

11/17/1989

282/351

576692

AD 63B

11/17/1989

282/352

576693

 

 

 

 

AD 65B

11/17/1989

282/354

576695

AD 66B

11/17/1989

282/355

576696

AD 67B

11/17/1989

282/356

576697

 

 

 

 

AD 70B

11/17/1989

282/357

576698

AD 71B

11/17/1989

282/358

576699

 

 

 

 

AD 74B

11/17/1989

282/361

576702

AD 75B

11/17/1989

282/362

576703

AD 76B

11/17/1989

282/363

576704

AD 77B

11/17/1989

282/364

576705

AD 78B

11/17/1989

282/365

576706

AD 79B

11/17/1989

282/366

576707

AD 80B

11/17/1989

282/367

576708

AD 81B

11/17/1989

282/368

576709

 

 

B-12

 

--------------------------------------------------------------------------------



 

 

 

 

 

AD 92B

11/17/1989

282/372

576713

AD 93B

11/17/1989

282/373

576714

AD 94B

11/17/1989

282/374

576715

AD 95B

11/17/1989

282/375

576716

 

 

 

 

MISSY 1B

11/17/1989

282/376

576717

MISSY 2B

11/17/1989

282/377

576718

MISSY 3B

11/17/1989

282/378

576719

MISSY 4B

11/17/1989

282/379

576720

MISSY 5B

11/17/1989

282/380

576721

MISSY 6B

11/17/1989

282/381

576722

MISSY 7B

11/17/1989

282/382

576723

MISSY 8B

11/17/1989

282/383

576724

MISSY 9B

11/17/1989

282/384

576725

 

 

 

 

MISSY 11B

11/17/1989

282/386

576727

 

 

 

 

AD 64C

3/20/1990

288/ 81

592290

AD 72C

3/20/1990

288/ 82

592291

AD 73C

3/20/1990

288/ 83

592292

 

 

 

 

WESTWATER 1

11/25/1992

319/ 7

676034

WESTWATER 2

11/25/1992

319/ 8

676035

WESTWATER 3

11/25/1992

319/ 9

676036

WESTWATER 4

11/25/1992

319/ 10

676037

WESTWATER 5

11/25/1992

319/ 11

676038

WESTWATER 6

11/25/1992

319/ 12

676039

 

 

 

 

WESTWATER 10

11/25/1992

319/ 16

676043

WESTWATER 11

11/25/1992

319/ 17

676044

WESTWATER 12

11/25/1992

319/ 18

676045

 

 

 

 

WESTWATER 15

11/25/1992

319/ 27

676048

WESTWATER 17

11/25/1992

319/ 29

676050

 

 

1.2

Other Personal Property Owned by WEG and Contributed to the Company

 

a.

License to use 1979 mobile home pursuant to Section 2, including utilities.

 

b.

License to use historic mine building pursuant to Section 2, including
utilities.

 

c.

Steel Warehouse (Tax Parcel 002-000-03)

 

d.

Powerline Right of Way (N35558)

1.3

Personal Property Owned by WEG and Not Contributed to the Company

 

a.

All historically mined molybdenum ore and any value derived from them.

 

B-13

 

--------------------------------------------------------------------------------



1.4

Encumbrances and Title Exceptions

a.            There is a potential for a conflict arising from location of the
Chican 1-30 unpatented mining claims, but to the best of WEG’s knowledge these
Chican claims were never filed with the BLM.

b.            Hughes Royalty – a 2% NSR capped at CN$400,000.00 on the original
AD and Missy claim block that is the sole responsibility of WEG. See Exhibit B.

1.5

Area of Interest

See next page for Area of Interest Map

 

 

B-14

 

--------------------------------------------------------------------------------



Area of Interest based on unpatented mining claim block as of February 4, 2004.

 

[img1.jpg]


 

B-15

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Hughes Royalty

 

[To be attached at Closing]

 

B-16

 

--------------------------------------------------------------------------------



Exhibit C

Ashdown Project LLC

Golden Phoenix Minerals Inc. Contribution Agreement

 

[to be attached at Closing]

 

C-1

 

--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT

BETWEEN

GOLDEN PHOENIX MINERALS, INC. AND THE ASHDOWN PROJECT LLC

 

This Contribution Agreement (the “Agreement”) is made by and between Golden
Phoenix Minerals, Inc., a Minnesota corporation (“GPM”), and Ashdown Project
LLC, a Nevada limited liability company (the “Company”) as of the 28th day of
September, 2006 (the “Effective Date”).

Recitals

A.           GPM and Win-Eldrich Gold, Inc. (“WEG”) are parties to a Letter of
Intent dated February 5, 2004 (the “Letter of Intent”) regarding certain
properties (‘Properties”) located in Humboldt County, Nevada.

 

B.           WEG and GPM desire to participate in the exploration, evaluation
and, if justified, the development and mining of mineral resources within the
Properties.

 

C.           GPM wishes to become Member of a limited liability company under
the Nevada Limited Liability Company Act set forth in Chapter 86 of the Nevada
Revised Statutes (the “Act”), which will own the Properties and conduct the
operations contemplated by Recital B.

 

D.           GPM and WEG have created the Company pursuant to the Ashdown
Project LLC Articles of Organization (the “Articles of Organization”) which were
filed with the Nevada Secretary of State on September 26, 2006, which, along
with the Company’s Operating Agreement (the “Operating Agreement”), shall govern
the Company’s activities and operations at the Properties and with respect to
the Assets.

 

Agreement

 

Now therefore, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confirmed, GPM and the
Company agree as follows:

 

1.

Definitions and Cross-references.

 

1.1        Definitions. Any terms which are capitalized but not defined in this
Agreement shall have the defined meaning ascribed to them in the Articles of
Organization or the Operating Agreement.

 

1.2        Cross References. References to “Exhibits” and “Sections” refer to
Exhibits and Sections of this Agreement.

 

2.

Contributions by GPM.

 

2.1        As its contribution to the Company, GPM has incurred Expenditures of
not less than $5,000,000. In addition, GPM hereby agrees to contribute all of
its right, title and interest in

 

C-2

 

--------------------------------------------------------------------------------



the Mill, encumbered as set forth in the Retrievers LLC Settlement Agreement, to
the Company. The parties agree that value of GPM’s contribution is $5,000,000.

 

2.2        As part of its contribution to the Company, GPM shall immediately
assign and delegate its rights and obligations under the underlying agreements
described in Exhibit A (the “Underlying Agreements”) to the Company, including
but not limited to the DRC Contract, the Retrievers LLC Settlement Agreement,
the Morris Lease, the BLM and State of Nevada Reclamation Bonds and the Western
Mining Equipment Lease Agreement, to the extent that each such Underlying
Agreement may be assigned by GPM to a third party. To the extent any such
Underlying Agreement may not be assigned by GPM to the Company, or, with respect
to any such Underlying Agreement with respect to which a third party consent is
required in order for it to be assigned by GPM to the Company, until such
consent is obtained, GPM shall hold title to those Underlying Agreements for the
benefit of the Company.

 

3.            Title. Except as otherwise set forth in Section 2.2, title to the
Assets shall be held by the Company, and GPM shall, simultaneously with the
execution and delivery of this Agreement, convey the Mill to the Company
pursuant to a conveyance document mutually agreeable to the parties. All data,
information, documents, maps, reports and studies relating to the Properties and
the activities of WEG, GPM and the Company on the Properties shall be part of
the Company’s Assets.

 

4.

Initial Ownership Interests.

 

4.1        Upon its execution and delivery of the conveyance document referred
to in Section 3, GPM shall receive the following Initial Ownership Interest in
the Company:

 

GPM – 60 units, representing a 60% Ownership Interest

 

4.2        GPM acknowledges that the Ownership Interest in the Company will
total 100 units, and that the other 40 units will be owned by WEG, pursuant to
the terms and conditions of that Contribution Agreement between WEG and the
Company of even date herewith (the “WEG Contribution Agreement”).

 

5.

Representations and Warranties.

 

5.1        Corporate Representations and Warranties. As of the Effective Date,
GPM represents and warrants to the Company and WEG that:

 

5.1.1     It is a corporation duly organized and in good standing in its
jurisdiction of incorporation and is qualified to do business and is in good
standing in the State of Nevada;

 

5.1.2     It has the capacity to enter into and perform this Agreement and the
Operating Agreement and all transactions contemplated herein and that all
corporate, board of directors, shareholder, governmental, stock exchange,
surface and mineral rights owner, lessor, lessee and other actions and consents
required to authorize it to enter into and perform this Agreement and the
Operating Agreement have been properly taken or obtained;

 

C-3

 

--------------------------------------------------------------------------------



5.1.3     It will not breach any other agreement or arrangement to which it is a
party by entering into or performing this Agreement or the Operating Agreement;

 

5.1.4     It is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude its execution and delivery of,
and performance under this Agreement, or the permitting or implementation of
Operations at the Properties;

 

5.1.5     This Agreement and the Operating Agreement have been duly executed and
delivered by it and are valid and binding upon it and enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, fraudulent
transfer or other similar laws affecting creditors’ rights generally, or by the
principles governing the availability of equitable remedies;

 

5.1.6     It is not on the Specially Designated National & Blocked Persons List
of the Office of Foreign Assets Control of the United States Treasury Department
and is not otherwise blocked or banned by any foreign assets office rule or any
other law or regulation, including the USA Patriot Act or Executive Order 13224;
and

 

5.1.7     It does not control, hold or own, directly or indirectly, any fee
lands, mill sites, patented mining claims, unpatented mining claims, mineral
rights, royalties or other interests in the Area of Interest described in
Exhibit B other than the property that is covered by the Morris Lease.

 

5.1.8     Each of the Underlying Agreements is in good standing and in full
force and effect, and GPM has no knowledge of any defaults by it or any of the
other parties to any of the Underlying Agreements.

 

5.1.9     From and after February 5, 2004, GPM has conducted all of its
activities on the Properties in substantial compliance with all applicable
federal, state and local laws, rules and regulations, and has received no
notices of violation from any governmental agencies with respect to such
activities.

 

6.

Additional Agreements.

 

6.1        GPM has entered into the DRC Contract to sell its share of molybdenum
concentrates produced from the Properties. GPM agrees to assign and delegate its
rights and obligations under the DRC Contract to the Company, and agrees that
the Company may renegotiate the sale of GPM’s share of molybdenum concentrates
produced from the Properties according to the Company’s Articles of
Organization.

 

6.2        GPM agrees to comply with all of the terms and conditions of the
Company’s Articles of Organization and the Company’s Operating Agreement.

 

7.            Disclosures. GPM represents and warrants that it is unaware of any
material facts or circumstances that have not been disclosed in this Agreement
which should be disclosed to the Company in order to prevent the representations
and warranties in this Section 7 from being

 

C-4

 

--------------------------------------------------------------------------------



materially misleading. GPM represents and warrants to the Company that in
negotiating and entering into this Agreement it has relied solely on its own
appraisals and estimates as to the value of the Assets and upon its own geologic
and engineering interpretations related thereto.

 

8.

Indemnification.

 

8.1        By GPM. GPM shall defend, indemnify and hold the Company and WEG, and
their respective directors, officers, managers, members, employees, agents,
attorneys and Affiliates (each an “Indemnified Party”) harmless from and against
the entire amount of any “Material Loss” (which shall mean all direct and
indirect costs, expenses, damages or liabilities, including reasonable
attorneys’ fees and other costs of threatened or pending litigation) arising
from or based on (i) a breach or failure to perform by GPM (the “Indemnifying
Party”) of any representation, warranty or covenant contained in this Agreement,
or (ii) any activities conducted by GPM on the Properties from and after
February 5, 2004 through the date of this Agreement other than in compliance
with applicable federal, state and local laws, rules and regulations. A Material
Loss shall be deemed to have occurred upon a breach of or failure to perform any
covenant in this Agreement, but shall not be deemed to have incurred following
breaches of warranties and representations contained in this Agreement until an
Indemnified Party incurs losses, costs, damages or liabilities in excess of
$5,000, in the aggregate, relating to such breaches.

 

8.2        If the Company or WEG believes it has suffered a Material Loss for
which GPM is obligated to indemnify it under this Agreement, or if any claim or
demand is asserted by a third party against an Indemnified Party in respect of
which such Indemnified Party may be entitled to indemnification under this
Agreement, written notice of such belief, claim or demand shall promptly be
given to the Indemnifying Party. Notwithstanding the foregoing, the Indemnified
Party’s failure to provide prompt notice shall not be deemed to relieve the
Indemnifying Party from any of its indemnification obligations under this
Agreement unless the Indemnifying Party is materially prejudiced thereby. With
respect to any third-party claim or demand, the Indemnifying Party shall have
the right, but not the obligation, by notifying the Indemnified Party within
thirty (30) days after its receipt of the notice from the Indemnified Party, to
assume the entire control of (subject to the right of the Indemnified Party to
participate, at the Indemnified Party’s expense and with counsel of the
Indemnified Party’s choice), the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of counsel of
the Indemnifying Party’s choice. Until the Indemnifying Party has agreed to
defend any third-party claim or demand, the Indemnified Party may file any
notice, answer or other pleading or take such other actions as are reasonably
appropriate to protect its interests, those of the Company and the assets or
business of the Company, or those of the Indemnifying Party. Any damages to the
assets or business of the Indemnified Party or the Company caused by a failure
by the Indemnifying Party to defend, compromise, or settle a claim or demand in
a reasonable and expeditious manner requested by the Indemnified Party, after
the Indemnifying Party has given notice that it will assume control of the
defense, compromise, or settlement of the matter, shall be included in the
damages for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party. Any settlement or compromise of a matter by the Indemnifying
Party shall include a full release of claims against the Indemnified Party which
have arisen from the indemnified claim or demand, and may not involve the
payment or

 

C-5

 

--------------------------------------------------------------------------------



provision of any consideration by or any restriction whatsoever on the
Indemnified Party (other than a reciprocal release by the Indemnified Party), or
else may not be made without the express prior written consent of the
Indemnified Party, which may not be unreasonably withheld or delayed.

 

8.3        GPM shall not be liable to the Company or WEG for any consequential,
punitive, incidental, special, or indirect damages, including but not limited
to, loss of profit.

 

9.            Loss of Title. Any failure or loss of title to the Properties or
Assets, and all costs of defending title, shall be charged to the Company’s
Business Account, except as otherwise set forth in that Contribution Agreement
of even date herewith between WEG and the Company.

 

10.

General Provisions.

 

10.1      Notices. All notices, payments and other required or permitted
communications (“Notices”) made under this Agreement shall be in writing, and
shall be addressed as follows:

 

 

If to GPM:

Golden Phoenix Minerals, Inc.

 

1675 E. Prater Way, Suite 102

 

Sparks, NV 89434

 

Attention: Dave Caldwell

 

Facsimile: (775) 853-5010

 

and copy to:

Scott Bartel

 

Bullivant Houser Bailey PC

 

1415 L Street, Suite 1000

 

Sacramento, CA 95814

 

Facsimile: (916) 930-2501

 

If to the Company:

Ashdown Project LLC

 

1675 E. Prater Way, Suite 102

 

Sparks, NV 89434

 

Attention: Dave Caldwell

 

Facsimile: (775) 853-5010

 

and copy to:

Win-Eldrich Gold Inc.

 

202 North Avenue, #102

 

Grand Junction, CO 81501

 

Attention: Peter Winn

 

Facsimile: (303) 395­-0431

 

and

 

Win-Eldrich Gold, Inc.

 

1530 South Street

 

P.O. Box 80359

 

Lincoln, NE 68502

 

Attention: Perry Muller

 

Facsimile: (402) 435-6341

 

C-6

 

--------------------------------------------------------------------------------



 

and

 

William Sheridan

 

Lang Michner LLP

 

BCE Plaza, 181 Bay Street, Suite 2500

 

Toronto, Ontario Canada M5J 2T7

 

Facsimile: (416) 365-1719

 

All Notices shall be given (a) by personal delivery; (b) by electronic
communication, capable of producing a printed transmission; (c) by registered or
certified mail return receipt requested; or (d) by overnight or other express
courier service. All Notices shall be effective and shall be deemed given on the
date of receipt at the principal address if received during normal business
hours, and, if not received during normal business hours, on the next business
day following receipt, or if by electronic communication, on the date of such
communication if it is received during normal business hours or otherwise on the
next business day. Either GPM or the Company may change its address by Notice to
the other party.

 

10.2      Interpretation. In this Agreement, the singular shall include the
plural, and the plural the singular wherever the context so requires, and the
masculine, the feminine, and the neuter genders shall be mutually inclusive. In
this Agreement, the term “including” shall mean “including without limitation.”

 

10.3      Currency. All references to “dollars” or “$” shall mean lawful
currency of the United States of America.

 

10.4      Headings. The subject headings of the Sections and Sections of this
Agreement and Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of its provisions.

 

10.5     Waiver. The failure of either party to insist on the strict performance
of any provision of this Agreement or to exercise any right, power or remedy
upon a breach hereof shall not constitute a waiver of any provision of this
Agreement or limit such party’s right thereafter to enforce any provision or
exercise any right.

 

10.6      Modification. No modification of this Agreement shall be valid unless
made in writing and duly executed by both parties hereto.

 

10.7      Further Assurances. Each of the parties shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.

 

10.8      Entire Agreement; Successors and Assigns. This Agreement contains the
entire understanding of the parties with respect to GPM’s contribution to the
Company and together with the Operating Agreement supersedes all prior
agreements pertaining to the Assets, including without limitation the Letter of
Intent. This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto. GPM shall
have

 

C-7

 

--------------------------------------------------------------------------------



no right to assign or delegate to any third party any of its rights or
obligations under this Agreement.

 

10.9      Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both parties
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.

 

10.10     Recording. This Agreement shall not be recorded.

 

10.11   Third-Party Beneficiary Rights. This Agreement shall be construed to
benefit GPM and the Company and their respective successors and assigns only,
and shall not be construed to create third-party beneficiary rights in any other
party or in any governmental organization or agency, except that GPM and the
Company expressly agree that WEG is an intended third-party beneficiary with
respect to all of the provisions of this Agreement, and WEG shall have the right
to enforce the same directly against GPM or the Company.

 

10.12   Survival. The terms and conditions of this Agreement shall survive the
execution and delivery of the conveyance documents referred to in Section 3, and
shall not be deemed merged into those conveyance documents.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

On behalf of Golden Phoenix Minerals, Inc.,

a Minnesota corporation

 

 

___________________________________
David A. Caldwell, President

 

 

On behalf of Ashdown Project LLC,

a Nevada limited liability company

 

 

___________________________________
Perry D. Muller, Managing Director

 

___________________________________

David A. Caldwell, Managing Director

 

 

C-8

 

--------------------------------------------------------------------------------



Exhibit A

 

Underlying Agreements

 

 

1.

One Purchase Agreement, Purchase Confirmation No. P33242, dated August 18, 2004,
between Derek Raphael & Company Limited and GPM, as amended by an Addendum dated
November 3, 2004, and a Second Addendum dated October 25, 2005.

 

 

2.

Settlement Agreement dated August 26, 2005, among Earl Harrison, d/b/a Western
Mine Development, Retrievers LLC, John Tingue and Kris Tingue and GPM.

 

 

3.

Millsite Lease Agreement dated effective April 1, 2005, between Claude Edward
Morris and GPM.

 

 

4.

Equipment Lease commencing August 1, 2005, between Western Mine Development and
GPM.

 

 

5.

Molybdenum Marketing Contract dated February 25, 2004, between W. G. Cook Ltd.
and GPM, amended by a First Amendment dated November 21, 2005.

 

 

6.

GPM Bonds (see attachments).

 

C-9

 

--------------------------------------------------------------------------------



Exhibit B

 

Area of Interest

 

Area of Interest based on unpatented mining claim block as of February 4, 2004.

[img2.jpg]


C-10

 

--------------------------------------------------------------------------------



Exhibit D

Ashdown Project LLC

Underlying Agreements

1.

GPM Bonds (as attached)

2.

(a)          Ore Purchase Agreement, Purchase Confirmation No. P33242, dated
August 18, 2004, between Derek Raphael & Company Limited and GPM, as amended by
Addendum dated November 3, 2004 and Second Addendum dated October 25, 2005

 

(b)

Ore Purchase Agreement, Purchase Confirmation No. P33242A, dated October 25,
2005, between Derek Raphael & Company Limited and WEG

3.

Millsite Lease Agreement dated effective April 1, 2005, between Claude Edward
Morris and GPM

4.

Settlement Agreement dated August 26, 2005, among Earl Harrison, d/b/a Western
Mine Development, Retrievers LLC, John Tingue and Kris Tingue and GPM

5.

Equipment Lease commencing August 1, 2005, between Western Mine Development and
GPM

6.

Molybdenum Marketing Contract dated February 25, 2004, between W.G. Cook Ltd.
and GPM, as amended by First Amendment dated November 21, 2005

 

 

D-1

 

--------------------------------------------------------------------------------



Exhibit E

Ashdown Project LLC

Federal Tax Matters

A.           Effect of This Exhibit. This Exhibit shall govern the relationship
of the Members and the Company with respect to U.S. tax matters and the other
matters which this Exhibit addresses, from and after the formation of Ashdown
Project LLC as a legal entity. Except as otherwise indicated, capitalized terms
used in this Exhibit shall have the meanings given to them in the Agreement. In
the event of a conflict between this Exhibit and the other provisions of the
Agreement, the terms of this Exhibit shall control.

B.

Tax Matters Partner.

1.            Designation of Tax Matters Partner. The Manager or the Majority
Member is designated the tax matters partner (the “TMP”) as defined in
Section 6231(a)(7) of the Internal Revenue Code of 1986, as amended (“the Code”)
and shall be responsible for, make elections for, and prepare and file any
federal and state tax returns or other required tax forms following approval of
the Management Committee. In the event of any change in Manager, and following
the Stand-Alone Date, the Member serving as Manager at the end of a taxable year
shall continue as TMP with respect to all matters concerning such year unless
the TMP for that year is required to be changed pursuant to applicable Treasury
Regulations, and thereafter the Majority Member shall serve as the TMP. The TMP
and each other Member shall use reasonable best efforts to comply with the
responsibilities outlined in this Section B.1 and in Sections 6221 through 6233
of the Code (including any Treasury regulations promulgated thereunder) and in
doing so shall incur no liability to any other party.

2.            Notice. Each Member shall furnish the TMP with such information
(including information specified in Section 6230(e) of the Code) as the TMP may
reasonably request to permit it to provide the Internal Revenue Service with
sufficient information to allow proper notice to the Members in accordance with
Section 6223 of the Code. The TMP shall keep each Member informed of all
administrative and judicial proceedings for the adjustment at the partnership
level of partnership items in accordance with Section 6223(g) of the Code.

3.            Inconsistent Treatment of Tax Item. If an administrative
proceeding contemplated under Section 6223 of the Code has begun, and the TMP so
requests, each Member shall notify the TMP of its treatment of any partnership
item on its federal income tax return that is inconsistent with the treatment of
that item on the partnership return.

4.            Extensions of Limitation Periods. The TMP shall not enter into any
extension of the period of limitations as provided under Section 6229 of the
Code without first giving reasonable advance notice to each other Member of such
intended action, and the reasons for such intended action.

5.            Requests for Administrative Adjustments. No Member shall file,
pursuant to Section 6227 of the Code, a request for an administrative adjustment
of partnership items for any

 

E-1

 

--------------------------------------------------------------------------------



taxable year of the Company without first notifying each other Member. If each
other Member agrees with the requested adjustment, the TMP shall file the
request for administrative adjustment on behalf of the Company. If consent is
not obtained within thirty (30) days after notice from the proposing Member, or
within the period required to timely file the request for administrative
adjustment, if shorter, a Member, including the TMP, may file that request for
administrative adjustment on its own behalf.

6.            Judicial Proceedings. A Member intending to file a petition under
Section 6226, 6228 or other sections of the Code with respect to any partnership
item, or other tax matters involving the Company, shall notify each other Member
of such intention and the nature of the contemplated proceeding. If the TMP is
the Member intending to file such petition, such notice shall be given within a
reasonable time to allow each other Member to participate in the choosing of the
forum in which such petition will be filed. If all Members do not agree on the
appropriate forum, then the appropriate forum shall be decided by the TMP. If a
Member intends to seek review of any court decision rendered as a result of a
proceeding instituted under the preceding part of this Section, each such Member
shall notify each other Member of such intended action.

7.            Settlements. The TMP shall not bind any other Member to a
settlement agreement without first obtaining the written consent of any such
Member, such consent not to be unreasonably withheld or delayed. A Member who
enters into a settlement agreement for its own account with respect to any
partnership items, as defined by Section 6231(a)(3) of the Code, shall notify
each other Member of such settlement agreement and its terms within ninety (90)
days from the date of settlement.

8.            Fees and Expenses. The TMP shall not engage legal counsel,
certified public accountants, or others without the prior consent of the
Management Committee. A Member may engage legal counsel, certified public
accountants, or others in its own behalf and at its sole cost and expense. Any
reasonable item of expense, including but not limited to fees and expenses for
legal counsel, certified public accountants, and others which the TMP incurs
(after proper consent by the Management Committee as provided above) in
connection with any audit, assessment, litigation, or other proceeding regarding
any partnership item, shall constitute proper charges to the Business Account
and shall be borne by the Members as any other item which constitutes a direct
charge to the Business Account pursuant to the Agreement.

9.            Survival. The provisions of the foregoing Sections, including but
not limited to the obligation to pay fees and expenses contained in Section B.8,
shall survive the termination of the Company or the termination of a Member’s
interest in the Company and shall remain binding on the Members for a period of
time necessary to resolve with the Internal Revenue Service or the Department of
the Treasury any and all matters regarding the federal income taxation of the
Company for the applicable tax year(s).

C.

Tax Elections and Allocations.

1.            Company Election. It is understood and agreed that the Members
intend to create a partnership for United States federal and state income tax
purposes, and, unless otherwise agreed to hereafter by all Members, no Member
shall take any action to change the status of the Company as a partnership under
Treas. Reg. § 1.7701-3 or similar provision of state

 

E-2

 

--------------------------------------------------------------------------------



law. It is understood and agreed that the Members intend to create a partnership
for federal and state income tax purposes only. The TMP shall file with the
appropriate office of the Internal Revenue Service a partnership income tax
return covering the Operations. The TMP recognizes that the Company may be
subject to state income tax statutes. The Manager shall file with the
appropriate offices of the state agencies any required partnership state income
tax returns. Not later than March 15th of each calendar year, each Member shall
furnish to the TMP any information it may have relating to Operations as shall
be required for proper preparation of such returns. The TMP shall furnish to
each other Member for its review a copy of each proposed income tax return at
least two weeks prior to the date the return is filed.

2.            Tax Elections. The Company shall make the following elections for
purposes of all partnership income tax returns:

 

a.

To use the accrual method of accounting.

b.            Pursuant to the provisions at Section 706(b)(1) of the Code, to
use as its taxable year the year ended December 31. In this connection, the
Members represent that their taxable year is the year ending December 31.

c.            To deduct currently all development expenses to the extent
possible under Section 616 of the Code, or, at the election of the TMP, to elect
under Section 616(b) of the Code to treat such expenses as deferred expenses.

d.            Unless the Members unanimously agree otherwise, to compute the
allowance for depreciation in respect of all depreciable Assets using the
maximum accelerated tax depreciation method and the shortest life permissible
or, at the election of the TMP, using the units of production method of
depreciation.

e.            To treat advance royalties as deductions from gross income for the
year paid or accrued to the extent permitted by law.

f.             To adjust the basis of property of the Company under Section 754
of the Code at the request of a Member (provided that all costs and consequences
of such election shall be for the account of the Member making the request);

g.            To amortize over the shortest permissible period all
organizational expenditures and business start-up expenses under Sections 195
and 709 of the Code;

Any other election required or permitted to be made by the Company under the
Code or any state tax law shall be made as determined by the Management
Committee.

Each Member shall elect under Section 617(a) of the Code to deduct currently all
exploration expenses. Each Member reserves the right to capitalize its share of
development and/or exploration expenses of the Company in accordance with
Section 59(e) of the Code, provided that a Member’s election to capitalize all
or any portion of such expenses shall not affect the Member’s Capital Account.

 

E-3

 

--------------------------------------------------------------------------------



3.            Allocations to Members. Allocations for Capital Account purposes
shall be in accordance with the initial Ownership Interest specified in
Article II and that these allocations cannot change without unanimous agreement
between the Members, except as provided in Article II:

a.            Exploration expenses and development cost deductions shall be
allocated among the Members in accordance with their respective contributions to
such expenses and costs.

b.            Depreciation and amortization deductions with respect to a
depreciable Asset shall be allocated among the Members in accordance with their
respective contributions to the adjusted basis of the Asset which gives rise to
the depreciation, amortization or loss deduction.

c.            Production and operating cost deductions, if any, shall be
allocated among the Members in accordance with their respective contributions to
such costs.

d.            Deductions for depletion (to the extent of the amount of such
deductions that would have been determined for Capital Account purposes if only
cost depletion were allowable for federal income tax purposes) shall be
allocated to the Members in accordance with their respective contributions to
the adjusted basis of the depletable property. Any remaining depletion
deductions shall be allocated to the Members so that, to the extent possible,
the Members receive the same total amounts of percentage depletion as they would
have received if percentage depletion were allocated to the Members in
proportion to their respective shares of the gross income used as the basis for
calculating the federal income tax deduction for percentage depletion (i.e.
Ownership Interest).

e.            Subject to Section C.3.g. below, gross income, if any, on the sale
of production shall be allocated in accordance with the Members’ rights to share
in the proceeds of such sale.

f.             Except as provided in Section C.3.g., below, gain or loss on the
sale of a depreciable or depletable Asset shall be allocated so that, to the
extent possible, the net amount reflected in the Members’ Capital Accounts with
respect to such property (taking into account the cost of such property,
depreciation, amortization, depletion or other cost recovery deductions and gain
or loss) most closely reflects the Members’ Ownership Interests.

g.            Gains and losses on the sale of all or substantially all the
Assets of the Company shall be allocated so that, to the extent possible, the
Members’ resulting Capital Account balances are in the same ratio as their
Ownership Interests at the time of such sale.

h.            The Members acknowledge that expenses and deductions allocable
under the preceding provisions of this Section may be required to be capitalized
into production under Section 263A of the Code. With respect to such capitalized
expenses or deductions, the allocation of gross income on the sale of production
shall be adjusted, in any reasonable manner consistently applied by the Manager,
so that the same net amount (subject possibly to timing differences) is
reflected in the Capital Accounts as if such expenses or deductions were instead
deductible and allocated pursuant to the preceding provisions of this Section.

 

E-4

 

--------------------------------------------------------------------------------



i.             All deductions and losses that are not otherwise allocated in
this Section shall be allocated among the Members in accordance with their
respective contributions to the costs producing each such deduction or to the
adjusted basis of the Asset producing each such loss.

j.             Any recapture of exploration expenses under Section 617(b)(1)(A)
of the Code, and any disallowance of depletion under Section 617(b)(1)(B) of the
Code, shall be borne by the Members in the same manner as the related
exploration expenses were allocated to, or claimed by, them.

k.            All other items of income and gain shall be allocated to the
Members in accordance with their Ownership Interests.

l.             If a reduced Ownership Interest is restored pursuant to a
reversal or revision of a change in Ownership Interest under Article II, the TMP
shall endeavor to allocate items of income, gain, loss, and deduction (in the
same year as the restoration of such Ownership Interest or, if necessary, in
subsequent years) so as to cause the Capital Account balances of the Members to
be the same as they would have been if the restored Ownership Interest had never
been reduced.

m.          If the Members’ Ownership Interests change during any taxable year
of the Company, the distributive share of items of income, gain, loss and
deduction of each Member shall be determined in any manner (1) permitted by
Section 706 of the Code, and (2) agreed by all Members. If the Members cannot
agree on a method, the method shall be determined by the TMP in consultation
with the Company’s tax advisers, with preference given to the interim
closing-of-the-books method except where application of that method would result
in undue administrative expense in relationship to the amount of the items to be
allocated.

n.            For purposes of this Section C.3, items financed through
indebtedness of, or from revenues of, the Company shall be treated as funded
from contributions made by the Members to the Company in accordance with their
Ownership Interests. “Nonrecourse deductions,” as defined by Treas. Reg.
§ 1.704-2(b)(1) shall be allocated among the Members in proportion to their
Ownership Interests.

4.            Regulatory Allocations. Notwithstanding the provisions of
Section C.3 to the contrary, the following special allocations shall be given
effect for purposes of maintaining the Members’ Capital Accounts.

a.            If a Member unexpectedly receives any adjustments, allocations, or
distributions described in Treas. Reg. § 1.704-1(b)(2)(ii)(d)(4),
§ 1.704-1(b)(2)(ii)(d)(5) or § 1.704-1(b)(2)(ii)(d)(6), which result in a
deficit Capital Account balance, items of income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Capital Account deficit
of such Member as quickly as possible. For the purposes of this Section C.4.a,
each Member’s Capital Account balance shall be increased by the sum of (1) the
amount such Member is obligated to restore pursuant to any provision of the
Agreement, and (2) the amount such Member is deemed

 

E-5

 

--------------------------------------------------------------------------------



to be obligated to restore pursuant to the penultimate sentences of Treas. Reg.
§§ 1.704-2(g)(1) and 1.704-2(i)(5).

b.            If there is a net decrease in partnership minimum gain for a
taxable year of the Company, each Member shall be allocated items of income and
gain for that year equal to that Member’s share of the net decrease in
partnership minimum gain, all in accordance with Treas. Reg. § 1.704-2(f). If,
during a taxable year of the Company, there is a net decrease in partner
nonrecourse debt minimum gain, any Member with a share of that partner
nonrecourse debt minimum gain as of the beginning of the year shall be allocated
items of income and gain for the year (and, if necessary, for succeeding years)
equal to that partner’s share of the net decrease in partner nonrecourse debt
minimum gain, all in accordance with Treas. Reg. § 1.704-2(i)(4). Pursuant to
Treas. Reg. § 1.704-2(i)(1), deductions attributable to “partner nonrecourse
liability” shall be allocated to the Member that bears the economic risk of loss
for such liability (or is treated as bearing such risk).

c.            If the allocation of deductions to a Member would cause such
Member to have a deficit Capital Account balance at the end of any taxable year
of the Company (after all other allocations provided for in this Section C.4
have been made and after giving effect to the adjustments described in
Section C.4.a), such deductions shall instead be allocated to each other Member.

5.            Curative Allocations. The allocations set forth in Section C.4
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of income,
gain, loss or deduction pursuant to this Section. Therefore, notwithstanding any
other provisions of this Section C (other than the Regulatory Allocations), the
TMP shall make such offsetting special allocations of income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all items
were allocated pursuant to Section C.3 without regard to Section C.4.

6.            Tax Allocations. Except as otherwise provided in this Section C.6,
items of taxable income, deduction, gain and loss shall be allocated in the same
manner as the corresponding item is allocated for book purposes under
Sections C.3, C.4 and C.5 of the corresponding item determined for Capital
Account purposes.

a.            Recapture of tax deductions arising out of a disposition of
property shall, to the extent consistent with the allocations for tax purposes
of the gain or amount realized giving rise to such recapture, be allocated to
the Members in the same proportions as the recaptured deductions were originally
allocated or claimed.

b.            To the extent required by Section 704(c) of the Code, income,
gain, loss, and deduction with respect to property contributed to the Company by
a Member shall be shared among the Members so as to take account of the
variation between the basis of the property to the Company and its fair market
value at the time of contribution. The Members intend that

 

E-6

 

--------------------------------------------------------------------------------



Section 704(c) shall effect no allocations of tax items that are different from
the allocations under Sections C.3, C.4 and C.5 of the corresponding items for
Capital Account purposes; provided that gain or loss on the sale of property
contributed to the Company shall be allocated to the contributing member to the
extent of built-in gain or loss, respectively, as determined under Treas. Reg.
§ 1.704-3(a). However, to the extent that allocations of other tax items are
required pursuant to Section 704(c) of the Code to be made other than in
accordance with the allocations under Sections C.3, C.4 and C.5 of the
corresponding items for Capital Account purposes, Section 704(c) shall be
applied in accordance with the method available under Treas. Reg. § 1.704-3
which most closely approximates the allocations stated in Sections C.3, C.4 and
C.5.

c.            Depletion deductions with respect to contributed property shall be
determined without regard to any portion of the property’s basis that is
attributable to precontribution expenditures by WEG that were capitalized under
Code Sections 616(b), 59(e) and 291(b). Deductions attributable to
precontribution expenditures by WEG shall be calculated under such Code
Sections as if WEG continued to own the depletable property to which such
deductions are attributable, and such deductions shall be reported by the
Company and shall be allocated solely to WEG.

d.            The Members understand the allocations of tax items stated in this
Section C.6, and shall report consistently with such allocations for federal and
state tax purposes.

D.

Capital Accounts; Liquidation.

 

1.

Capital Accounts.

a.            A separate Capital Account shall be established and maintained by
the TMP for each Member. Such Capital Account shall be increased by (1) the
amount of money contributed by the Member to the Company, (2) the fair market
value of property contributed by the Member to the Company (net of liabilities
secured by such contributed property that the Company is considered to assume or
take subject to under Code Section 752) and (3) allocations to the Member under
Sections C.3, C.4 and C.5 of Company income and gain (or items thereof),
including income and gain exempt from tax; and shall be decreased by (4) the
amount of money distributed to the Member by the Company, (5) the fair market
value of property distributed to the Member by the Company (net of liabilities
secured by such distributed property and that the Member is considered to assume
or take subject to under Code Section 752), (6) allocations to the Member under
Sections C.3, C.4 and C.5 of expenditures of the Company not deductible in
computing its taxable income and not properly chargeable to a Capital Account,
and (7) allocations of Company loss and deduction (or items thereof), excluding
items described in (6) above and percentage depletion to the extent it exceeds
the adjusted tax basis of the depletable property to which it is attributable.
The net fair market value of the property contributed by WEG to the Company
pursuant to the WEG Contribution Agreement is $3,333,333.00, and the net fair
market value of the property and services contributed by GPM to the Company
pursuant to the GPM Contribution Agreement is $5,000,000.00.

b.            In the event that the Capital Accounts of the Members are computed
with reference to the book value of any Asset which differs from the adjusted
tax basis of such Asset,

 

E-7

 

--------------------------------------------------------------------------------



then the Capital Accounts shall be adjusted for depreciation, depletion,
amortization and gain or loss as computed for book purposes with respect to such
Asset in accordance with Treas. Reg. § 1.704-1(b) (2)(iv)(g).

c.            In the event any interest in the Company is transferred in
accordance with the terms of the Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest, except as provided in Treas. Reg. § 1.704-1(b)(2)(iv)(1).

d.            In the event property, other than money, is distributed to a
Member, the Capital Accounts of the Members shall be adjusted to reflect the
manner in which the unrealized income, gain, loss and deduction inherent in such
property (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there was a taxable disposition of such
property for the fair market value of such property (taking Section 7701(g) of
the Code into account) on the date of distribution. For this purpose the fair
market value of the property shall be determined as stated in Section D.2.a
below.

e.            WEG is contributing to the Agreement certain depletable properties
with respect to which WEG currently has an adjusted tax basis which may consist
in part of depletable expenditures and in part of expenditures capitalized under
Code Sections 616(b), 291(b) and/or 59(e). For purposes of maintaining the
Capital Accounts, the Company’s deductions with respect to contributed property
in each year for (1) depletion, (2) deferred development expenditures under
Section 616(b) attributable to pre-contribution expenditures, (3) amortization
under Section 291(b) attributable to pre-contribution expenditures, and (4)
amortization under Section 59(e) attributable to pre-contribution expenditures
shall be the amount of the corresponding item determined for tax purposes
pursuant to Section C.6.c multiplied by the ratio of the book value at which the
contributed property is recorded in the Capital Accounts to the adjusted tax
basis of the contributed property (including basis resulting from capitalization
of pre-contribution development expenditures under Sections 616(b), 291(b), and
59(e)).

f.             The foregoing provisions, and the other provisions of the
Agreement relating to the maintenance of Capital Accounts and the allocations of
income, gain, loss, deduction and credit, are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Management Committee shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulations, the Management Committee may make such modification, provided that
it is not likely to have a material effect on the amount distributable to a
Member upon liquidation of the Company pursuant to Section D.2.

g.            If the Members so agree, upon the occurrence of an event described
in Treas. Reg. § 1.704-1(b)(2)(iv)(5), the Capital Accounts shall be restated in
accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(f) to reflect the manner in
which unrealized income, gain, loss or deduction inherent in the assets of the
Company (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there were a taxable disposition of such
assets for their fair market values, as determined in accordance with
Section D.2.a. For purposes of Section C.3, a Member shall be treated as
contributing the portion of the book value

 

E-8

 

--------------------------------------------------------------------------------



of any property that is credited to the Member’s Capital Account pursuant to the
preceding sentence. Following a revaluation pursuant to this Section D.1.g, the
Members’ shares of depreciation, depletion, amortization and gain or loss, as
computed for tax purposes, with respect to property that has been revalued
pursuant to this Section D.1.g shall be determined in accordance with the
principles of Code Section 704(c) as applied pursuant to the final sentence of
Section C.6.b.

2.            Liquidation. In the event the Company is dissolved pursuant to the
Agreement, then, notwithstanding any other provision of the Agreement to the
contrary (other than Section D.3 below), the following steps shall be taken
(after taking into account any transfers of Capital Accounts pursuant to the
Agreement):

a.            The Capital Accounts of the Members shall be adjusted to reflect
any gain or loss which would be realized by the Company and allocated to the
Members pursuant to the provisions of Section C of this Exhibit E if the Assets
had been sold at their fair market value at the time of liquidation. The fair
market value of the Assets shall be determined by agreement of all Members
provided, however, that in the event that the Members fail to agree on the fair
market value of any Asset, its fair market value shall be determined by a
nationally recognized independent engineering firm or other qualified
independent party approved by all Members.

b.            After making the foregoing adjustments and/or contributions, all
remaining Assets shall be distributed to the Members in accordance with the
balances in their Capital Accounts (after taking into account all allocations
under Section C, including Section C.3.g). Unless otherwise expressly agreed by
the Members, each Member shall receive an undivided interest in each and every
Asset determined by the ratio of the amount in each Member’s Capital Account to
the total of both of the Members’ Capital Accounts. Assets distributed to the
Members shall be deemed to have a fair market value equal to the value assigned
to them pursuant to Section D.2.a above.

c.            All distributions to the Members in respect of their Capital
Accounts shall be made in accordance with the time requirements of Treas. Reg.
§§ 1.704-1(b)(2)(ii)(b)(2) and (3).

3.            Deemed Terminations. Notwithstanding the provisions of
Section D.2, if the “liquidation” of the Company results from a deemed
termination under Section 708(b)(1)(B) of the Code, then (1) Sections D.2.a and
D.2.b shall not apply, (2) the Company shall be deemed to have contributed its
assets to a new partnership in exchange for an interest therein, and immediately
thereafter, distributing interests to the purchasing party and the
non-transferring Members in proportion to their interests in the Company’s
liquidation, (3) the new partnership shall continue pursuant to the terms of the
Agreement and this Exhibit.

E.           Sale or Assignment. The Members agree that if either one of them
makes a sale or assignment of its Ownership Interest under the Agreement, and
such sale or assignment causes a termination under Section 708(b)(1)(B) of the
Code, the terminating Member shall indemnify the non-terminating Member and save
it harmless on an after-tax basis for any increase in taxes to the
non-terminating Member caused by the termination of the Company. The provisions
of this Exhibit E shall be binding upon and inure to the benefit of the Members
and their respective

 

E-9

 

--------------------------------------------------------------------------------



successors and assigns. The provisions of this Exhibit E shall be deemed to be a
covenant running with the Properties and shall be binding upon any third party
who acquires any interest in the Agreement or the Properties.

 

 

E-10

 

--------------------------------------------------------------------------------



Exhibit F

 

 

 

F-1

 

--------------------------------------------------------------------------------



[img3.jpg]


 

 

--------------------------------------------------------------------------------



Exhibit G

Ashdown Project LLC

The Properties

The following unpatented mining claims situated in Humboldt County, Nevada:

Claim Name

Date of Location

Humboldt County Book/Page

NMC Serial Number

 

 

 

 

MISSY 13

1/10/1980

133/686

142990

MISSY 14

1/10/1980

133/687

142991

 

 

 

 

AD 4

2/11/1980

135/122

147898

AD 5

2/11/1980

135/123

147899

AD 6

2/11/1980

135/124

147900

 

 

 

 

AD 11

2/11/1980

135/129

147905

AD 12

2/11/1980

135/130

147906

AD 13

2/11/1980

135/131

147907

AD 14

2/11/1980

135/132

147908

AD 15

2/11/1980

135/133

147909

 

 

 

 

AD 20

2/11/1980

135/138

147914

 

 

 

 

AD 35

2/11/1980

135/153

147929

 

 

 

 

AD 68

2/11/1980

135/186

147962

AD 69

2/11/1980

135/187

147963

 

 

 

 

AD 96

2/11/1980

135/214

147990

AD 97

2/11/1980

135/215

147991

AD 98

2/11/1980

135/216

147992

AD 99

2/11/1980

135/217

147993

AD 100

2/11/1980

135/218

147994

AD 101

2/11/1980

135/219

147995

 

 

 

 

WESTWATER 46

5/7/1987

232/ 47

407620

WESTWATER 47

5/11/1987

232/ 48

407621

WESTWATER 48

5/11/1987

232/ 49

407622

WESTWATER 49

5/11/1987

232/ 50

407623

WESTWATER 50

5/12/1987

232/ 51

407624

WESTWATER 51

5/12/1987

232/ 52

407625

WESTWATER 52

5/12/1987

232/ 53

407626

 

 

 

 

WEG 12

4/23/1989

274/422

554208

WEG 13

4/23/1989

274/423

554209

 

 

 

 

AD 21B

11/17/1989

282/318

576659

 

 

G-1

 

--------------------------------------------------------------------------------



 

AD 22B

11/17/1989

282/319

576660

AD 23B

11/17/1989

282/320

576661

AD 24B

11/17/1989

282/321

576662

 

 

 

 

AD 29B

11/17/1989

282/326

576667

AD 30B

11/17/1989

282/327

576668

AD 31B

11/17/1989

282/328

576669

 

 

 

 

AD 36B

11/17/1989

282/329

576670

AD 37B

11/17/1989

282/330

576671

AD 38B

11/17/1989

282/331

576672

AD 39B

11/17/1989

282/332

576673

AD 40B

11/17/1989

282/333

576674

AD 41B

11/17/1989

282/334

576675

AD 42B

11/17/1989

282/335

576676

AD 43B

11/17/1989

282/336

576677

AD 44B

11/17/1989

282/337

576678

AD 45B

11/17/1989

282/338

576679

AD 46B

11/17/1989

282/339

576680

AD 47B

11/17/1989

282/340

576681

AD 48B

11/17/1989

282/341

576682

AD 49B

11/17/1989

282/342

576683

 

 

 

 

AD 54B

11/17/1989

282/343

576684

AD 55B

11/17/1989

282/344

576685

AD 56B

11/17/1989

282/345

576686

AD 57B

11/17/1989

282/346

576687

AD 58B

11/17/1989

282/347

576688

AD 59B

11/17/1989

282/348

576689

AD 60B

11/17/1989

282/349

576690

AD 61B

11/17/1989

282/350

576691

AD 62B

11/17/1989

282/351

576692

AD 63B

11/17/1989

282/352

576693

 

 

 

 

AD 65B

11/17/1989

282/354

576695

AD 66B

11/17/1989

282/355

576696

AD 67B

11/17/1989

282/356

576697

 

 

 

 

AD 70B

11/17/1989

282/357

576698

AD 71B

11/17/1989

282/358

576699

 

 

 

 

AD 74B

11/17/1989

282/361

576702

AD 75B

11/17/1989

282/362

576703

AD 76B

11/17/1989

282/363

576704

AD 77B

11/17/1989

282/364

576705

AD 78B

11/17/1989

282/365

576706

AD 79B

11/17/1989

282/366

576707

AD 80B

11/17/1989

282/367

576708

 

 

G-2

 

--------------------------------------------------------------------------------



 

AD 81B

11/17/1989

282/368

576709

 

 

 

 

AD 92B

11/17/1989

282/372

576713

AD 93B

11/17/1989

282/373

576714

AD 94B

11/17/1989

282/374

576715

AD 95B

11/17/1989

282/375

576716

 

 

 

 

MISSY 1B

11/17/1989

282/376

576717

MISSY 2B

11/17/1989

282/377

576718

MISSY 3B

11/17/1989

282/378

576719

MISSY 4B

11/17/1989

282/379

576720

MISSY 5B

11/17/1989

282/380

576721

MISSY 6B

11/17/1989

282/381

576722

MISSY 7B

11/17/1989

282/382

576723

MISSY 8B

11/17/1989

282/383

576724

MISSY 9B

11/17/1989

282/384

576725

 

 

 

 

MISSY 11B

11/17/1989

282/386

576727

 

 

 

 

AD 64C

3/20/1990

288/ 81

592290

AD 72C

3/20/1990

288/ 82

592291

AD 73C

3/20/1990

288/ 83

592292

 

 

 

 

WESTWATER 1

11/25/1992

319/ 7

676034

WESTWATER 2

11/25/1992

319/ 8

676035

WESTWATER 3

11/25/1992

319/ 9

676036

WESTWATER 4

11/25/1992

319/ 10

676037

WESTWATER 5

11/25/1992

319/ 11

676038

WESTWATER 6

11/25/1992

319/ 12

676039

 

 

 

 

WESTWATER 10

11/25/1992

319/ 16

676043

WESTWATER 11

11/25/1992

319/ 17

676044

WESTWATER 12

11/25/1992

319/ 18

676045

 

 

 

 

WESTWATER 15

11/25/1992

319/ 27

676048

WESTWATER 17

11/25/1992

319/ 29

676050

 

 

 

 

G-3

 

--------------------------------------------------------------------------------



Exhibit H

GPM Employees

 

Ken Ripley

Earl Harrison

Wayne Colwell

Don Prahl

Dave Caldwell

Rob Martin

 

Each such employee’s time spent on providing services to the Company shall be
charged at a rate equal to that employee’s salary plus 15%, prorated for time
spent. Such time shall be substantiated by periodic written reports provided by
GPM.

 

 

 

H-1

 

--------------------------------------------------------------------------------



Exhibit I

Ashdown Project LLC

 

Net Profits Calculations

 

A.

Net Profits.

 

1.                          Income and Expenses. Net Profits shall be calculated
by deducting from the gross revenues received (or deemed to be received) from
the sale (or deemed sale) of Products, the costs and expenses reasonably
incurred in the processing, production, sale and transportation of Products,
including without limitation:

 

1.1                        All costs (including the full amount of Capital
Expenditures) and expenses of installing, replacing, expanding, modifying,
altering or changing from time to time any Mining facilities. Costs and expenses
of improvements (such as haulage ways or mill facilities) that are also used in
connection with workings other than the Properties shall be charged to the
Properties only in the proportion that their use in connection with the
Properties bears to their total use.

 

1.2          Ad valorem real property taxes, and all taxes, other than income
taxes, applicable to the acquisition, Exploration, Development, and Mining of
the Properties, including without limitation all Mining taxes, sales taxes,
severance taxes, federal annual Mining claim rental fees, royalties, license
fees and governmental levies of a similar nature.

 

1.3          All expenses incurred relative to the marketing and sale of
Products, including any commissions paid.

 

1.4          Reclamation costs and the costs of establishment of a fund or
acquisition of a bond or other required surety to secure performance of
reclamation in accordance with applicable law.

 

1.5          All costs, obligations, liabilities and expenses incurred by the
Company in connection with or for the benefit of the Properties and all
Operations including, without limitation, the costs of salaries and wages
including actual labor overhead expenses (for fringe benefits and the like) of
all employees of the Company engaged directly in connection with or for the
benefit of the Properties and all Operations.

 

1.6          All Expenditures (including the full amount of capital
Expenditures) for Exploration, Development, or Mining of the Properties, to the
extent not otherwise described.

 

1.7          Costs and expenses for the use of machinery, equipment and
supplies, including inventory, required for acquisition, Exploration,
Development, Mining and marketing activities; provided, however, that if the
Manager of the Properties provides its own equipment, the charges shall be no
greater than on terms available from third parties in the vicinity of the
Properties.

 

1.8          Travel expenses and expenses of transportation of employees,
material, equipment and supplies necessary or convenient for the conduct of
acquisition, Exploration, Development, Mining and marketing activities.

 

I-1

 

--------------------------------------------------------------------------------



 

1.9          All payments to contractors, including payments for work on
acquisition, Exploration, Development, Mining and marketing activities.

 

1.10       Costs of testing and analyses and any other costs incurred to
determine the quality and quantity of Products within or upon the Properties.

 

1.11       Costs incurred in preparation and acquisition of environmental
permits necessary to commence or complete the acquisition, Exploration,
Development, Mining and marketing activities.

 

1.12

Costs and expenses of maintenance of the Properties.

 

1.13

Costs and expenses of preparation of a Feasibility Study.

 

1.14       The costs of any insurance premium or performance bonds required by
law or under the Agreement.

 

1.15       All costs incurred by the Company for title curative work on, or for
the benefit of, the Properties.

 

1.16

Allowance for the Company’s reasonable overhead, general and administrative
expenses.

 

1.17       Interest on monies borrowed or advanced for the foregoing costs and
expenses, at LIBOR plus two percent (2%) per annum to the extent gross revenues
sufficient to recover such Expenditures have not been realized.

 

It is intended that the Company shall recoup from net cash flow all
contributions for Exploration, Development, Mining, and marketing minerals
before any Net Profits are distributed to any Reduced Member holding a Net
Profits interest. No deduction shall be made for income taxes or Nevada net
proceeds of mines taxes. Depreciation, amortization or depletion shall not be
charged or deducted, inasmuch as the cost of assets which would generally give
rise to such charges is directly recoverable to the full extent of their cost
pursuant to this provision. If in any period any negative net cash flow is
incurred, then the amount of the negative net cash flow shall be considered as
and be included with outstanding costs and expenses and carried forward in
determining Net Profits for subsequent periods. If Products are processed by the
Manager of the Properties, or are sold to an Affiliate of the Manager, then, for
purposes of calculating Net Profits, such Products shall be deemed to have been
sold at a price equal to the greater of fair market value to arm's length
purchasers FOB the concentrator for the Properties or actual price of sale to
the Affiliate, and Net Profits relative thereto shall be calculated without
reference to any profits or losses attributable to smelting or refining.

 

2.            Payment of Net Profits. Payments of Net Profits shall commence in
the calendar quarter next following the calendar quarter in which Net Profits
are first realized, and shall be made forty-five (45) days following the end of
each calendar quarter during which Net Profits are realized, and shall be
subject to adjustment, if required, at the end of each calendar year. The

 

I-2

 

--------------------------------------------------------------------------------



Reduced Member entitled to such Net Profits payments shall have the right to
audit such payments once annually at its cost, in the same manner described in
Section .

 

3.            Credits for Recoupment. The Company shall deduct from any payments
of Net Profits any and all amounts, costs or Expenditures which the Company is
entitled to credit or recoup from the holder of a Net Profits Interest pursuant
to the Agreement of which this Net Profits Calculation is a part.

 

 

 

I-3

 

--------------------------------------------------------------------------------



Exhibit J

Ashdown Project LLC

Initial Program and Budget

 

[to be attached at Closing]

 

 

 

J-1

 

--------------------------------------------------------------------------------



Exhibit K

 

Ashdown Project LLC

Net Returns

 

1.

Calculation of Net Returns.

(a)          As used herein, “Payor” means the party obligated to pay the
Production Royalty (and its successors and assigns), and “Payee” means the party
entitled to receive the Production Royalty (and its successors and assigns).

(b)          As used herein, “Net Returns” means the Gross Returns from any and
all ores, metals, minerals and materials of every kind and character found in,
on or under the Properties (“Valuable Minerals”), extracted, produced and sold
or deemed to have been sold from the Properties, less all Allowable Deductions.

(c)          As used herein, “Gross Returns” has the following meanings for the
following categories of Valuable Minerals:

(i)           If Payor causes refined gold that meets or exceeds the generally
accepted commercial standards for refined gold to be produced by an independent
third-party refinery from ores mined from the Properties, for purposes of
determining the Production Royalty, the refined gold shall be deemed to have
been sold in the calendar month in which it was produced at the Monthly Average
Gold Price for that month. The Gross Returns from such deemed sales shall be
determined by multiplying Gold Production during the month by the Monthly
Average Gold Price. As used herein, “Gold Production” means the quantity of
refined gold that is outturned to Payor’s account by the refinery during the
calendar month on either a provisional or final settlement basis. If outturn of
refined gold is made by the refinery on a provisional basis, the Gross Returns
shall be based upon the amount of such provisional settlement, but shall be
adjusted in subsequent statements to account for the amount of refined metal
established by final settlement by the refinery. As used herein, “Monthly
Average Gold Price” means the average London Bullion Market Association P.M.
Gold Fix, calculated by dividing the sum of all such prices reported for the
month by the number of days for which such prices were reported. If the London
Bullion Market Association P.M. Gold Fix ceases to be published, the Monthly
Average Gold Price shall be determined by reference to prices for refined gold
for immediate delivery in the most nearly comparable established market selected
by Payor as such prices are published in “Metals Week” or a similar publication.

(ii)          If Payor causes refined silver that meets or exceeds the generally
accepted commercial standards for refined silver to be produced by an
independent third-party refinery from ore mined from the Properties, for
purposes of determining the Production Royalty, the refined silver shall be
deemed to have been sold in the calendar month in which it was produced at the
Monthly Average Silver Price for that month. The Gross Returns from such deemed
sales shall be determined by multiplying Silver

 

K-1

 

--------------------------------------------------------------------------------



Production during the calendar month by the Monthly Average Silver Price. As
used herein, “Silver Production” shall mean the quantity of refined silver that
is outturned to Payor’s account by the refinery during the calendar month on
either a provisional or final settlement basis. If outturn of refined silver is
made by the refinery on a provisional basis, the Gross Returns shall be based
upon the amount of such provisional settlement, but shall be adjusted in
subsequent statements to account for the amount of refined metal established by
final settlement by the refinery. As used herein, “Monthly Average Silver Price”
shall mean the average New York Silver Price as published daily by Handy &
Harman, calculated by dividing the sum of all such prices reported for the
calendar month by the number of days for which such prices were reported. If the
Handy & Harman quotation ceases to be published, the Monthly Average Silver
Price shall be determined by reference to prices for refined silver for
immediate delivery in the most nearly comparable established market selected by
Payor as published in “Metals Week” or a similar publication.

(iii)        If Payor sells refined metals (other than refined gold and refined
silver), doré or concentrates produced from Valuable Minerals from the
Properties, the Gross Returns for such refined metals shall be the proceeds
actually received by Payor from their sale. If such sales are to an affiliated
party, the refined metals, doré, or concentrates shall be deemed, solely for the
purpose of computing Gross Returns, to have been sold at prices and on terms no
less favorable to Payor than those which would have been received under similar
circumstances from an unaffiliated third party.

(d)          As used herein, “Allowable Deductions” means the following costs,
charges, and expenses incurred or accrued by Payor:

(i)           If Payor sells or is deemed to have sold refined gold or refined
silver:

(A)         all costs, charges and expenses for smelting and refining doré or
concentrates to produce the refined gold or refined silver (including handling,
processing, and provisional settlement fees, sampling, assaying and
representation costs, penalties, and other processor deductions);

(B)         all costs, charges, and expenses for weighing, sampling, determining
moisture content and packaging Valuable Minerals and for loading and
transportation of the doré or concentrates from the Properties to the refinery
or smelter and then to the place of sale (including freight, insurance,
security, transaction taxes, handling, port, demurrage, delay, and forwarding
expenses incurred by reason of or in the course of such transportation); and

 

(C)

an allowance for reasonable sales and brokerage costs.

(ii)          If Payor sells refined metals (other than refined gold or refined
silver), doré, concentrate or ores:

(A)         all costs, charges, and expenses for (I) beneficiation, processing
or treatment of such materials at any plant or facility and (II) smelting

 

K-2

 

--------------------------------------------------------------------------------



or refining to produce a refined metal (including handling, processing, and
provisional settlement fees, sampling, assaying and representation costs,
penalties, and other processor deductions);

(B)         all costs, charges, and expenses for weighing, sampling, determining
moisture content and packaging Valuable Minerals and for loading and
transportation of ores, minerals, doré, concentrates or other products from the
Properties (I) to the place of sale, or (II) if such ores or other materials are
beneficiated, processed, treated, smelted or refined at any plant or facility
more than five (5) miles from the exterior boundary of the Properties, to such
plant of facility and then to the place of sale (including freight, insurance,
security, transaction taxes, handling, port, demurrage, delay, and forwarding
expenses incurred by reason of or in the course of such transportation); and

 

(C)

actual sales and brokerage costs.

(iii)        All royalties payable to any governmental agency and all sales,
use, severance, net proceeds of mines and ad valorem taxes and any other tax or
governmental levy or fee on or measured by mineral production from the
Properties (other than taxes based on income).

(e)          Payor shall have the right to market and sell or refrain from
selling refined gold, refined silver and other mineral products from the
Properties in any manner it may elect, including the right to engage in forward
sales, future trading or commodity options trading, and other price hedging,
price protection, and speculative arrangements (“Trading Activities”) which may
involve the possible delivery of gold, silver or other mineral products from the
Properties. With respect to Production Royalty payable on refined gold and
refined silver and any other Valuable Minerals, Payee shall not be entitled to
participate in the proceeds or be obligated to share in any losses generated by
Payor’s actual marketing or sales practices or by its Trading Activities and no
such profits or losses shall be included in Gross Returns.

 

K-3

 

--------------------------------------------------------------------------------



Schedule of Members

Ashdown Project LLC

 

September 28, 2006

Win-Eldrich Gold, Inc.

40 units

Golden Phoenix Minerals, Inc.

60 units

 

 

Schedule of Members

 

 